Exhibit 10.1

Schedules to this Exhibit have been omitted pursuant to Rule 601(b)(10) of
Regulation S-K.

The omitted information is not material and, if publicly disclosed, would likely
cause

competitive harm to the registrant.

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT, dated as of April 5, 2019 (this “Amendment”), among ACI
WORLDWIDE, INC., a Delaware corporation (the “Parent Borrower”), and ACI
WORLDWIDE CORP., a Nebraska corporation (the “Subsidiary Borrower”, together
with the Parent Borrower the “Borrowers”), OFFICIAL PAYMENTS CORPORATION, a
Delaware corporation (the “Subsidiary Guarantor”), the lenders party hereto
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrowers, the Administrative Agent and the entities from time to
time parties thereto as Lenders have entered into that certain Amended and
Restated Credit Agreement, dated as of February 24, 2017 (the “Existing Credit
Agreement”);

WHEREAS, the Borrowers, the Subsidiary Guarantor and the Administrative Agent
have entered into that certain Amended and Restated Collateral Agreement, dated
as of February 24, 2017 (the “Collateral Agreement”, as amended by that certain
First Amendment to Collateral Agreement, dated as of October 9, 2018, by and
among the Borrowers, the Subsidiary Guarantor, the lenders party thereto and the
Administrative Agent);

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
February 28, 2019 (the “Acquisition Agreement”), among The Western Union
Company, a Delaware corporation, and the Borrowers, the Borrowers intend to
acquire all of the outstanding shares of capital stock of E Commerce Group
Products, Inc., a New York corporation, for the aggregate consideration set
forth in the Acquisition Agreement (the “Acquisition”);

WHEREAS, (i) pursuant to Section 14.2 of the Existing Credit Agreement, the
parties hereto wish to amend and restate the Existing Credit Agreement in the
form of the Second Amended and Restated Credit Agreement attached hereto as
Exhibit A (the “Restated Credit Agreement”), and (ii) pursuant to Section 7.2 of
the Collateral Agreement, the parties hereto wish to amend certain provisions of
the Collateral Agreement as set forth herein, in each case subject to the
satisfaction of the conditions precedent to effectiveness set forth in Section 4
hereof; and

WHEREAS, the Restated Credit Agreement will provide, among other things, for
(i) a new delayed draw senior secured term loan A facility in an aggregate
principal amount of $500,000,000 to finance, in part, the Acquisition,
(ii) amendments to certain covenants to permit the consummation of the
Acquisition, and (iii) an extension of the Revolving Credit Maturity Date and
the Term Loan Maturity Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Restated Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. Amendments.

2.1. Amendment and Restatement of Credit Agreement. Effective as of the
Effective Date (as defined below), the Existing Credit Agreement shall be
amended and restated in its entirety on the Effective Date as set forth on Annex
A to this Amendment. From and after the replacement of the terms of the Existing
Credit Agreement by the terms of the Restated Credit Agreement pursuant to this
Amendment, (a) as used in the Restated Credit Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereunder”, “hereto”, “hereof”, and words of
similar import shall, unless the context otherwise requires, mean the Restated
Credit Agreement and (b) any other reference to the “Credit Agreement”
(including by means of words like “therein”, “thereunder”, “thereto”, “thereof”,
and words of similar import) contained in the other Loan Documents shall mean
the Restated Credit Agreement. This Amendment shall constitute a “Loan Document”
for all purposes of the Restated Credit Agreement and the other Loan Documents.

2.2. Amendment of Collateral Agreement. Section 1.2 of the Collateral Agreement
is hereby amended by amending and restating the following defined term in its
entirety to read as follows:

“Excluded OPAY Assets” means (i) all funds held in OPAY accounts pursuant to
agency relationships with payees, (ii) all funds held in OPAY accounts pursuant
to licensed money transfer services for which settlement is pending among OPAY,
any payee of such funds and/or any third party and (iii) any assets of OPAY that
OPAY is required to maintain as unencumbered to comply with applicable money
transfer, transmitter or similar license or regulatory requirements solely to
the extent (x) such assets are included in the calculation of eligible
securities or unencumbered assets owned by OPAY for purposes of determining
OPAY’s compliance under applicable money transfer, transmitter or similar
license or regulatory requirements and (y) OPAY is required to maintain such
assets as unencumbered to comply with applicable money transfer, transmitter or
similar license or regulatory requirements (it being understood that in the
event only a portion of an asset is required to be maintained as encumbered but
such asset can only be included in the calculation of eligible securities or
unencumbered assets in whole but not in part, then such asset as a whole may be
deemed “Excluded OPAY Assets”); provided that any such assets are and shall
remain free and clear of any Liens thereon other than non-consensual Liens.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Effective Date”) upon which:

3.1. the Administrative Agent shall have received an executed counterpart (or
counterparts) of this Amendment from each of the Borrowers, the Subsidiary
Guarantors, the Administrative Agent and each Lender party hereto;

3.2. the Administrative Agent shall have received an executed counterpart (or
counterparts) of the Parent Guaranty Agreement, dated as of the date hereof (the
“Parent Guaranty Agreement”), by and among the Parent Borrower and the
Administrative Agent from each of the Parent Borrower and the Administrative
Agent;

 

2



--------------------------------------------------------------------------------

3.3. the Administrative Agent shall have received an executed counterparty (or
counterparts) of the Second Amended and Restated Subsidiary Guaranty Agreement,
dated as of the date hereof (the “Restated Subsidiary Guaranty Agreement”), by
and among the Subsidiary Borrower, the Subsidiary Gaurantor and the
Administrative Agent from each of the Subsidiary Borrower, the Subsidiary
Guarantor and the Administrative Agent;

3.4. the Administrative Agent and the Lenders, as applicable, shall have
received all fees due and payable and reimbursement for all reasonable and
documented out-of-pocket expenses required to be paid by the Borrowers pursuant
to the Existing Credit Agreement, including the reasonable and documented fees,
charges and disbursements of Sullivan & Cromwell LLP, as counsel for the
Administrative Agent;

3.5. the Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrowers and
the Subsidiary Guarantors under applicable “know your customer” and anti-money
laundering laws, including, without limitation, the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) and any beneficial
ownership regulation;

3.6. the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Amendment and any other document delivered in connection herewith on behalf of
such Credit Party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
of such Credit Party and all amendments thereto, certified as of a recent date
by the appropriate Governmental Authority in its jurisdiction of incorporation
or formation, (B) the bylaws or other governing document of such Credit Party as
in effect on the Effective Date, (C) resolutions duly adopted by the board of
directors or other governing body of such Credit Party authorizing and approving
the transactions contemplated herein and the execution, delivery and performance
of this Amendment and the other Loan Documents to which it is a party, and (D) a
certificate as of a recent date of the good standing of such Credit Party under
the laws of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business and, to the extent available and requested by the
Administrative Agent, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes;

3.7. the Administrative Agent shall have received, on behalf of itself and the
Lenders, favorable written opinions of (i) Jones Day, special counsel for the
Borrowers and (ii) in regards to the laws of the State of Nebraska, internal
counsel for the Borrowers, in each case, (a) dated the Effective Date,
(b) addressed to the Administrative Agent and the Lenders, and (c) covering such
matters relating to this Amendment and the other Loan Documents as the
Administrative Agent shall request;

3.8. the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a certificate from a
Responsible Officer of the Parent Borrower to the effect that each of the
conditions set forth in Sections 3.9 and 3.10 are satisfied;

 

3



--------------------------------------------------------------------------------

3.9. no event shall have occurred and be continuing or would result from the
consummation of the transactions contemplated herein that would constitute a
Default or Event of Default;

3.10. each of the representations and warranties contained in Section 4 hereof
shall be true and correct; and

3.11. the Administrative Agent shall have received the results of a Lien search,
in form and substance reasonably satisfactory thereto, made against the Credit
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in
substantially all of the assets of such Credit Party, indicating among other
things that the assets of each such Credit Party are free and clear of any Lien
(except for Permitted Liens).

SECTION 4. Representations and Warranties. Each of the Credit Parties hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

4.1. the representations and warranties made by such Credit Party contained in
the Restated Credit Agreement and the other Loan Documents are true and correct
in all respects as of the Effective Date, with the same effect as if made on and
as of such date, except to the extent such representation or warranty expressly
relates to an earlier date, in which case, such representations and warranties
were true and correct in all respects as of such earlier date;

4.2. such Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of each of this Amendment, the Parent Guaranty Agreement and the
Restated Subsidiary Guaranty Agreement to which it is a party;

4.3. each of this Amendment, the Parent Guaranty Agreement and the Restated
Subsidiary Guaranty Agreement has been duly executed and delivered by the duly
authorized officers of each of the Credit Parties that is a party thereto, and
constitutes the legal, valid and binding obligation of each of the Credit
Parties that is a party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies; and

4.4. no Default or Event of Default exists.

 

4



--------------------------------------------------------------------------------

SECTION 5. Miscellaneous.

5.1. Effect of Amendment. Except as expressly set forth herein, this Amendment
(a) shall not by implication or otherwise limit, impair, constitute a waiver of,
or otherwise affect the rights and remedies of any Lender or the Administrative
Agent under the Existing Credit Agreement, the Restated Credit Agreement or any
other Loan Document and (b) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
any Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrowers to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement, the Restated Credit
Agreement or any other Loan Document in similar or different circumstances.
Nothing in this Amendment shall be deemed to be a novation of any obligations
under the Existing Credit Agreement or any other Loan Document.

5.2. Fees and Expenses. In furtherance of, and not in limitation of,
Section 14.3(a) of the Existing Credit Agreement, the Borrowers shall pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates in connection with the preparation, negotiation, execution and
delivery of this Amendment, including the reasonable fees, charges and
disbursements of Sullivan & Cromwell LLP, as counsel for the Administrative
Agent.

5.3. Governing Law. This Amendment and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

5.4. Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court for the Southern District of New York, and any appellate court from any
thereof and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). The
Borrowers and each other Credit Party irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Amendment or any other Loan Document in any court referred
to in the first sentence of this Section 5.4. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 14.1 of the Existing Credit
Agreement. Nothing in this Amendment will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

 

5



--------------------------------------------------------------------------------

5.5. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

5.6. Headings. Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Amendment.

5.7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

5.8. Reaffirmation. Each Credit Party hereto expressly acknowledges the terms of
this Amendment and reaffirms, as of the date hereof and on the Effective Date,
that its guarantee of the Obligations pursuant to the Restated Subsidiary
Guaranty Agreement and its grant of Liens on the Collateral to secure the
Obligations pursuant to each Security Document to which it is a party, in each
case, continues in full force and effect and extends to the obligations of the
Credit Parties under the Loan Documents (including the Restated Credit
Agreement). Neither the execution, delivery, performance or effectiveness of
this Amendment nor the modification of the Existing Credit Agreement or the
Collateral Agreement effected pursuant hereto: (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred or (ii) requires that
any new filings be made or other action be taken to perfect or to maintain the
perfection of such Liens.

[Signatures Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

PARENT BORROWER     ACI WORLDWIDE, INC.     By:    /s/ Scott W. Behrens      
Name: Scott W. Behrens      

Title:   Senior Executive Vice President,

            Chief Financial Officer

SUBSIDIARY BORROWER     ACI WORLDWIDE CORP.     By:    /s/ Scott W. Behrens    
  Name: Scott W. Behrens       Title:   Vice President and Assistant Treasurer
SUBSIDIARY GUARANTOR     OFFICIAL PAYMENTS CORPORATION     By:    /s/ Benjamin
W. Mitchell       Name: Benjamin W. Mitchell       Title:   Vice President,
Secretary, Compliance Officer

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

    BANK OF AMERICA, N.A.     By:    /s/ Denise Jones       Name: Denise Jones  
    Title:   Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER

   

BANK OF AMERICA N.A.

As a Lender, the Swingline Lender and the Issuing Bank

    By:    /s/ Thomas M. Paulk       Name: Thomas M. Paulk       Title:   Senior
Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER

    Wells Fargo Bank, National Association     By:    /s/ William DeMilt      
Name: William DeMilt       Title:   Senior Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER

    PNC Bank, National Association     By:    /s/ Daniel Beckwith       Name:
Daniel Beckwith       Title:   Senior Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     Citizens Bank, N.A.     By:   /s/ Nicholas Christofer       Name:
Nicholas Christofer       Title:   Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     TD BANK, N.A.     By:   /s/ Shreya Shah       Name: Shreya Shah      
Title:   Senior Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     HSBC Bank USA, N.A.     By:   /s/ Peter Hart       Name: Peter Hart  
    Title:   Senior Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     REGIONS BANK     By:   /s/ Mark Guile       Name: Mark Guile      
Title:   Director

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     Fifth Third Bank     By:   /s/ Valerie Schanzer       Name: Valerie
Schanzer       Title:   Managing Director

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     Compass Bank     By:   /s/ Raj Nambiar       Name: Raj Nambiar      
Title:   Sr. Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     BANKUNITED, N.A.     By:   /s/ Justin Allbright       Name: Justin
Allbright       Title:   Senior Vice President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER    

CAPITAL BANK – a division of FIRST TENNESSEE

BANK NATIONAL ASSOCIATION

    By:   /s/ Dilian Schulz       Name: Dilian Schulz       Title:   Senior Vice
President

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     Comerica Bank     By:   /s/ Carl Bradley       Name: Carl Bradley    
  Title:   Portfolio Manager

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

LENDER     FIRST NATIONAL BANK OF OMAHA, N.A.     By:   /s/ Nathan S. McKown    
  Name: Nathan S. McKown       Title:   Director, Corporate Banking Group

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

 

 

Deal CUSIP: 00087UAP4

Revolving Credit Facility CUSIP: 00087UAQ2

Initial Term Loans CUSIP: 00087UAR0

Delayed Draw Term Loans CUSIP: 00087UAS8

$1,279 Million

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of April 5, 2019,

by and among

ACI WORLDWIDE, INC.,

as Parent Borrower, and

ACI WORLDWIDE CORP.

as Subsidiary Borrower,

the Lenders referred to herein,

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swingline Lender and Issuing Lender

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

and

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

CITIZENS BANK, N.A.,

TD BANK, N.A.,

HSBC BANK USA, N.A.,

REGIONS BANK, N.A.,

FIFTH THIRD BANK

and

BBVA COMPASS,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

DEFINITIONS

  

Section 1.1

   Definitions      1  

Section 1.2

   Other Definitions and Provisions      35  

Section 1.3

   Accounting Terms      35  

Section 1.4

   UCC Terms      36  

Section 1.5

   Rounding      36  

Section 1.6

   References to Agreement and Laws      36  

Section 1.7

   Times of Day      36  

Section 1.8

   Letter of Credit Amounts      36  

Section 1.9

   Guaranty Obligations      36  

Section 1.10

   Covenant Compliance Generally      36  

Section 1.11

   Effect of this Agreement on the Original Credit Agreement and Other Existing
Loan Documents      37  

Section 1.12

   Divisions      37  

ARTICLE II

REVOLVING CREDIT FACILITY

  

Section 2.1

   Revolving Credit Loans      37  

Section 2.2

   Swingline Loans      38  

Section 2.3

   Procedure for Advances of Revolving Credit Loans and Swingline Loans      39
 

Section 2.4

   Repayment and Prepayment of Revolving Credit Loans and Swingline Loans     
40  

Section 2.5

   Permanent Reduction of the Revolving Credit Commitments      41  

Section 2.6

   Termination of Revolving Credit Facility      41  

Section 2.7

   Increase of Revolving Credit Commitment      41  

Section 2.8

   Optional Incremental Term Loans      43  

ARTICLE III

LETTER OF CREDIT FACILITY

  

Section 3.1

   L/C Commitment      46  

ARTICLE IV

TERM LOAN FACILITY

  

Section 4.1

   Term Loan Commitments      54  

Section 4.2

   Procedure for Advance of Term Loans      54  

Section 4.3

   [RESERVED]      54  

Section 4.4

   Repayment of Term Loans      55  

Section 4.5

   Prepayments of Term Loans      55  

ARTICLE V

GENERAL LOAN PROVISIONS

  

Section 5.1

   Interest      57  

 

-i-



--------------------------------------------------------------------------------

          Page  

Section 5.2

   Notice and Manner of Conversion or Continuation of Loans      59  

Section 5.3

   Fees      59  

Section 5.4

   Payments Generally; Administrative Agent’s Clawback      60  

Section 5.5

   Evidence of Indebtedness      62  

Section 5.6

   Adjustments      62  

Section 5.7

   Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by the Administrative Agent      63  

Section 5.8

   Changed Circumstances      63  

Section 5.9

   Indemnity      64  

Section 5.10

   Increased Costs      65  

Section 5.11

   Taxes      66  

Section 5.12

   Mitigation Obligations; Replacement of Lenders      70  

Section 5.13

   Cash Collateral      71  

Section 5.14

   Defaulting Lenders      71  

Section 5.15

   Refinancing Amendments      74  

Section 5.16

   Successor LIBOR      74  

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

  

Section 6.1

   Conditions to Closing      75  

Section 6.2

   Certain Funds Availability      78  

Section 6.3

   Conditions to All Extensions of Credit      79  

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

  

Section 7.1

   Representations and Warranties      79  

Section 7.2

   Survival of Representations and Warranties, Etc.      87  

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

  

Section 8.1

   Financial Statements and Projections      87  

Section 8.2

   Officer’s Compliance Certificate      88  

Section 8.3

   [RESERVED]      88  

Section 8.4

   Other Reports      88  

Section 8.5

   Notice of Litigation and Other Matters      90  

Section 8.6

   Accuracy of Information      91  

ARTICLE IX

AFFIRMATIVE COVENANTS

  

Section 9.1

   Preservation of Corporate Existence and Related Matters      91  

Section 9.2

   Maintenance of Property      91  

Section 9.3

   Insurance      91  

Section 9.4

   Accounting Methods and Financial Records      92  

Section 9.5

   Payment and Performance of Obligations      92  

Section 9.6

   Compliance With Laws and Approvals      92  

Section 9.7

   Environmental Laws      92  

Section 9.8

   Compliance with ERISA      92  

 

-ii-



--------------------------------------------------------------------------------

          Page  

Section 9.9

   Visits and Inspections      93  

Section 9.10

   Additional Subsidiaries and Real Property      93  

Section 9.11

   Use of Proceeds      95  

Section 9.12

   Further Assurances      95  

Section 9.13

   Anti-Corruption Laws; Sanctions      96  

Section 9.14

   Post-Closing Matters      96  

ARTICLE X

FINANCIAL COVENANTS

  

Section 10.1

   Maximum Consolidated Total Net Leverage Ratio      96  

Section 10.2

   Minimum Interest Coverage Ratio      96  

Section 10.3

   Maximum Consolidated Senior Secured Net Leverage Ratio      96  

ARTICLE XI

NEGATIVE COVENANTS

  

Section 11.1

   Limitations on Indebtedness      97  

Section 11.2

   Limitations on Liens      99  

Section 11.3

   Limitations on Loans, Advances, Investments and Acquisitions      100  

Section 11.4

   Limitations on Mergers and Liquidation      102  

Section 11.5

   Limitations on Sales of Assets      103  

Section 11.6

   Restricted Payments      103  

Section 11.7

   [RESERVED]      104  

Section 11.8

   Transactions with Affiliates      104  

Section 11.9

   Certain Accounting Changes; Organizational Documents      105  

Section 11.10

   Amendments of Subordinated Indebtedness      105  

Section 11.11

   Restrictive Agreements      105  

Section 11.12

   Nature of Business      105  

Section 11.13

   Sanctions      105  

Section 11.14

   Anti-Corruption Laws      105  

Section 11.15

   Limitation on Luxembourg Holding      106  

ARTICLE XII

DEFAULT AND REMEDIES

  

Section 12.1

   Events of Default      106  

Section 12.2

   Remedies      108  

Section 12.3

   Rights and Remedies Cumulative; Non-Waiver; etc.      109  

Section 12.4

   Crediting of Payments and Proceeds      110  

Section 12.5

   Administrative Agent May File Proofs of Claim      111  

Section 12.6

   Credit Bidding      111  

ARTICLE XIII

THE ADMINISTRATIVE AGENT

  

Section 13.1

   Appointment and Authority      112  

Section 13.2

   Rights as a Lender      112  

Section 13.3

   Exculpatory Provisions      113  

Section 13.4

   Reliance by the Administrative Agent      113  

Section 13.5

   Delegation of Duties      114  

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 13.6

   Resignation of Administrative Agent      114  

Section 13.7

   Non-Reliance on Administrative Agent and Other Lenders      115  

Section 13.8

   No Other Duties, Etc.      115  

Section 13.9

   Collateral and Guaranty Matters      116  

Section 13.10

   Secured Hedging Agreements and Secured Cash Management Agreements      117  

Section 13.11

   Certain ERISA Matters      117  

Section 13.12

   Withholding Tax      118  

ARTICLE XIV

MISCELLANEOUS

  

Section 14.1

   Notices      118  

Section 14.2

   Amendments, Waivers and Consents      121  

Section 14.3

   Expenses; Indemnity      123  

Section 14.4

   Right of Setoff      125  

Section 14.5

   Governing Law      125  

Section 14.6

   Waiver of Jury Trial      126  

Section 14.7

   Reversal of Payments; Payments Set Aside      126  

Section 14.8

   Injunctive Relief; Punitive Damages      127  

Section 14.9

   Accounting Matters      127  

Section 14.10

   Successors and Assigns; Participations      127  

Section 14.11

   Treatment of Certain Information; Confidentiality      131  

Section 14.12

   Performance of Duties      132  

Section 14.13

   All Powers Coupled with Interest      132  

Section 14.14

   Survival of Indemnities      132  

Section 14.15

   Titles and Captions      133  

Section 14.16

   Severability of Provisions      133  

Section 14.17

   Counterparts      133  

Section 14.18

   Integration      133  

Section 14.19

   Electronic Execution of Assignments and Certain Other Documents      133  

Section 14.20

   Term of Agreement      133  

Section 14.21

   Advice of Counsel, No Strict Construction      134  

Section 14.22

   USA PATRIOT Act      134  

Section 14.23

   Inconsistencies with Other Documents; Independent Effect of Covenants     
134  

Section 14.24

   Independent Effect of Covenants      134  

Section 14.25

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      134
 

Section 14.26

   Obligations Joint and Several      135  

Section 14.27

   No Advisory or Fiduciary Responsibility      135  

Section 14.28

   Appointment of Parent Borrower      136  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

     -      Form of Revolving Credit Note

Exhibit A-2

     -      Form of Term Loan Note

Exhibit A-3

     -      Form of Swingline Note

Exhibit A-4

     -      Form of Delayed Draw Term Loan Note

Exhibit A-5

     -      Form of Notice of Borrowing

Exhibit A-6

     -      Form of Swingline Notice

Exhibit B

     -      Form of Notice of Account Designation

Exhibit C

     -      Form of Notice of Prepayment

Exhibit D

     -      Form of Notice of Conversion/Continuation

Exhibit E

     -      Form of Officer’s Compliance Certificate

Exhibit F

     -      Form of Assignment and Assumption

Exhibit G

     -      Form of Guaranty Agreement

Exhibit H-1

     -      Form of Tax Compliance Certificate

Exhibit H-2

     -      Form of Tax Compliance Certificate

Exhibit H-3

     -      Form of Tax Compliance Certificate

Exhibit H-4

     -      Form of Tax Compliance Certificate

SCHEDULES

 

Schedule 1.1(a)

     -      Commitments

Schedule 1.1(b)

     -      Existing Letters of Credit

Schedule 7.1(a)

     -      Jurisdictions of Organization and Qualification

Schedule 7.1(b)

     -      Subsidiaries and Capitalization

Schedule 7.1(h)

     -      ERISA Plans

Schedule 7.1(i)

     -      Labor and Collective Bargaining Agreements

Schedule 7.1(q)

     -      Indebtedness and Guaranty Obligations

Schedule 9.14

     -      Post-Closing Matters

Schedule 11.1

     -      Existing Indebtedness

Schedule 11.2

     -      Existing Liens

Schedule 11.3

     -      Existing Loans, Advances and Investments

Schedule 11.8

     -      Transactions with Affiliates

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 5, 2019, by and
among ACI WORLDWIDE, INC., a Delaware corporation (the “Parent Borrower”), and
ACI WORLDWIDE CORP., a Nebraska corporation (the “Subsidiary Borrower”, together
with the Parent Borrower the “Borrowers”) the lenders who are or may become a
party to this Agreement (collectively, the “Lenders”) and BANK OF AMERICA, N.A.,
a national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers have requested and, subject to the terms and conditions hereof,
the Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrowers on the terms and conditions of this Agreement.

The Borrowers have agreed to secure all of their Secured Obligations by granting
to the Administrative Agent, for the benefit of the Secured Parties, first
priority Liens on its assets, including a pledge of all of the Capital Stock of
each of the Parent Borrower’s Domestic Subsidiaries and sixty five percent (65%)
of all the voting Capital Stock (and one hundred percent (100%) of any
non-voting Capital Stock) of each of the Parent Borrower’s First-Tier Foreign
Subsidiaries.

The Credit Parties have agreed to guarantee the obligations of the Borrowers
hereunder and to secure their respective Secured Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, first priority
Liens on their respective assets, including a pledge of all of the Capital Stock
of each of their respective Domestic Subsidiaries and sixty five percent (65%)
of all the voting Capital Stock (and one hundred percent (100%) of any
non-voting Capital Stock) of each of their respective First-Tier Foreign
Subsidiaries.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“2026 Senior Notes” means the $400,000,000 5.750% Senior Notes of the Parent
Borrower due 2026.

“2026 Senior Notes Indenture” means that certain Indenture dated August 21, 2018
by and among the Parent Borrower, the guarantors party thereto and Wilmington
Trust, National Association.

“Acquired Business” means ECG together with its subsidiaries.

“Acquisition” means the acquisition by the Subsidiary Borrower of all of the
outstanding shares of capital stock of ECG pursuant to the Acquisition
Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
February 28, 2019, among Western Union and the Borrowers (together with the
exhibits and schedules thereto), as modified, amended, supplemented, consented
to or waived from time to time in accordance with Section 6.1(b) hereof.



--------------------------------------------------------------------------------

“Acquisition Agreement Representations” means such of the representations and
warranties made by Western Union with respect to the Acquired Business in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that either Borrower or its Affiliates has the right to terminate
the obligations of such Borrower or its Affiliates under the Acquisition
Agreement or to decline to consummate the Acquisition (or otherwise do not have
an obligation to close) pursuant to the Acquisition Agreement, as a result of a
breach of such representations and warranties.

“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(d).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Parent Borrower, a Subsidiary of the Parent Borrower) which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. As used in this definition, the term “control” means (a) with
respect to the Parent Borrower or any Subsidiary of the Parent Borrower, the
power to vote five percent (5%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.

“Agents” means the Administrative Agent and the Arranger.

“Aggregate Revolving Commitment” means the aggregate amount of the Lenders’
Revolving Credit Commitments hereunder, as such amount may be increased, reduced
or otherwise modified at any time or from time to time pursuant to the terms
hereof. On the Restatement Date, the Aggregate Revolving Commitment shall be
$500,000,000.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

                Loans  

Pricing
Level

  

Consolidated Total Leverage Ratio

   Commitment
Fee     LIBOR
Rate +     Base Rate
+  

I

   Greater than or equal 3.75 to 1.00      0.35 %      2.25 %      1.25 % 

II

   Greater than or equal to 3.00 to 1.00, but less than 3.75 to 1.00      0.30
%      2.00 %      1.00 % 

III

   Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00      0.25
%      1.75 %      0.75 % 

IV

   Greater than or equal to 1.50 to 1.00, but less than 2.50 to 1.00      0.20
%      1.50 %      0.50 % 

V

   Less than 1.50 to 1.00      0.15 %      1.25 %      0.25 % 

 

-2-



--------------------------------------------------------------------------------

The Applicable Margin shall be determined and adjusted on the date (each a
“Calculation Date”) ten (10) Business Days after the day the Parent Borrower
provides an Officer’s Compliance Certificate pursuant to Section 8.2 for the
most recently ended fiscal quarter or Fiscal Year, as applicable, of the Parent
Borrower; provided that (a) the Applicable Margin in effect as of the
Restatement Date will be Level III until the first Calculation Date occurring
after the first full fiscal quarter after the Restatement Date and, thereafter
the Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Parent Borrower preceding the applicable Calculation Date until the Closing
Date, (b) the Applicable Margin in effect as of the Closing Date will be Level I
until the first Calculation Date occurring after the first full fiscal quarter
after the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Parent Borrower preceding the
applicable Calculation Date and (c) if the Parent Borrower fails to provide the
Officer’s Compliance Certificate as required by Section 8.2 for the most
recently ended fiscal quarter of the Parent Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Parent Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Total Leverage Ratio shall
become effective on the applicable Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Revolving Credit Loans, Term Loans
and Swingline Loans then existing or subsequently made or issued.

If, as a result of any restatement of or other adjustment to the financial
statements of the Parent Borrower or for any other reason, the Lenders determine
that (a) the Consolidated Total Leverage Ratio as calculated by the Parent
Borrower as of any applicable date was inaccurate and (b) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Consolidated
Total Leverage Ratio would have resulted in higher pricing for such period, the
Parent Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period, and (ii) if the proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
lower pricing for such period, the Lenders shall have no obligation to repay any
interest or fees to the Borrowers; provided that if, as a result of any
restatement or other event, a proper calculation of the Consolidated Total
Leverage Ratio would have resulted in higher pricing for one or more periods and
lower pricing for one or more other periods (due to the shifting of income or
expenses from one period to another period or any similar reason), then the
amount payable by the Borrowers pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amount of

 

-3-



--------------------------------------------------------------------------------

interest and fees paid for all such periods. Nothing in this paragraph shall
limit the rights of the Administrative Agent and Lenders with respect to
Sections 5.1(c) and 12.2 nor any of their other rights under this Agreement. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Sections 2.7 and 2.8.

“Applicable Percentage” means, (a) with respect to any Term Loan Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by (i) on or prior to the Restatement Date, such Term Loan
Lender’s Term Loan Commitment at such time, subject to adjustment as provided in
Section 5.14, and (ii) thereafter, the principal amount of such Term Loan
Lender’s Term Loans at such time and (b) with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 5.14. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the Issuing Lender to make L/C
Credit Extensions have been terminated pursuant to Section 12.2, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of such Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Credit Facility is set forth opposite the name of such
Lender on Schedule 1.1(a) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) in its
capacity as sole lead arranger and sole bookrunner and its successors.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Parent Borrower to
any Person that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) any Equity Issuance by the Parent Borrower,
(b) the sale of inventory in the ordinary course of business, (c) the transfer
of assets to either Borrower or any Subsidiary Guarantor pursuant to any other
transaction permitted pursuant to Section 11.4, (d) the write-off, discount,
sale or other disposition of defaulted or past-due receivables and similar
obligations in the ordinary course of business and not undertaken as part of an
accounts receivable financing transaction, (e) the disposition of any Hedging
Agreement, (f) dispositions of Investments in cash and Cash Equivalents or
(g) (i) the transfer by any Credit Party of its assets to any other Credit
Party, (ii) the transfer by any Subsidiary of the Parent Borrower that is not a
Subsidiary Guarantor or the Subsidiary Borrower of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer) and (iii) the transfer
by any Subsidiary of the Parent Borrower that is not a Subsidiary Guarantor or
the Subsidiary Borrower of its assets to any other Subsidiary of the Parent
Borrower that is not a Subsidiary Guarantor or the Subsidiary Borrower.

 

-4-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear as a liability on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease.

“Auto-Extension Letter of Credit” has the meaning assigned thereto in
Section 3.1(c)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning assigned thereto in
Section 3.1(c)(iv).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the LIBOR Rate plus 1.00; provided that if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to
Section 5.8 or 5.16 hereof, then the Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

-5-



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Credit Borrowing or a Swingline Borrowing, as the
context may require.

“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrowers Materials” has the meaning assigned thereto in Section 8.4(f).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any LIBOR Rate Loan, means any such day that is also
a London banking day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any property by the Parent Borrower or any of
its Subsidiaries, as lessee, that should, in accordance with GAAP, be classified
and accounted for as a capital lease or finance lease on a Consolidated balance
sheet of the Parent Borrower and its Subsidiaries. Notwithstanding the foregoing
or any other provision contained in this Agreement or in any Loan Document, any
obligations related to a lease (whether now or hereafter existing) that would be
accounted for by such Person as an operating lease in accordance with GAAP
without giving effect to Accounting Standards Update No. 2016-02 issued by the
Financial Accounting Standards Board (whether or not such lease exists as of the
Restatement Date or is thereafter entered into) shall be accounted for as an
operating lease and not a capital lease or finance lease for all purposes under
this Agreement and the Loan Documents.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“Cash Equivalents” has the meaning assigned thereto in Section 11.3(b).

“Cash Management Agreement” means any agreement (i) to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements or (ii) in
respect of bank overdraft facilities or other indebtedness to fund overdrafts in
settlement accounts or similar items in the ordinary course of business.

“Cash Management Bank” means any Person that is a Lender, an Affiliate of a
Lender, the Administrative Agent, an Affiliate of the Administrative Agent, the
Arranger or an Affiliate of the Arranger, each in its capacity as a party to
such Cash Management Agreement on the Restatement Date with respect to a Cash
Management Agreement existing as of the Restatement Date or at the time it
enters into a Cash Management Agreement permitted under Article XI.

 

-6-



--------------------------------------------------------------------------------

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934), shall directly or indirectly, in one or more
series of transactions, become the “beneficial owner” (as such term is used in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), of more than
thirty percent (30%) of the Capital Stock or thirty percent (30%) of the voting
power of the Parent Borrower entitled to vote in the election of members of the
board of directors of the Parent Borrower, (b) there shall have occurred under
any indenture or other instrument evidencing any Indebtedness in excess of
$25,000,000 any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness) obligating the
Parent Borrower to repurchase, redeem or repay all or any part of the
Indebtedness or Capital Stock provided for therein or (c) a majority of the
members of the board of directors (or other equivalent governing body) of the
Parent Borrower shall not constitute Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

“Closing Date” means the date on which the conditions specified in Section 6.1
are satisfied (or waived in accordance with Section 14.2).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or other
similar terms referred to in the Security Documents and all of the other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Collateral Agreement” means the amended and restated collateral agreement dated
as of February 24, 2017 executed by the Credit Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties, which shall be in
form and substance acceptable to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment,
Term Loan Commitment, Delayed Draw Term Loan Commitment and/or Incremental Term
Loan Commitment, as applicable, in each case, in the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule 1.1(a) or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
pursuant to the terms hereof.

 

-7-



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Revolving Credit Commitment Percentage, Delayed Draw Term Loan Commitment
Percentage or Incremental Term Loan Percentage, as applicable.

“Commitment Termination Date” has the meaning assigned thereto in
Section 4.5(c)(ii).

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Rate Loans,
pursuant to Section 2.3(a), which shall be substantially in the form of Exhibit
A-5 or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Parent Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Parent Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid during such period, (ii) Consolidated Interest Expense for
such period, (iii) amortization, depreciation and other non-cash charges
including, without limitation, non-cash equity compensation expenses for such
period (except to the extent that such non-cash charges are reserved for cash
charges to be taken in the future), (iv) extraordinary losses during such period
(other than from discontinued operations), (v) Transaction Costs, (vi) any
non-recurring integration, severance, relocation, transition or business
optimization expenses and other restructuring costs, incurred in connection with
any Permitted Acquisition (to the extent accrued, payable or paid within 12
months of the applicable closing date thereof) in an aggregate amount not to
exceed twenty percent (20%) of the Consolidated EBITDA (determined without
reference to this clause (vi)) for such period, in each case, to the extent
(A) actually paid during such period or (B) representing an accrual or reserve
for potential cash items in respect of the foregoing in any future period;
provided that, in the case of this clause (B), the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
the extent that such cash payment would be duplicative of any accrual or reserve
that is already included in the calculation of Consolidated EBITDA,
(vii) non-recurring cash charges and expenses in an aggregate amount not to
exceed seven and a half percent (7.5%) of the Consolidated EBITDA (determined
without reference to this clause (vii)) for such period; provided that such
charges and expenses would be classified as “non-recurring items” and
(viii) non-cash adjustments of deferred revenue which would reasonably have been
included in determining Consolidated Net Income for such period, but for the
application of purchase accounting rules, less (c) (i) interest income and any
extraordinary or non-cash gains and (ii) non-recurring cash gains. For purposes
of this Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma Basis.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.

“Consolidated Interest Expense” means, with respect to the Parent Borrower and
its Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Parent Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

“Consolidated Net Income” means, with respect to the Parent Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Parent Borrower and its Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP; provided that
there shall be excluded from Consolidated Net Income (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Parent Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent such net income is
actually paid in cash to the Parent Borrower or any of its Subsidiaries by
dividend or other distribution during such period, (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of such Person
or is merged into or consolidated with such Person or any of its Subsidiaries or
that Person’s assets are acquired by such Person or any of its Subsidiaries
except to the extent included pursuant to the foregoing clause (a), and (c) the
net income (if positive) of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Parent
Borrower or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, with respect to the Parent Borrower and its Subsidiaries on a
Consolidated basis without duplication, the sum of all Consolidated Total
Indebtedness that is secured by a Lien on any asset or property of the Parent
Borrower or any of its Subsidiaries.

“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness on such
date minus the amount of Unrestricted cash and Cash Equivalents of the Parent
Borrower and its Subsidiaries as of such date of determination up to
$150,000,000 to (b) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.

“Consolidated Total Assets” means, the total assets of the Parent Borrower and
its Subsidiaries, determined on a Consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Parent Borrower delivered pursuant
to Section 8.1(a) or 8.1(b), as applicable.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Parent Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Parent Borrower and its
Subsidiaries in accordance with GAAP.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date minus the amount
of Unrestricted cash and Cash Equivalents of the Parent Borrower and its
Subsidiaries as of such date of determination up to $150,000,000 to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.

“Continuing Directors” means the directors of the Parent Borrower on the
Restatement Date and each other director of the Parent Borrower, if, in each
case, such other director’s nomination for election to the board of directors
(or equivalent governing body) of the Parent Borrower is recommended by, or
approved by, at least 51% of the then Continuing Directors.

“Corporate Restructuring” means the transfer of any Foreign Subsidiary (or any
Capital Stock of any Foreign Subsidiary) (which transfer, for the avoidance of
doubt, may take the form of a consolidation or merger) to any other Foreign
Subsidiary of the Parent Borrower, or the transfer by any Foreign Subsidiary of
any Domestic Subsidiary (or Capital Stock of any Domestic Subsidiary) (which
transfer, for the avoidance of doubt, may take the form of a consolidation or
merger) to any other Foreign Subsidiary or Domestic Subsidiary of the Parent
Borrower, in each case, in connection with bona fide tax planning activities so
long as (a) taken as a whole, the value of the Collateral securing the
Obligations is not materially reduced and (b) the security interests of the
Administrative Agent, on behalf of the Lenders, in the Collateral, taken as a
whole, are not materially impaired, in each case, as reasonably determined by
the Administrative Agent in consultation with the Parent Borrower.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans or Revolving Credit Loans
(“Refinanced Debt”); provided that such exchanging, extending, renewing,
replacing or refinancing Indebtedness (a) is in an original aggregate principal
amount not greater than the aggregate principal amount of the Refinanced Debt
(including any premium, accrued interest and fees and expenses incurred in
connection with such exchange, extension, renewal, replacement or refinancing ),
(b) does not mature earlier than or have a weighted average life to maturity
shorter than the Refinanced Debt (or, in the case of any Indebtedness that is
not issued or incurred under this Agreement, no earlier than the date that is 91
days after the latest stated maturity date that is then applicable to any
Extension of Credit or Commitment), (c) is not guaranteed by any Person that is
not a Credit Party, (d) in the case of any secured Indebtedness, is not secured
by any assets not securing the Secured Obligations and, is secured on a pari
passu (or junior) priority basis, (e) to the extent such Indebtedness is not
issued or incurred under this Agreement, shall be subject to an intercreditor
agreement in form and substance satisfactory to the Administrative Agent and
(f) has terms and conditions (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions) that
are not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness (as reasonably determined by the
Borrowers) than the terms and conditions of this Agreement (when taken as a
whole) are to the Term Loan Lenders or Revolving Credit Lenders, as applicable,
(except for covenants or other provisions applicable only to periods after the
latest stated maturity date that is then applicable to any Extension of Credit
or Commitment, at the time of such exchange, extension, renewal, replacement or
refinancing) (it being understood and agreed that, to the extent that any
financial maintenance covenant or other term or condition is added for the
benefit of the lenders or investors providing any such Indebtedness, no consent
shall be required by the Administrative Agent or any of the Term Loan Lenders or
Revolving Credit Lenders, as applicable, if such financial maintenance covenant
or other term or condition is either (i) also added for the benefit of any
corresponding Term Loans or Revolving Credit Loans remaining outstanding after
the issuance or incurrence of such Indebtedness or (ii) only applicable after
the Term Loan Maturity Date or Revolving Credit Maturity Date, as applicable, at
the time of such exchange, extension, renewal, replacement or refinancing).

 

-10-



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Term Loan Facility.

“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Applicable Laws of the United States or
other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Parent Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent
Borrower, to confirm in writing to the Administrative Agent and the Parent
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Parent Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any (A) Debtor
Relief Law or (B) a Bail-In Action, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.14(b)) upon delivery of written notice of such determination to the
Parent Borrower, the Issuing Lender, the Swingline Lender and each Lender.

 

-11-



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
applicable rate, if any, applicable to Base Rate Loans under the Credit Facility
plus (iii) 2% per annum; provided, however, that with respect to a LIBOR Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any applicable rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the applicable rate plus 2% per annum.

“Delayed Draw Term Loan Commitment” means (a) as to any Lender, the obligation
of such Lender to make a portion of the Delayed Draw Term Loans to the account
of the Borrowers hereunder on the Closing Date in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.1(a), as such amount may be increased, reduced or otherwise modified at any
time or from time to time pursuant to the terms hereof and (b) as to all
Lenders, the aggregate commitment of all Lenders to make such Delayed Draw Term
Loans. The aggregate Delayed Draw Term Loan Commitment with respect to the
Delayed Draw Term Loan of all Lenders on the Restatement Date shall be
$500,000,000.

“Delayed Draw Term Loan Commitment Percentage” means, as to any Delayed Draw
Term Loan Lender at any time, the ratio of (a) the amount of the Delayed Draw
Term Loan Commitment of such Delayed Draw Term Loan Lender to (b) the Delayed
Draw Term Loan Commitments of all Delayed Draw Term Loan Lenders.

“Delayed Draw Term Loan Lender” means, at any time, (a) so long as any Delayed
Draw Term Loan Commitment is in effect, any Lender that has a Delayed Draw Term
Loan Commitment at such time or (b) if the Delayed Draw Term Loan Commitments
have terminated or expired, any Lender that has a Delayed Draw Term Loan.

“Delayed Draw Term Loan Maturity Date” means the first to occur of (a) April 5,
2024 and (b) the date of acceleration of the Delayed Draw Term Loans pursuant to
Section 12.2(a).

“Delayed Draw Term Loan Note” means a promissory note made by the Borrowers in
favor of a Delayed Draw Term Loan Lender evidencing the portion of the Delayed
Draw Term Loans made by such Delayed Draw Term Loan Lender, substantially in the
form attached as Exhibit A-4, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.

“Delayed Draw Term Loans” means that certain term loan made pursuant to
Section 4.1(b).

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of

 

-12-



--------------------------------------------------------------------------------

control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Capital Stock)
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided, that if such Capital Stock is issued pursuant to a
plan for the benefit of the Parent Borrower or its Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the Parent
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disregarded Foreign Entity” means any Foreign Subsidiary that is disregarded as
an entity separate from a Borrower for U.S. federal income tax purposes.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia, other than any
such Subsidiary that is a First-Tier Foreign Subsidiary.

“ECG” means E Commerce Group Products, Inc., a New York corporation.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Swingline Lender and the Issuing Lender, and
(iii) unless a Default or Event of Default has occurred and is continuing, the
Parent Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, that (a) is maintained,
funded or administered by any Credit Party or any ERISA Affiliate for employees
of any Credit Party or (b) has at any time within the preceding six (6) years
been maintained, funded or administered by any Credit Party or any ERISA
Affiliate for the employees of any Credit Party or any current or former ERISA
Affiliate.

 

-13-



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, written claims, liens, written
accusations, written allegations, notices of noncompliance or violation,
investigations (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of
(i) shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party into any Credit Party or
any Subsidiary thereof. The term “Equity Issuance” shall not include (A) any
Asset Disposition, (B) any Debt Issuance, (C) the issuance of any Capital Stock
of the Borrowers constituting Acquisition Equity Consideration or (D) the
issuance of any Capital Stock of the Parent Borrower or any of its Subsidiaries
pursuant to any employee stock or stock option compensation plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodities Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Credit Party or the grant of

 

-14-



--------------------------------------------------------------------------------

such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (or, to the extent such Lender did not fund an
applicable Loan pursuant to a prior commitment, on the date on which such Lender
acquires its interest in such Loan) (other than pursuant to an assignment
request by the Borrowers under Section 5.12(b)) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Letters of Credit” means each of the Letters of Credit outstanding on
the Restatement Date and listed on Schedule 1.1(b) hereto.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of all Term Loans made by
such Lender then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above) and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

-15-



--------------------------------------------------------------------------------

“Fee Letters” means (a) the separate fee letter agreement executed by the Parent
Borrower and the Administrative Agent and/or certain of its affiliates dated
February 28, 2019 and (b) the separate agency fee letter agreement executed by
the Parent Borrower and the Administrative Agent and/or certain of its
affiliates dated February 28, 2019.

“First-Tier Foreign Subsidiary” means (i) any Foreign Subsidiary owned directly
by any Credit Party and (ii) any Subsidiary, substantially all of the assets of
which consist of stock in Foreign Subsidiaries that are “controlled foreign
corporations” within the meaning of Section 957 of the Code for U.S. federal
income tax purposes.

“Fiscal Year” means each fiscal year of the Parent Borrower and its Subsidiaries
ending on December 31.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and maintained for the Parent
Borrower and its Subsidiaries throughout the period indicated and (subject to
Section 14.9) consistent with the prior financial practice of the Parent
Borrower and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

-16-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guaranty Obligation” means, with respect to the Parent Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Bank” means any Person that is a Lender, an Affiliate of a Lender, the
Administrative Agent, an Affiliate of the Administrative Agent, the Arranger or
an Affiliate of the Arranger, each in its capacity as a party to such Hedging
Agreement on the Restatement Date with respect to a Hedging Agreement existing
as of the Restatement Date or at the time it enters into a Hedging Agreement
permitted under Article XI.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Honor Date” has the meaning assigned thereto in Section 3.1(d).

“Immaterial Subsidiary” means, on any date of determination, any Subsidiary of
the Parent Borrower that (i) has less than 5% of Consolidated total assets and
5% of annual Consolidated revenues of the Parent Borrower and its Subsidiaries,
in each case as reflected on the most recent financial statements delivered
pursuant to Section 8.1 prior to such date, and (ii) has been designated as such
by the

 

-17-



--------------------------------------------------------------------------------

Parent Borrower in a written notice delivered to the Administrative Agent (other
than any such Subsidiary as to which the Parent Borrower has revoked such
designation by written notice to the Administrative Agent); provided that at no
time shall all Immaterial Subsidiaries so designated by the Parent Borrower have
in the aggregate Consolidated total assets or annual Consolidated revenues,
respectively, in each case as reflected on the most recent financial statements
delivered pursuant to Section 8.1 prior to such time, in excess of 5% of
Consolidated total assets or 10% of annual Consolidated revenues, respectively,
of the Parent Borrower and its Subsidiaries.

“Increasing Revolving Lender” has the meaning assigned thereto in
Section 2.7(b).

“Incremental Amount” means (i) the greater of (x) $300,000,000 and (y) 75% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered pursuant to Section 8.1 plus (ii) any additional amount so long as
immediately after giving effect to the increase in the Revolving Credit
Commitment (assuming a full draw on such increase in the Revolving Credit
Commitment and without “netting” the cash proceeds thereof on the consolidated
balance sheet of the Parent Borrower and its subsidiaries) or the incurrence of
the Incremental Term Loans, as applicable, and the use of proceeds thereof, the
Consolidated Senior Secured Net Leverage Ratio for the most recently ended
fiscal quarter is less than or equal to 3.50 to 1.00 on a Pro Forma Basis.

“Incremental Term Lender” has the meaning assigned thereto in Section 2.8(b).

“Incremental Term Loan” has the meaning assigned thereto in Section 2.8(a).

“Incremental Term Loan Commitment” means (a) as to any Incremental Term Lender,
the obligation of such Incremental Term Lender to make an Incremental Term Loan
to or for the account of the Borrowers in accordance with Section 2.8 and (b) as
to all Incremental Term Lenders, the aggregate commitment of all Incremental
Term Lenders to make Incremental Term Loans in accordance with Section 2.8.

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Term Loan Maturity Date, but no earlier than thirty
(30) days after any Incremental Term Loan Notification Date (unless a shorter
period is agreed to by all the affected Incremental Term Lenders), on which each
of the Incremental Term Lenders makes Incremental Term Loans to the Borrowers
pursuant to Section 2.8.

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.8.

“Incremental Term Loan Note” means a promissory note made by the Borrowers in
favor of an Incremental Term Lender evidencing the Incremental Term Loans made
by such Incremental Term Lender, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Incremental Term Loan Notification” means the written notice by the Parent
Borrower of its request to borrow Incremental Term Loans pursuant to
Section 2.8.

“Incremental Term Loan Notification Date” means the date on which the
Incremental Term Loan Notification is received by the Administrative Agent.

 

-18-



--------------------------------------------------------------------------------

“Incremental Term Loan Percentage” means, as to any Incremental Term Lender at
any time, the ratio of (a) the amount of the Incremental Term Loan Commitment of
such Incremental Term Lender to (b) the Incremental Term Loan Commitments of all
Incremental Term Lenders.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payable arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of Disqualified Capital Stock of such
Person;

(h) all Net Hedging Obligations of such Person; and

(i) all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (ii) not include obligations of such Person
in respect of bank overdraft facilities or other indebtedness to fund overdrafts
in settlement accounts or similar items in the ordinary course of business.

 

-19-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Information” has the meaning assigned thereto in Section 14.11.

“Initial Term Loans” means that certain term loan made pursuant to
Section 4.1(a).

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Investment” has the meaning assigned thereto in Section 11.3.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Bank of America, in its capacity as issuer of any Letters
of Credit issued hereunder, or any successor thereto.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit, which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Commitment” means the lesser of (a) $35,000,000 and (b) an amount equal to
the Revolving Credit Commitment.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.

 

-20-



--------------------------------------------------------------------------------

“Lender” means each Person executing this Agreement as a Lender on the
Restatement Date (including, without limitation, the Issuing Lender and the
Swingline Lender unless the context otherwise requires) set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 2.7, 2.8 or 14.10, other than any
Person that ceases to be a party hereto as a Lender pursuant to an Assignment
and Assumption.

“Lender Addition and Acknowledgement Agreement” means, each agreement, in form
and substance satisfactory to the Administrative Agent, executed pursuant to
Section 2.7 and/or Section 2.8 by the Borrowers and any existing Lender or New
Lender committing to provide an increase in the Revolving Credit Commitment
and/or Incremental Term Loans and, in each case, acknowledged by the
Administrative Agent and each Subsidiary Guarantor, (a) setting forth the terms
and conditions of (i) any increase in the Revolving Credit Commitment pursuant
to Section 2.7 and/or (ii) any Incremental Term Loans pursuant to Section 2.8
and (b) acknowledging that any New Lender shall be a party hereto and have the
rights (including, without limitation, voting rights) and obligations of a
Lender hereunder.

“Lenders” has the meaning set forth in the preamble to this Agreement.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letter of Credit Expiration Date” means the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date.

“Letters of Credit” has the meaning assigned thereto in Section 3.1(a).

“LIBOR Rate” means:

(a) for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

(c) if the LIBOR Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

-21-



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“LIBOR Successor Rate” shall have the meaning set forth in Section 5.16.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Interest Period, LIBOR Rate, timing and frequency of determining rates and
making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Liquidity Amount” means, as of any date of determination, an amount equal to
the sum of (a) the total amount of Unrestricted cash on hand of the Parent
Borrower and its Subsidiaries as of such date plus (b) the total amount of
Unrestricted Cash Equivalents of the Parent Borrower and its Subsidiaries as of
such date plus (c) the aggregate unused portion of the Revolving Credit
Commitments at such time; provided that the amounts set forth in clauses (a) and
(b) above shall be determined in good faith by the Parent Borrower and certified
as accurate by a Responsible Officer of the Parent Borrower.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Parent Guaranty
Agreement, each Security Document, each Lender Addition and Acknowledgement
Agreement (if any) and each other document, instrument, certificate and
agreement executed and delivered by the Parent Borrower or any of its
Subsidiaries in connection with this Agreement or otherwise referred to herein
or contemplated hereby, all as may be amended, restated, supplemented or
otherwise modified from time to time.

“Loan Obligations” shall have the meaning set forth in Section 14.26.

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Term Loans, and “Loan” means any of such Loans.

“Luxembourg Holding” means ACI Worldwide Luxembourg Holding S.à r.l., an entity
organized under the laws of Luxembourg.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Parent
Borrower or the Parent Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Credit Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.

 

-22-



--------------------------------------------------------------------------------

“Material Contract” means any contract or other agreement, written or oral, of
the Parent Borrower or any of its Subsidiaries the failure to comply with which
could reasonably be expected to have a Material Adverse Effect.

“Material Real Property” means Real Property owned in fee simple by a Credit
Party with a fair market value at the time of the acquisition thereof of an
amount equal to $25,000,000 individually or $75,000,000 in the aggregate.

“Material Subsidiary” means, any Subsidiary of the Parent Borrower that is not
an Immaterial Subsidiary.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) an amount equal to 100% of
the Fronting Exposure of all Swingline Lenders with respect to all Swingline
Loans outstanding at such time.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time creating and evidencing a Lien on a
Material Real Property made by a Credit Party in favor or for the benefit of the
Administrative Agent for the benefit of the Secured Parties in form and
substance reasonably satisfactory to the Administrative Agent with such
modifications as may be required by local law.

“Mortgage Policies” has the meaning specified in Section 9.10(e)(ii).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Debt Issuance, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all reasonable and customary out-of-pocket legal, underwriting
and other fees and expenses incurred in connection therewith.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

“New Guarantor” has the meaning assigned thereto in Section 6.1(f).

 

-23-



--------------------------------------------------------------------------------

“New Lender” means any bank, financial institution or investment fund committing
to make Extensions of Credit pursuant to Section 2.7 or Section 2.8 that was not
a Lender as of the applicable Revolving Credit Increase Effective Date or
Incremental Term Loan Effective Date relating to such Extensions of Credit.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 14.2
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning assigned thereto in
Section 3.1(c)(iii).

“Non-Reinstatement Deadline” has the meaning assigned thereto in
Section 3.1(c)(iv).

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note, the Term Loan Notes, the Delayed Draw Term Loan Notes and the
Incremental Term Loan Notes, if any.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Parent Borrower or any of its
Subsidiaries to the Lenders or the Administrative Agent, in each case under any
Loan Document or otherwise, with respect to any Loan or Letter of Credit of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, and
whether or not evidenced by any note and including interest, fees and other
amounts that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Parent Borrower substantially in the form of
Exhibit E.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Original Closing Date” means February 24, 2017.

“Original Credit Agreement” means that certain amended and restated credit
agreement, dated as of the Original Closing Date, among the Parent Borrower, the
lenders party thereto and the Administrative Agent, as amended, restated or
modified prior to the Restatement Date.

 

-24-



--------------------------------------------------------------------------------

“Other Commitments” means one or more classes of term loan commitments or
revolving credit commitments hereunder that result from a Refinancing Amendment

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Loans” means one or more classes of Term Loans or Revolving Credit Loans
hereunder that result from a Refinancing Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.12(b)).

“Parent Borrower” has the meaning specified in the preliminary statements to
this Agreement.

“Parent Guaranty Agreement” means the unconditional parent guaranty agreement
dated as of April 5, 2019 executed by the Parent Borrower in favor of the
Administrative Agent for the ratable benefit of itself and the Secured Parties
as amended, restated, supplemented or otherwise modified from time to time.

“Participant” has the meaning assigned thereto in Section 14.10(d).

“Participant Register” has the meaning assigned thereto in Section 14.10(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any employee benefit plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered by any Credit Party or
any ERISA Affiliate for the employees of any Credit Party or any ERISA Affiliate
or (b) has at any time within the preceding six (6) years been maintained,
funded or administered by any Credit Party or any ERISA Affiliate for the
employees of any Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any investment by the Parent Borrower or any
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if each such acquisition
meets all of the following requirements:

(a) the Parent Borrower shall have delivered to the Administrative Agent on or
before the closing date of such acquisition, evidence of approval of the
acquisition by the acquiree’s board of directors or equivalent governing body or
a copy of the opinion of counsel delivered by legal counsel to the acquiree in
connection with the acquisition which evidences such approval or opines that
such approval is not required;

 

-25-



--------------------------------------------------------------------------------

(b) (i) the Person or business to be acquired shall be in a substantially
similar or related line of business as the Parent Borrower and its Subsidiaries
or (ii) the assets to be acquired shall be used by the Parent Borrower or its
Subsidiaries in a business which is substantially similar or related to the line
of business of the Parent Borrower and its Subsidiaries;

(c) if such acquisition involves the Parent Borrower, the Subsidiary Borrower or
any Subsidiary Guarantor, the Parent Borrower, the Subsidiary Borrower or such
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

(d) if such transaction involves the acquisition of a new Subsidiary, such
Subsidiary shall be domiciled within the United States and the Parent Borrower
shall have delivered to the Administrative Agent by the time required pursuant
to Section 9.10 such documents as are reasonably requested by the Administrative
Agent or the Required Lenders (through the Administrative Agent) pursuant to
Section 9.10; provided that the Parent Borrower and its Subsidiaries may make
one or more Permitted Acquisitions of Persons without complying with this
clause (d) subject to compliance with Section 11.3(c) of this Agreement;

(e) prior to the proposed closing date of such acquisition, the Parent Borrower
shall have delivered to the Administrative Agent an Officer’s Compliance
Certificate for the most recent fiscal quarter end preceding such acquisition
demonstrating, in form and substance reasonably satisfactory thereto, pro forma
compliance (as of the date of the acquisition and after giving effect thereto
and any Extensions of Credit made or to be made in connection therewith) with
each covenant contained in Article X;

(f) no later than five (5) Business Days prior to the proposed closing date of
such acquisition the Parent Borrower, to the extent requested by the
Administrative Agent, shall have delivered to the Administrative Agent promptly
upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent;

(g) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition;

(h) both before and after giving effect to the acquisition and any Extensions of
Credit made in connection with such acquisition, the Liquidity Amount shall be
greater than or equal to $50,000,000; and

(i) as of the closing date of the acquisition, the Person or business to be
acquired shall not be subject or party to any material pending or threatened
litigation.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Parent Borrower, net of the applicable acquired company’s cash and Cash
Equivalent, balance (as shown on its most recent financial statements delivered
in connection with the applicable Permitted Acquisition) to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable Permitted Acquisition Documents executed by the Parent
Borrower or any of its Subsidiaries in order to consummate the applicable
Permitted Acquisition.

 

-26-



--------------------------------------------------------------------------------

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Parent Borrower, the Subsidiary Borrower or any Subsidiary Guarantor,
final copies or substantially final drafts if not executed at the required time
of delivery of the purchase agreement, sale agreement, merger agreement or other
agreement evidencing such acquisition, including, without limitation, all legal
opinions and each other document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 11.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Platform” has the meaning assigned thereto in Section 8.4(f).

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the property or
Person acquired in a Permitted Acquisition shall be included; provided that the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (i) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Parent Borrower delivered to the Administrative Agent and (ii) are
calculated on a basis consistent with GAAP and Regulation S-X of the Exchange
Act; and provided further that the foregoing pro forma adjustment shall be
without duplication of any cost savings or additional costs that are already
included in the calculation of Consolidated EBITDA.

“Public Lender” has the meaning assigned thereto in Section 8.4(f).

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Real Property” means a Credit Party’s interest in all leases and all land,
tenements, hereditaments and any estate or interest therein, together with the
buildings, structures, parking areas and other improvements thereon (including
all fixtures), now or hereafter owned or leased by any Credit Party, together
with all easements, rights of way, and similar rights relating thereto and all
leases, licenses, tenancies and occupancies thereof.

“Recipient” means (a) the Administrative Agent and (b) any Lender (including any
Issuing Lender and any Swingline Lender), as applicable.

“Refinanced Debt” has the meaning assigned thereto in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent and (c) each Incremental Term
Lender, Increasing Revolving Lender and Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 5.15.

 

-27-



--------------------------------------------------------------------------------

“Refinancing Notes” means one or more series of pari passu, junior lien or
unsecured debt securities incurred by the Borrowers.

“Register” has the meaning assigned thereto in Section 14.10(c).

“Reimbursement Obligation” means the obligation of the Parent Borrower to
reimburse the Issuing Lender pursuant to Section 3.1(d) for amounts drawn under
Letters of Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 13.6(b).

“Required Delayed Draw Term Loan Lenders” means, at any date, any combination of
Delayed Draw Term Loan Lenders holding more than fifty percent (50%) of the
aggregate amount of the Delayed Draw Term Loan Commitments or Delayed Draw Term
Loans; provided that the Delayed Draw Term Loan Commitment and the Delayed Draw
Term Loans held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Delayed Draw Term Loan Lenders.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than fifty percent (50%) of the aggregate Extensions of Credit under the
Revolving Credit Facility; provided that the Revolving Credit Commitment of, and
the portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 13.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer, assistant treasurer or controller of a
Credit Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 6.1, the secretary or any assistant secretary of a Credit
Party and, solely for purposes of notices given to Article III, any other
officer or employee of the applicable Credit Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Credit Party designated in or pursuant to an
agreement between the applicable Credit Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Restatement Date” means the date of this Agreement.

“Restricted Payment” has the meaning assigned thereto in Section 11.6.

“Revolving Credit Borrowing” means a Borrowing of a Revolving Credit Loan
pursuant to Section 2.1.

 

-28-



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans for
the account of the Parent Borrower hereunder in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule 1.1(a), as such Revolving Credit Commitment may
be increased, reduced or modified at any time or from time to time pursuant to
the terms hereof (including, without limitation, Section 2.7) and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be increased, reduced
or modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.7). The aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders on the Restatement Date shall be
$500,000,000.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II but excluding the Swingline Facility and any Incremental
Term Loan Facility established pursuant to Section 2.8 (including any increase
in such revolving credit facility established pursuant to Section 2.7).

“Revolving Credit Increase Effective Date” means the date, which shall be a
Business Day, on or before the Revolving Credit Maturity Date, but no earlier
than thirty (30) days after any Revolving Credit Increase Notification Date
(unless a shorter period is agreed to by all affected Increasing Revolving
Lenders), on which each of the Increasing Revolving Lenders increase (or, in the
case of New Lenders, provide) their respective Revolving Credit Commitments to
the Parent Borrower pursuant to Section 2.7.

“Revolving Credit Increase Notification” means the written notice by the Parent
Borrower of its desire to increase the Revolving Credit Commitment pursuant to
Section 2.7.

“Revolving Credit Increase Notification Date” means the date on which the
Revolving Credit Increase Notification is received by the Administrative Agent.

“Revolving Credit Lenders” means Lenders that have a Revolving Credit Commitment
or hold Revolving Credit Loans.

“Revolving Credit Loans” means any revolving loan made to the Parent Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) April 5,
2024, (b) the date of termination of the entire Revolving Credit Commitment by
the Parent Borrower pursuant to Section 2.5, or (c) the date of termination of
the Revolving Credit Commitment pursuant to Section 12.2(a).

“Revolving Credit Note” means a promissory note made by the Parent Borrower in
favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit A-1, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

 

-29-



--------------------------------------------------------------------------------

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Sanctioned Country” means a country, region or territory that itself is the
subject or target of comprehensive Sanctions (as of the date of this Agreement
being Cuba, Iran, Syria, North Korea and the Crimea region of Ukraine).

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Bank List, or any similar list
enforced by any other relevant Sanctions authority or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person located, organized or resident in a
Sanctioned Country.

“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning assigned thereto in
Section 5.16(b).

“SEC” means the Securities and Exchange Commission.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedging Agreement” means any Hedging Agreement permitted under Article
XI (other than an Excluded Swap Obligation), in each case that is entered into
by and between any Credit Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedging Agreement and (ii) any Secured Cash Management
Agreement; provided that obligations owing by any Credit Party under any Secured
Cash Management Agreement in respect of bank overdraft facilities or other
indebtedness to fund overdrafts in settlement accounts or similar items shall
constitute Secured Obligations solely to the extent that, at the time of the
incurrence of such obligations, the Consolidated Senior Secured Net Leverage
Ratio for the most recently ended fiscal quarter is less than or equal to 3.50
to 1.00 on a Pro Forma Basis.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swingline Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 13.5, any other holder from time to time of any
of any Secured Obligations and, in each case, their respective successors and
permitted assigns.

 

-30-



--------------------------------------------------------------------------------

“Security Documents” means the collective reference to the Collateral Agreement,
the Subsidiary Guaranty Agreement, the Parent Guaranty Agreement, any Mortgages
and any other agreement or writing pursuant to which any Credit Party purports
to pledge or grant a security interest in any property or assets securing the
Secured Obligations or any such Person purports to guaranty the payment and/or
performance of the Secured Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Solvent” means, with respect to any Person on a particular date, that any such
Person (a) has capital sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage and is able to pay
its debts as they mature, (b) has assets having a value, both at fair valuation
and at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Parent Borrower or any
division, business unit, product line or line of business.

“Specified Representations” means the representations and warranties of the
Borrowers set forth in the following provisions of this Agreement:
Section 7.1(a) (Organization; Power; Qualification), Section 7.1(c)
(Authorization of Agreement, Loan Documents and Borrowing), clauses (iii) and
(v) of Section 7.1(d) (Compliance of Agreement, Loan Documents and Borrowing
with Laws, Etc.), Section 7.1(e)(ii) (Compliance with Law; Governmental
Approval), Section 7.1(m) (Solvency), Section 7.1(t) (OFAC), Section 7.1(u)
(Anti-Corruption Laws) and Section 7.1(z) (Valid Liens).

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Parent Borrower or any Subsidiary subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management of which is otherwise
controlled by (directly or indirectly) such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Parent Borrower.

“Subsidiary Borrower” has the meaning set forth in the preliminary statements to
this Agreement.

“Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary of the
Parent Borrower in existence on the Restatement Date which is a party to the
Subsidiary Guaranty Agreement and any other Subsidiary of the Parent Borrower
which becomes a party to a Subsidiary Guaranty Agreement pursuant to
Section 9.10.

 

-31-



--------------------------------------------------------------------------------

“Subsidiary Guaranty Agreement” means the unconditional second amended and
restated subsidiary guaranty agreement dated as of April 5, 2019 executed by the
Credit Parties in favor of the Administrative Agent for the ratable benefit of
itself and the Secured Parties, substantially in the form of Exhibit G, as
amended, restated, supplemented or otherwise modified from time to time.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” means a Borrowing of a Swingline Loan pursuant to
Section 2.2.

“Swingline Commitment” means the lesser of (a) $20,000,000 and (b) an amount
equal to the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Parent Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.2(b), which shall be substantially in the form of Exhibit A-6 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent Borrower.

“Swingline Note” means a promissory note made by the Parent Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit A-3, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the first to occur of (a) the resignation of
Bank of America as Administrative Agent in accordance with Section 13.6 and
(b) the Revolving Credit Maturity Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted in or could reasonably be
expected to have a Material Adverse Effect: (a) a “Reportable Event” described
in Section 4043 of ERISA for which the thirty (30) day notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the

 

-32-



--------------------------------------------------------------------------------

plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC under Section 4042 of ERISA, or (e) the
occurrence of any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) any Pension Plan becoming
subject to funding based benefit restrictions under Section 436 of the Code,
(l) the receipt or request of a funding waiver from the IRS with respect to any
Pension Plan, (m) the failure to make any contributions or pay any amounts due
and owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA
or the terms of any Pension Plan prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, (n) any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan, or (o) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loans to the account of the Borrowers
hereunder on the applicable borrowing date in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.1(a),
as such amount may be increased, reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Lenders, the
aggregate commitment of all Lenders to make such Initial Term Loans. The
aggregate Term Loan Commitment with respect to the Initial Term Loan of all
Lenders on the Restatement Date shall be $279,022,804.05. For the avoidance of
doubt, as of the Restatement Date the aggregate Term Loan Commitments are deemed
to be fully funded and have terminated upon the effectiveness of this Agreement.

“Term Loan Facility” means the term loan facilities established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 2.8).

“Term Loan Lender” means any Lender that has a Term Loan Commitment, a Delayed
Draw Term Loan Commitment or holds Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) April 5, 2024, or
(b) the date of acceleration of the Initial Term Loans pursuant to
Section 12.2(a).

 

-33-



--------------------------------------------------------------------------------

“Term Loan Note” means a promissory note made by the Borrowers in favor of a
Term Loan Lender evidencing the portion of the Initial Term Loans made by such
Term Loan Lender, substantially in the form attached as Exhibit A-2, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

“Term Loans” means the Initial Term Loans, the Delayed Draw Term Loans and, if
applicable, the Incremental Term Loans and “Term Loan” means any of such Term
Loans.

“Ticking Fee” has the meaning assigned thereto in Section 5.3(b).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means without duplication all transaction fees, charges and
other amounts related to the Transactions or any Permitted Acquisition
(including, without limitation, (a) any financing fees, merger and acquisition
fees (including consulting, advisory or brokerage fees), legal fees and
expenses, due diligence fees or any other fees and expenses during such period
in connection therewith and (b) the aggregate amount of all payments funded from
the earnings of the Parent Borrower and its Subsidiaries and made during such
period in connection therewith, including, without limitation, indemnity
payments, working capital and purchase price adjustments, earn outs or other
contingent payments), as approved by the Administrative Agent, in each case to
the extent paid within six (6) months of the closing of the Credit Facility or
such Permitted Acquisition, as applicable, and approved by the Administrative
Agent in its reasonable discretion.

“Transactions” means, collectively, (a) the consummation of the Acquisition
pursuant to the Acquisition Agreement on the Closing Date, (b) the making of the
Delayed Draw Term Loans on the Closing Date and (c) the payment of the
Transaction Costs incurred in connection with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“Unreimbursed Amount” has the meaning assigned thereto in Section 3.1(d).

“Unrestricted” means, when referring to cash and Cash Equivalents of the Parent
Borrower and its Subsidiaries, that such cash and Cash Equivalents (a) do not
appear or would not be required to appear as “restricted” on the financial
statements of the Parent Borrower or any such Subsidiary (unless related to the
Loan Documents or the Liens created thereunder), (b) are not subject to a Lien
in favor of any Person other than Liens in favor of (i) the Administrative Agent
under the Loan Documents and (ii) any applicable depositary bank to the extent
permitted pursuant to Section 11.2(i) or (c) are not otherwise unavailable to
the Parent Borrower or such Subsidiary.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g)(ii)(B).

 

-34-



--------------------------------------------------------------------------------

“Western Union” means The Western Union Company, a Delaware corporation.

“Wholly Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Parent Borrower and/or one or more of its Wholly Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a Person other than the Parent Borrower and/or
one or more of its Wholly Owned Subsidiaries).

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 14.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Parent Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

-35-



--------------------------------------------------------------------------------

Section 1.4 UCC Terms. Terms defined in the UCC in effect on the Restatement
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

Section 1.5 Rounding. Any financial ratios required to be maintained by the
Parent Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

Section 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern Time (daylight or standard, as
applicable).

Section 1.8 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Loan
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.9 Guaranty Obligations. Unless otherwise specified, the amount of any
Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.

Section 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 11.1, 11.2, 11.3, 11.5 and 11.6, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Net Income in the annual financial
statements of the Parent Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a) or (b), as applicable. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 11.1, 11.2 and 11.3, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any basket contained in such Sections shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred; provided that for the
avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

 

-36-



--------------------------------------------------------------------------------

Section 1.11 Effect of this Agreement on the Original Credit Agreement and Other
Existing Loan Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement, this Agreement shall be binding on the
Borrowers, the Agents, the Lenders and the other parties hereto regardless of
the fact that any may not have signed this Agreement itself, and the Original
Credit Agreement and the provisions thereof shall be replaced in their entirety
by this Agreement and the provisions hereof, provided that for the avoidance of
doubt (a) the Secured Obligations (as defined in the Original Credit Agreement)
of the Borrower and other Credit Parties under the Original Credit Agreement and
the other Loan Documents that remain unpaid and outstanding as of the date of
this Agreement shall continue to exist under and be evidenced by this Agreement
and the other Loan Documents, (b) all Existing Letters of Credit shall continue
as Letters of Credit under this Agreement, (c) the Collateral and the Loan
Documents shall continue to secure, guarantee, support and otherwise benefit the
Secured Obligations on the same terms as prior to the effectiveness hereof and
(d) all references in the other Loan Documents to the Original Credit Agreement
shall be deemed to refer without further amendment to this Agreement, as the
same may from time to time be amended, restated, supplemented or otherwise
modified. Upon the effectiveness of this Agreement, each Loan Document that was
in effect immediately prior to the date of this Agreement shall continue to be
effective on its terms unless otherwise expressly stated herein. Each of this
Agreement and any other Loan Document (as defined herein) that is amended and
restated in connection with this Agreement is given as a substitution of and
modification of, and not as a payment of or novation of, the indebtedness,
liabilities and Secured Obligations (as defined in the Original Credit
Agreement) of the Credit Parties under the Original Credit Agreement or any Loan
Document (as defined under the Original Credit Agreement), and neither the
execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of or
reborrowing or termination of, the Original Credit Agreement or of any of the
other Loan Documents (as defined in the Original Credit Agreement) or any
obligations thereunder.

Section 1.12 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

ARTICLE II

REVOLVING CREDIT FACILITY

Section 2.1 Revolving Credit Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth herein, each Revolving Credit Lender severally agrees to make
Revolving Credit Loans to the Parent Borrower from time to time from the
Original Closing Date through, but not including, the Revolving Credit Maturity
Date as requested by the Parent Borrower in accordance with the terms of
Section 2.3; provided, that (a) after the Restatement Date, the Revolving Credit
Loans (after giving effect to any amount requested) shall not exceed an amount
equal to the Revolving Credit Commitment less the sum of all outstanding
Swingline Loans and L/C Obligations and (b) the principal amount of outstanding
Revolving Credit Loans from any Revolving Credit Lender to the Parent Borrower
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment less such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations and outstanding Swingline Loans. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Parent
Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder until
the Revolving Credit Maturity Date.

 

-37-



--------------------------------------------------------------------------------

Section 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, in
reliance upon the agreements of the other Lenders set forth in this Section 2.2,
the Swingline Lender may in its sole discretion make Swingline Loans to the
Parent Borrower from time to time from the Original Closing Date through, but
not including, the Swingline Termination Date; provided, that (a) after giving
effect to any amount requested, the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the lesser of (i) an amount equal to the Revolving Credit
Commitment less the sum of all outstanding Revolving Credit Loans and the L/C
Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its Revolving Credit Commitment
Percentage of Revolving Credit Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than 1:00 p.m. on the next succeeding Business Day after such
demand is made. No Revolving Credit Lender’s obligation to fund its Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Parent Borrower shall pay to the Swingline Lender on demand the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Parent Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Parent Borrower with the Swingline Lender (up to the amount available therein)
in order to immediately pay the Swingline Lender the amount of such Swingline
Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Parent Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages (unless the
amounts so recovered by or on behalf of the Parent Borrower pertain to a
Swingline Loan extended after the occurrence and during the continuance of an
Event of Default of which the Administrative Agent has received notice in the
manner required pursuant to Section 13.3 and which such Event of Default has not
been waived in accordance with Section 14.2). If, at any time after the
Swingline Lender has received from any Revolving Credit Lender such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of any amount recovered
from the Swingline Lender as provided in the preceding sentence, the Swingline
Lender receives any payment on account thereof, the Swingline Lender will
distribute to such Revolving Credit Lender its Revolving Credit Commitment
Percentage of such payment.

 

-38-



--------------------------------------------------------------------------------

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 12.1(i) or
(j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.13 and Section 5.14.

Section 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Parent Borrower shall give the Administrative
Agent irrevocable prior notice, which may be given by (I) telephone or
(II) written notice substantially in the form of Exhibit A-5 (a “Notice of
Borrowing”); provided that any telephone notice must be confirmed immediately by
delivery to the Administrative Agent of a Notice of Borrowing (or Swingline Loan
Notice, as applicable). Each such Notice of Borrowing (or Swingline Loan Notice,
as applicable) must be received by the Administrative Agent not later than 11:00
a.m. (i) on the same Business Day as each Base Rate Loan and each Swingline Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day, (B) the amount of such borrowing, which shall be, (x) with respect
to Base Rate Loans (other than Swingline Loans) in an aggregate principal amount
of $3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with
respect to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) with respect to Swingline
Loans in an aggregate principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof, (C) whether such Loan is to be a Revolving Credit
Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan whether the
Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. A
Notice of Borrowing (or Swingline Loan Notice, as applicable) received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing (by telephone or in writing).

(b) Disbursement of Revolving Credit Loans and Swingline Loans. Not later than
1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Parent
Borrower, at the Administrative Agent’s Office in funds immediately available to
the Administrative Agent, such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the Revolving Credit Loans to be made on such borrowing
date and (ii) the Swingline Lender will make available to the Administrative
Agent, for the account of the Parent Borrower, at the Administrative Agent’s
Office in funds immediately available to the Administrative Agent, the Swingline
Loans to be made on such borrowing date. The Parent Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the deposit account of the Parent Borrower identified
in the most recent notice substantially in the form of Exhibit B (a “Notice of
Account

 

-39-



--------------------------------------------------------------------------------

Designation”) delivered by the Parent Borrower to the Administrative Agent or as
may be otherwise agreed upon by the Parent Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Revolving Credit Loan. Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.2(b).

Section 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a) Repayment on Revolving Credit Maturity. The Borrowers hereby agree to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Parent Borrower (on behalf of the
Borrowers) agrees to repay immediately, upon notice from the Administrative
Agent, by payment to the Administrative Agent for the account of the Revolving
Credit Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 12.2(b)).
The application of any prepayment of Revolving Credit Loans pursuant to this
Section 2.4(b) shall be made first to Base Rate Loans and second, to LIBOR Rate
Loans.

(c) Optional Prepayments. The Parent Borrower (on behalf of itself and the
Borrowers) may at any time and from time to time prepay Revolving Credit Loans
and Swingline Loans, in whole or in part, with irrevocable prior written notice
to the Administrative Agent substantially in the form of Exhibit C (a “Notice of
Prepayment”) given not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender. If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice. Partial prepayments shall be in an aggregate amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $100,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans. A
Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Parent Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

(e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrowers’ obligations under any Hedging Agreement.

 

-40-



--------------------------------------------------------------------------------

(f) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.5(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.5(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrowers.

Section 2.5 Permanent Reduction of the Revolving Credit Commitments.

(a) Voluntary Reduction. The Borrowers shall have the right at any time and from
time to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrowers shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit. Such Cash
Collateral shall be applied in accordance with Section 12.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment, the
Swingline Commitment, the Swingline Facility, the L/C Facility and the Revolving
Credit Facility. Such Cash Collateral shall be applied in accordance with
Section 12.2(b). All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination. If the reduction of the Revolving Credit Commitment
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

Section 2.6 Termination of Revolving Credit Facility. Unless previously
terminated pursuant to Section 2.5(a), the Revolving Credit Facility shall
terminate on the Revolving Credit Maturity Date.

Section 2.7 Increase of Revolving Credit Commitment.

(a) As an alternative to, or in addition to, Section 2.8 below, subject to the
conditions set forth below, at any time prior to the Revolving Credit Maturity
Date, the Borrowers shall have the right upon not less than thirty (30) days’
(or such shorter period as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent pursuant to a Revolving Credit
Increase Notification, to request an increase in the Revolving Credit Commitment
in an aggregate principal amount as may be specified by the Borrowers. Such
Revolving Credit Increase Notification shall specify the applicable Revolving
Credit Increase Effective Date.

 

-41-



--------------------------------------------------------------------------------

(b) Increases in the Revolving Credit Commitment shall be obtained from existing
Revolving Credit Lenders or New Lenders that qualify as Eligible Assignees (each
such New Lender, collectively with the existing Revolving Credit Lenders
providing increased Revolving Credit Commitments, the “Increasing Revolving
Lenders”), in each case in accordance with this Section 2.7; provided that no
Lender shall have any obligation to provide any portion of such increase.

(c) The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment:

(i) such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Extensions of Credit made thereunder) shall constitute
Obligations of the Borrowers and shall be guaranteed and secured with the other
Extensions of Credit on a pari passu basis;

(ii) the Administrative Agent shall have received from the Borrowers, updated
financial projections and an Officer’s Compliance Certificate, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the Revolving Credit Increase Effective Date and after
giving effect to any such increase in the Revolving Credit Commitment (and, if
applicable, any simultaneous Incremental Term Loan made pursuant to Section 2.8)
and any Extensions of Credit made or to be made in connection therewith (it
being understood that, for purposes of such calculation, the full principal
amount of such increase shall be deemed to be an Extension of Credit to be made
in connection therewith, whether or not actually borrowed or incurred), the
Borrowers will be in pro forma compliance with the financial covenants set forth
in Article X;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Revolving Credit Increase Effective Date and after giving effect
to such increase in the Revolving Credit Commitment pursuant to this Section 2.7
(and, if applicable, any simultaneous Incremental Term Loan made pursuant to
Section 2.8) and any Extensions of Credit made in connection therewith;

(iv) the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the Revolving Credit Increase Effective Date with the same effect as if made on
and as of such date (other than those representations and warranties that by
their terms speak as of a particular date, which representations and warranties
shall be true and correct as of such particular date);

(v) in no event shall the aggregate amount of all increases in the Revolving
Credit Commitment pursuant to this Section 2.7 plus the aggregate amount of all
Incremental Term Loans made pursuant to Section 2.8 exceed the Incremental
Amount;

(vi) the amount of such increase in the Revolving Credit Commitment pursuant to
this Section 2.7 shall not be less than a minimum principal amount of
$10,000,000, or, if less, the remaining amount permitted pursuant to clause (v)
above;

(vii) unless previously provided, the Administrative Agent shall have received a
resolution duly adopted by the board of directors of each Credit Party
authorizing such increase in the Revolving Credit Commitment;

(viii) the Borrowers and each Increasing Revolving Lender shall execute and
deliver a Lender Addition and Acknowledgement Agreement to the Administrative
Agent, for its acceptance and recording in the Register;

 

-42-



--------------------------------------------------------------------------------

(ix) the Administrative Agent shall have received any documents or information,
including any joinder agreements, in connection with such increase in the
Revolving Credit Commitment as it may request in its reasonable discretion; and

(x) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of L/C Obligations will be reallocated by the Administrative Agent
on the applicable Revolving Credit Increase Effective Date among the Revolving
Credit Lenders in accordance with their revised Revolving Credit Commitment
Percentages (and the Revolving Credit Lenders agree to make all payments and
adjustments necessary to effect such reallocation and the Borrowers shall pay
any and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment).

(d) Notwithstanding the provisions of Section 14.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments, supplements or other modifications
necessary to effectuate the proposed increase in the Revolving Credit Commitment
pursuant to this Section 2.7 on behalf of the Lenders; provided that such
amendment, supplement or other modification shall not modify this Agreement or
any other Loan Document in any manner materially adverse to any Lender without
the consent of such Lenders adversely affected thereby in accordance with
Section 14.2 hereof; provided further that the determination of whether such
amendment, supplement or other modification is materially adverse to any Lender
shall be made by the Administrative Agent in a commercially reasonable manner.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Revolving Credit Increase Effective Date, (i) each Increasing Revolving Lender
shall have a Revolving Credit Commitment as set forth in the Register and all
the rights and obligations of a Revolving Credit Lender with a Revolving Credit
Commitment hereunder and (ii) all Revolving Credit Loans made on account of any
increase in the Revolving Credit Commitment pursuant to this Section 2.7 shall
bear interest at the rate applicable to the Revolving Credit Loans immediately
prior to giving effect to such increase in the Revolving Credit Commitment
pursuant to this Section 2.7.

(f) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgement Agreement delivered to it in accordance with Section 14.10(c).

(g) Upon the request of any Increasing Revolving Lender, the Parent Borrower
shall execute and deliver to the Administrative Agent, in exchange for any
surrendered Revolving Credit Note or Revolving Credit Notes of any existing
Revolving Credit Lender or with respect to any New Lender, a new Revolving
Credit Note or Revolving Credit Notes to the applicable Revolving Credit Lenders
in amounts equal to the Revolving Credit Commitment of such Revolving Credit
Lenders as set forth in the Register. Such new Revolving Credit Note or
Revolving Credit Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such Revolving Credit Commitments, shall be dated
as of the Revolving Credit Increase Effective Date and shall otherwise be in
substantially the form of the existing Revolving Credit Notes. Each surrendered
Revolving Credit Note and/or Revolving Credit Notes shall be canceled and
returned to the Parent Borrower.

Section 2.8 Optional Incremental Term Loans.

(a) As an alternative to, or in addition to, Section 2.7 above, subject to the
conditions set forth below, at any time prior to the Term Loan Maturity Date,
the Borrowers shall have the right upon not less than thirty (30) days’ (or such
shorter period as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent pursuant to an Incremental Term Loan
Notification, to

 

-43-



--------------------------------------------------------------------------------

request term loans in an aggregate principal amount as may be specified by the
Borrowers (such term loans, the “Incremental Term Loans”). Such Incremental Term
Loan Notification shall specify the applicable Incremental Term Loan Effective
Date, and on or prior to such date, the Parent Borrower shall deliver a Notice
of Borrowing with respect to such Incremental Term Loan.

(b) Each Incremental Term Loan shall be obtained from existing Lenders or from
New Lenders that qualify as Eligible Assignees (each such New Lender,
collectively with the existing Lenders providing Incremental Term Loans, the
“Incremental Term Lenders”), in each case in accordance with this Section 2.8;
provided that no Lender shall have any obligation to provide any portion of such
Incremental Term Loans.

(c) The following terms and conditions shall apply to each Incremental Term
Loan:

(i) such Incremental Term Loan made pursuant to this Section 2.8 shall
constitute an Obligation of the Borrowers and shall be guaranteed and secured
with the other Extensions of Credit on a pari passu basis;

(ii) the Administrative Agent shall have received from the Parent Borrower,
updated financial projections and an Officer’s Compliance Certificate, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the Incremental Term Loan Effective Date and after
giving effect to any such Incremental Term Loan (and, if applicable, any
simultaneous increase in the Revolving Credit Commitment pursuant to
Section 2.7), the Borrowers will be in pro forma compliance with the financial
covenants set forth in Article X;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Incremental Term Loan Effective Date and after giving effect to
the making of any such Incremental Term Loans (and, if applicable, any
simultaneous increase in the Revolving Credit Commitment pursuant to
Section 2.7);

(iv) the representations and warranties made by each Credit Party in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the Incremental Term Loan Effective Date with the same effect as if made on and
as of such date (other than those representations and warranties that by their
terms speak as of a particular date, which representations and warranties shall
be true and correct as of such particular date);

(v) in no event shall the aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.8 plus the aggregate amount of all
increases in the Revolving Credit Commitment pursuant to Section 2.7, exceed the
Incremental Amount;

(vi) the amount of such Incremental Term Loan obtained hereunder shall not be
less than a minimum principal amount of $25,000,000, or, if less, the remaining
amount permitted pursuant to clause (v) above;

(vii) unless previously provided, the Administrative Agent shall have received a
resolution duly adopted by the board of directors of each Credit Party
authorizing such Incremental Term Loan;

(viii) each Incremental Term Loan shall be made on the applicable Incremental
Term Loan Effective Date specified in the Incremental Term Loan Notification and
will mature and amortize in a manner reasonably acceptable to the Administrative
Agent, the Incremental Term Lenders making such Incremental Term Loan and the
Borrowers, but will not in any event have a shorter average life to maturity
than the remaining average life to maturity of any Initial Term Loan or a
maturity date earlier than the Term Loan Maturity Date;

 

-44-



--------------------------------------------------------------------------------

(ix) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the Administrative Agent, the applicable
Incremental Term Lenders and the Borrowers on the applicable Incremental Term
Loan Effective Date;

(x) any Incremental Term Lender shall be entitled to the same voting rights as
the existing Term Loan Lenders under the Term Loan Facility and each Incremental
Term Loan shall receive proceeds of prepayments on the same basis as the Initial
Term Loans (such prepayments to be shared pro rata on the basis of the original
aggregate funded amount thereof among each Initial Term Loan and the Incremental
Term Loans);

(xi) except as provided above, all other terms and conditions applicable to such
Incremental Term Loan shall, except to the extent otherwise provided in this
Section 2.8, be identical to the terms and conditions applicable to the Initial
Term Loan;

(xii) the Incremental Term Loans shall be deemed to be Term Loans; provided that
such Incremental Term Loan shall be designated as a separate tranche of Term
Loans for all purposes of this Agreement; provided further that, notwithstanding
anything to the contrary in this Agreement, any Incremental Term Loans that are
fungible with an existing tranche of Term Loans may, at the determination of the
Borrowers and as set forth in the applicable Lender Addition and Acknowledgment
Agreement, be added to such existing tranche of Term Loans (including
appropriate amendments to Section 4.4(a) to give effect to such Incremental Term
Loans);

(xiii) the Borrowers and each Incremental Term Lender shall execute and deliver
a Lender Addition and Acknowledgment Agreement to the Administrative Agent, for
its acceptance and recording in the Register; and

(xiv) the Administrative Agent shall have received any documents or information,
including any joinder agreements, in connection with such Incremental Term Loan
as it may request in its reasonable discretion.

(d) Notwithstanding the provisions of Section 14.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the Incremental
Term Loan pursuant to this Section 2.8 on behalf of the Lenders; provided that
such amendment shall not modify this Agreement or any other Loan Document in any
manner materially adverse to any Lender without the consent of such Lenders
adversely affected thereby in accordance with Section 14.2 hereof.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Incremental Term Loan Effective Date, each Incremental Term Lender shall have an
Incremental Term Loan Commitment as set forth in the Register and all the rights
and obligations of a Lender with such an Incremental Term Loan Commitment
hereunder. The applicable Incremental Term Lenders shall make the Incremental
Term Loans to the Borrowers on the applicable Incremental Term Loan Effective
Date in an amount equal to the Incremental Term Loan Commitment of each
Incremental Term Lender with respect to such Incremental Term Loan as agreed
upon pursuant to subsection (b) above.

 

-45-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 14.10(c).

(g) Upon the request of any Incremental Term Lender, the Borrowers shall execute
and deliver to the Administrative Agent Incremental Term Loan Notes to such
applicable Incremental Term Lenders in amounts equal to the Incremental Term
Loans of such Incremental Term Lenders as set forth in the Register. Such
Incremental Term Loan Note or Incremental Term Loan Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
Incremental Term Loans and shall be dated as of the Incremental Term Loan
Effective Date.

(h) The Applicable Margin and pricing grid, if applicable, for the Incremental
Term Loans shall be determined on the applicable Incremental Term Loan Effective
Date.

ARTICLE III

LETTER OF CREDIT FACILITY

Section 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.1(c), agrees to issue standby letters of credit (such letters
of credit, collectively with the Existing Letters of Credit, the “Letters of
Credit”) for the account of the Parent Borrower on any Business Day from the
Original Closing Date to but not including the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue such Letter of Credit if after giving effect to such
issuance (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$100,000 or such other amount agreed to by the Administrative Agent and the
Issuing Lender, (ii) be a standby letter of credit issued to support obligations
of the Parent Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit, which date shall be no later than the Letter of Credit Expiration Date
and (iv) be subject to the Uniform Customs and/or ISP, as set forth in the
Letter of Credit Application or as determined by the Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of New York. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.

(b) (i) The Issuing Lender shall not issue any Letter of Credit if:

(A) Subject to Section 3.1(c)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Credit Lenders
and the Issuing Lender have approved such expiry date or (y) such Letter of
Credit is cash collateralized on terms and pursuant to arrangements satisfactory
to the Issuing Lender.

 

-46-



--------------------------------------------------------------------------------

(ii) The Issuing Lender shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
the Letter of Credit, or any Applicable Law applicable to the Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Original Closing Date, or shall impose upon the
Issuing Lender any unreimbursed loss, cost or expense which was not applicable
on the Original Closing Date and which the Issuing Lender in good faith deems
material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Parent Borrower or such Lender to eliminate the Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 5.14(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iii) The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

(iv) The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(v) The Issuing Lender shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article XIII with respect to any
acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and Loan Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article XIII included the Issuing Lender with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
Issuing Lender.

 

-47-



--------------------------------------------------------------------------------

(c) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Parent Borrower delivered to the Issuing
Lender (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Parent Borrower. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Issuing Lender, by personal
delivery or by any other means acceptable to the Issuing Lender. Such Letter of
Credit Application must be received by the Issuing Lender and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the Issuing Lender may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Issuing Lender: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Issuing Lender may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Issuing Lender (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Issuing Lender may require. Additionally, the Parent Borrower
shall furnish to the Issuing Lender and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Loan Documents, as the Issuing Lender or the
Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Parent Borrower and, if not, the Issuing Lender will
provide the Administrative Agent with a copy thereof. Unless the Issuing Lender
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Credit Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article III shall not then be satisfied,
then, subject to the terms and conditions hereof, the Issuing Lender shall, on
the requested date, issue a Letter of Credit for the account of the Parent
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the Issuing Lender’s usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Lender a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Credit Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Parent Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Parent Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Revolving Credit Lenders shall be deemed
to have authorized (but may not require) the Issuing Lender to permit the
extension of

 

-48-



--------------------------------------------------------------------------------

such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 3.1(b) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Credit Lender or the Parent Borrower that one or more of the
applicable conditions specified in Section 6.3 is not then satisfied, and in
each such case directing the Issuing Lender not to permit such extension.

(iv) If the Parent Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the Issuing Lender, the Parent
Borrower shall not be required to make a specific request to the Issuing Lender
to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has
been issued, except as provided in the following sentence, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the Issuing Lender to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the Issuing
Lender shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Revolving Credit Lenders have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Lender or the Parent
Borrower that one or more of the applicable conditions specified in Section 6.3
is not then satisfied (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) and, in each case, directing the Issuing Lender not
to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Parent Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(d) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Issuing Lender shall notify the Parent Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the Issuing Lender under a Letter of Credit (each such date, an
“Honor Date”), the Parent Borrower shall reimburse the Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Parent Borrower fails to so reimburse the Issuing Lender by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Percentage thereof.
In such event, the Parent Borrower shall be deemed to have requested a Revolving
Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.2 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 6.3 (other than the delivery
of a Committed Loan Notice). Any notice given by the Issuing Lender or the
Administrative Agent pursuant to this Section 3.1(d)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

-49-



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 3.1(d)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the Issuing Lender
at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 3.1(d)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Parent Borrower in such amount. The Administrative Agent shall remit the funds
so received to the Issuing Lender.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 6.3 cannot be satisfied or for any other reason, the Parent Borrower
shall be deemed to have incurred from the Issuing Lender an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Issuing Lender
pursuant to Section 3.1(d)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Credit Extension
from such Lender in satisfaction of its participation obligation under this
Section 3.1.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Credit Extension pursuant to this Section 3.1(d) to reimburse the Issuing Lender
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the Issuing Lender.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Credit Extensions to reimburse the Issuing Lender for amounts drawn under
Letters of Credit, as contemplated by this Section 3.1(d), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Issuing Lender, the Parent Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 3.1(d) is subject to the
conditions set forth in Section 6.3 (other than delivery by the Parent Borrower
of a Committed Loan Notice). No such making of an L/C Credit Extension shall
relieve or otherwise impair the obligation of the Parent Borrower to reimburse
the Issuing Lender for the amount of any payment made by the Issuing Lender
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Issuing Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 3.1(d) by the time specified in Section 3.1(d)(ii), then, without
limiting the other provisions of this Agreement, the Issuing Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Issuing Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Issuing Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s L/C
Commitment included in the relevant Borrowing or L/C Credit Extension in respect
of the relevant L/C Borrowing, as the case may be. A certificate of the Issuing
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 3.1(d)(vi) shall be
conclusive absent manifest error.

 

-50-



--------------------------------------------------------------------------------

(e) Repayment of Participations. (i) At any time after the Issuing Lender has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Credit Extension in respect of such payment in
accordance with Section 3.1(d), if the Administrative Agent receives for the
account of the Issuing Lender any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Parent Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
Issuing Lender pursuant to Section 3.1(d)(i) is required to be returned under
any of the circumstances described in Section 14.7(b) (including pursuant to any
settlement entered into by the Issuing Lender in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the
Issuing Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(f) Obligations Absolute. The obligation of the Parent Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the Issuing Lender of any requirement that exists for the Issuing
Lender’s protection and not the protection of the Parent Borrower or any waiver
by the Issuing Lender which does not in fact materially prejudice the Parent
Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the Issuing Lender in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

 

-51-



--------------------------------------------------------------------------------

(vii) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent Borrower or any
of its Subsidiaries.

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the Issuing Lender. The Parent Borrower
shall be conclusively deemed to have waived any such claim against the Issuing
Lender and its correspondents unless such notice is given as aforesaid.

(g) Role of Issuing Lender. Each Lender and the Parent Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Loan Document. The Parent Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Parent
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 3.1(f); provided, however, that anything in such
clauses to the contrary notwithstanding, the Parent Borrower may have a claim
against the Issuing Lender, and the Issuing Lender may be liable to the Parent
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Parent Borrower which the
Parent Borrower proves were caused by the Issuing Lender’s willful misconduct or
gross negligence or the Issuing Lender’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

-52-



--------------------------------------------------------------------------------

(h) Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Parent Borrower when a Letter of Credit is issued (including any
such agreement applicable to an existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit. Notwithstanding the foregoing, the
Issuing Lender shall not be responsible to the Parent Borrower for, and the
Issuing Lender’s rights and remedies against the Parent Borrower shall not be
impaired by, any action or inaction of the Issuing Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Applicable Law or any
order of a jurisdiction where the Issuing Lender or the beneficiary is located,
the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(i) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Lender. The Parent Borrower shall pay directly to the applicable Issuing Lender
for its own account a fronting fee, with respect to each standby Letter of
Credit, at the rate per annum specified in the applicable Fee Letter, computed
on the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.8. In addition, the Parent
Borrower shall pay directly to the Issuing Lender for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Lender relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable. For the avoidance
of doubt, such fronting fee and other costs and charges shall be applicable to
and paid upon each of the Existing Letters of Credit.

(j) Conflict with Loan Documents. In the event of any conflict between the terms
hereof and the terms of any Loan Document, the terms hereof shall control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Parent Borrower shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit. The Parent Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Parent Borrower, and that the Parent Borrower business derives substantial
benefits from the businesses of such Subsidiaries.

(l) Letter of Credit Commissions. Subject to Section 5.14, the Parent Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in an amount equal to the face amount of such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants all
commissions received pursuant to this Section in accordance with their
respective Revolving Credit Commitment Percentages.

 

-53-



--------------------------------------------------------------------------------

ARTICLE IV

TERM LOAN FACILITY

Section 4.1 Term Loan Commitments.

(a) Initial Term Loans. On the Restatement Date, the Initial Term Loans will be
fully outstanding and each Term Loan Lender’s Term Loan Commitment shall be
deemed terminated.

(b) Delayed Draw Term Loans. Subject to the terms and conditions of this
Agreement, each Delayed Draw Term Loan Lender party hereto on the Restatement
Date severally agrees to make the Delayed Draw Term Loan to the Borrowers on the
Closing Date in a principal amount not to exceed such Lender’s Delayed Draw Term
Loan Commitment during the period from and including the Restatement Date to the
Commitment Termination Date.

Section 4.2 Procedure for Advance of Term Loans.

(a) Delayed Draw Term Loan. The Parent Borrower shall give the Administrative
Agent an irrevocable Notice of Borrowing prior to 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan (provided that the Parent Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement), of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans in an aggregate
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof, (y) with respect to LIBOR Rate Loans in an aggregate principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof, (C) whether
the Loans are to be LIBOR Rate Loans or Base Rate Loans, and (D) in the case of
a LIBOR Rate Loan, the duration of the Interest Period applicable thereto. Upon
receipt of such Notice of Borrowing from the Parent Borrower, the Administrative
Agent shall promptly notify each Delayed Draw Term Loan Lender thereof. Not
later than 1:00 p.m. on the Closing Date, each Delayed Draw Term Loan Lender
will make available to the Administrative Agent for the account of the Parent
Borrower (on behalf of the Borrowers), at the Administrative Agent’s Office in
immediately available funds, the amount of such Delayed Draw Term Loan to be
made by such Delayed Draw Term Loan Lender on the Closing Date. The Borrowers
hereby irrevocably authorize the Administrative Agent to disburse the proceeds
of the Delayed Draw Term Loan in immediately available funds by wire transfer to
such Person or Persons as may be designated by the Parent Borrower in writing.

(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with, Section 2.8.

Section 4.3 [RESERVED].

 

-54-



--------------------------------------------------------------------------------

Section 4.4 Repayment of Term Loans.

(a) Initial Term Loans. The Borrowers shall repay the aggregate outstanding
principal amount of the Initial Term Loans in consecutive quarterly installments
on the last Business Day of each of March, June, September and December in the
following amounts, except as the amounts of individual installments may be
adjusted pursuant to Section 4.5 hereof:

 

Fiscal Quarter

   PRINCIPAL
INSTALLMENT ($)  

June 30, 2019

   $ 3,487,500  

September 30, 2019

   $ 3,487,500  

December 31, 2019

   $ 3,487,500  

March 31, 2020

   $ 3,487,500  

June 30, 2020

   $ 3,487,500  

September 30, 2020

   $ 3,487,500  

December 31, 2020

   $ 3,487,500  

March 31, 2021

   $ 3,487,500  

June 30, 2021

   $ 3,487,500  

September 30, 2021

   $ 3,487,500  

December 31, 2021

   $ 3,487,500  

March 31, 2022

   $ 3,487,500  

June 30, 2022

   $ 5,231,250  

September 30, 2022

   $ 5,231,250  

December 31, 2022

   $ 5,231,250  

March 31, 2023

   $ 5,231,250  

June 30, 2023

   $ 6,975,000  

September 30, 2023

   $ 6,975,000  

December 31, 2023

   $ 6,975,000  

March 31, 2024

   $ 6,975,000  

Term Loan Maturity Date

     Remainder  

If not sooner paid, each of the Initial Term Loans shall be paid in full,
together with accrued interest thereon, on the Term Loan Maturity Date.

(b) Delayed Draw Term Loans. The Borrowers shall repay the aggregate outstanding
principal amount of the Delayed Draw Term Loans in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December with the last Business Day of the first full fiscal quarter ending
after the Closing Date of (i) $6,250,000 for the first twelve (12) full fiscal
quarters, (ii) $9,375,000 for the next four (4) full fiscal quarters, and
(iii) to the extent applicable, $12,500,000 for the next four (4) full fiscal
quarters, except as the amounts of individual installments may be adjusted
pursuant to Section 4.5 hereof, with the balance due on the Delayed Draw Term
Loan Maturity Date. If not sooner paid, each of the Delayed Draw Term Loans
shall be paid in full, together with accrued interest thereon, on the Delayed
Draw Term Loan Maturity Date.

(c) Incremental Term Loans. The Borrowers shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 2.8.

Section 4.5 Prepayments of Term Loans.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time, without premium or penalty, to prepay (a) the Initial Term
Loans and the Delayed Draw Term Loans on a pro rata basis or (b) an Incremental
Term Loan, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, specifying the date and amount of repayment, whether the repayment is
of LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and whether the repayment is
of the Initial Term Loan and the Delayed Draw Term Loan or an Incremental Term
Loan or a combination thereof, and if a combination thereof, the amount
allocable to each. Each optional prepayment of the Term Loans hereunder shall be
in an aggregate principal amount of at least $5,000,000 or any

 

-55-



--------------------------------------------------------------------------------

whole multiple of $1,000,000 in excess thereof and shall be applied, on a pro
rata basis, to the outstanding principal installments of the applicable Initial
Term Loan or Delayed Draw Term Loan being prepaid, and, if applicable, any
Incremental Term Loans being prepaid, in each case as directed by the Borrowers.
Each repayment shall be accompanied by any amount required to be paid pursuant
to Section 5.9 hereof. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.
The Borrowers may not prepay any such LIBOR Rate Loan on any day other than on
the last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

(b) Mandatory Prepayments.

(i) Debt Issuance. The Parent Borrower (on behalf of the Borrowers) shall make
mandatory principal prepayments of the Loans in the manner set forth in
clause (vii) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Debt Issuance by any Credit Party or any of
its Subsidiaries (other than a Debt Issuance consisting of Indebtedness
permitted to be incurred pursuant to this Agreement). Such prepayment shall be
made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

(ii) [RESERVED].

(iii) Asset Dispositions. The Parent Borrower (on behalf of the Borrowers) shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (vii) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition by any Credit Party or
any of its Subsidiaries. Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by such Credit Party or any of its Subsidiaries; provided
that, so long as no Default or Event of Default has occurred and is continuing,
no prepayment shall be required under this Section 4.5(b)(iii) to the extent
that such Net Cash Proceeds are reinvested in long-term assets used or useful in
the business of the Parent Borrower and its Subsidiaries within twelve
(12) months after receipt of such Net Cash Proceeds by such Credit Party or such
Subsidiary; provided further that any portion of such Net Cash Proceeds not
actually reinvested within such twelve (12) month period shall be prepaid in
accordance with this Section 4.5(b)(iii) on or before the last day of such
twelve (12) month period.

(iv) Insurance and Condemnation Events. The Parent Borrower (on behalf of the
Borrowers) shall make mandatory principal prepayments of the Loans in the manner
set forth in clause (vii) below in an amount equal to one hundred percent (100%)
of the aggregate Net Cash Proceeds from any Insurance and Condemnation Event by
any Credit Party or any of its Subsidiaries. Such prepayments shall be made
within three (3) Business Days after the date of receipt of Net Cash Proceeds of
any such Insurance and Condemnation Event by such Credit Party or such
Subsidiary; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayment shall be required under this
Section 4.5(b)(iv) to the extent that such Net Cash Proceeds are reinvested in
long-term assets used or useful in the business of the Borrowers (including to
replace damaged or destroyed assets) within twelve (12) months after receipt of
such Net Cash Proceeds by such Credit Party or such Subsidiary; provided further
that any portion of the Net Cash Proceeds not actually reinvested within such
twelve (12) month period shall be prepaid in accordance with this
Section 4.5(b)(iv) on or before the last day of such twelve (12) month period.

(v) [RESERVED].

(vi) [RESERVED].

 

-56-



--------------------------------------------------------------------------------

(vii) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iv) above, the
Parent Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: (i) first, to reduce on a pro rata basis
the remaining scheduled principal installments of the Term Loans, pursuant to
Section 4.4 and (ii) second, to the extent of any excess, to repay the Revolving
Credit Loans pursuant to Section 2.4(f), without a corresponding reduction in
the Revolving Credit Commitment.

(viii) No Reborrowings. Amounts prepaid under the Initial Term Loan or the
Delayed Draw Term Loan pursuant to this Section 4.5 may not be reborrowed. Each
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9.

(c) Reduction of Delayed Draw Term Loan Commitment.

(i) The Borrowers shall have the right at any time and from time to time, upon
at least five (5) Business Days’ prior written notice to the Administrative
Agent, to permanently reduce, without premium or penalty, (i) the entire Delayed
Draw Term Loan Commitment at any time or (ii) portions of the Delayed Draw Term
Loan Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Delayed Draw Term Loan Commitment shall be applied to the
Delayed Draw Term Loan Commitment of each Delayed Draw Term Loan Lender
according to its Delayed Draw Term Loan Commitment Percentage. All commitment
fees accrued until the effective date of any termination of the Delayed Draw
Term Loan Commitment shall be paid on the effective date of such termination.

(ii) The aggregate Delayed Draw Term Loan Commitment shall be permanently
reduced to zero on the date (the “Commitment Termination Date”) that is the
earliest of the following: (i) the consummation of the Acquisition without the
funding of the Delayed Draw Term Loans under this Agreement, (ii) the date on
which the Acquisition Agreement is terminated in accordance with its terms and
(iii) 11:59 p.m., New York City time, on November 27, 2019 or, if the Outside
Date (as defined in the Acquisition Agreement) shall have been extended in
accordance with the terms of the Acquisition Agreement as in effect on
February 28, 2019, February 27, 2020. Unless previously terminated, the Delayed
Draw Term Loan Commitment shall terminate upon the funding of the Delayed Draw
Term Loans on the Closing Date.

ARTICLE V

GENERAL LOAN PROVISIONS

Section 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, (i) the Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Original Closing Date unless
the Parent Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement) and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin. The Borrowers shall select the rate of interest and Interest Period, if
any, applicable to any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 5.2. Any
Loan or any portion thereof as to which the Borrowers have not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.

 

-57-



--------------------------------------------------------------------------------

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Parent
Borrower, by giving notice at the times described in Section 2.3, 2.8 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date
and Interest Periods shall be selected by the Parent Borrower so as to permit
the Borrowers to make mandatory prepayments of the Revolving Credit Loans
pursuant to Section 2.4(b), without payment of any amounts pursuant to
Section 5.9; and

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 12.3, immediately upon the occurrence and
during the continuance of an Event of Default (A) the Borrowers shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding Loans or other Obligations shall bear interest at
the Default Rate and (C) all accrued and unpaid interest shall be due and
payable on demand of the Administrative Agent. Interest shall continue to accrue
on the Obligations after the filing by or against the Borrowers of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2019; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the “prime rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year).

 

-58-



--------------------------------------------------------------------------------

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrowers any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrowers not pay or contract to pay,
and that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrowers under Applicable Law.

Section 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to (a) convert at any time following the third
Business Day after the Original Closing Date all or any portion of any
outstanding Base Rate Loans (other than Swingline Loans) in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrowers desire to convert or
continue Loans as provided above, the Parent Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit D (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation. If on any day a Loan is outstanding with
respect to which a Notice of Borrowing or a Notice of Conversion/Continuation
has not been delivered to the Administrative Agent in accordance with the terms
hereof specifying the applicable basis for determining the rate of interest,
then for that day such Loan shall be a Base Rate Loan.

Section 5.3 Fees.

(a) Commitment Fee. Commencing on the Original Closing Date, subject to
Section 5.14(a)(iii)(A)) the Parent Borrower shall pay to the Administrative
Agent, for the account of the Revolving Credit Lenders, a non-refundable
commitment fee (the “Commitment Fee”) at a rate per annum equal to the
Applicable Margin times the average daily amount by which the aggregate
Revolving Credit Commitments of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any) exceed the sum of (A) the aggregate principal amount
of outstanding Revolving Credit Loans and (B) the aggregate amount of
outstanding L/C Obligations; provided that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee. The Commitment Fee shall be payable
in arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing on June 30, 2019 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. Such commitment fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with the Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.

 

-59-



--------------------------------------------------------------------------------

(b) Ticking Fee. Commencing on August 4, 2019, the Parent Borrower shall pay to
the Administrative Agent, for the account of the Delayed Draw Term Loan Lenders,
a ticking fee (the “Ticking Fee”) at a rate per annum equal to 0.35% times the
average daily amount by which the aggregate Delayed Draw Term Loan Commitments
of the Delayed Draw Term Loan Lenders exceed the aggregate principal amount of
outstanding Delayed Draw Term Loans, which fee will be due and payable on the
earlier of (i) the Closing Date or (ii) the termination of the Delayed Draw Term
Loan Commitments.

(c) Administrative Agent’s and Other Fees. The Parent Borrower shall pay to the
Arranger and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the applicable Fee Letter. The Parent
Borrower shall pay to the Lenders such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified.

Section 5.4 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender such Lender’s Applicable Percentage in
respect of the relevant Revolving Credit Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of

 

-60-



--------------------------------------------------------------------------------

such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Parent Borrower prior
to the time at which any payment is due to the Administrative Agent for the
account of the Lenders or the Issuing Lender hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the appropriate Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the appropriate Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article V, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 6.1, 6.2, or
6.3, as applicable, are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 14.3(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 14.3(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 14.3(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(g) [RESERVED].

 

-61-



--------------------------------------------------------------------------------

(h) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrowers to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.14(a)(ii).

Section 5.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Swingline Note, Delayed Draw Term Loan Note and/or Term
Loan Note, as applicable, which shall evidence such Lender’s Revolving Credit
Loans, Swingline Loan, Delayed Draw Term Loan and/or Term Loan, as applicable,
in addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

Section 5.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 5.9, 5.10, 5.11 or 14.3 hereof) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Parent Borrower or any of its Subsidiaries (as
to which the provisions of this paragraph shall apply).

 

-62-



--------------------------------------------------------------------------------

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. For purposes of subclause (b)(i) of
the definition of Excluded Taxes, a Lender that acquires a participation
pursuant to this Section 5.6 shall be treated as having acquired such
participation on the date(s) on which such Lender acquired the applicable
interest(s) in the Commitment(s) and/or Loan(s) to which such participation
relates.

Section 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.

(a) The obligations of the Lenders under this Agreement to make the Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Section 2.3(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers on such date a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(b) The obligations of the Lenders under this Agreement to make the Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrowers shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

Section 5.8 Changed Circumstances.

(a) Conversion or Continuation. In connection with any request for a LIBOR Rate
Loan or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR or a conversion to or continuation thereof, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that Dollar deposits are not being
offered to banks

 

-63-



--------------------------------------------------------------------------------

in the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or any Base
Rate Loan as to which the interest rate is determined with reference to LIBOR or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Parent Borrower. Thereafter, until the
Administrative Agent notifies the Parent Borrower that such circumstances no
longer exist, the obligation of the Lenders to make LIBOR Rate Loans or Base
Rate Loan as to which the interest rate is determined with reference to LIBOR
and the right of the Borrowers to convert any Loan to or continue any Loan as a
LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is determined
with reference to LIBOR shall be suspended, and (i) in the case of LIBOR Rate
Loans, the Borrowers shall either (A) repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan
together with accrued interest thereon (subject to Section 5.1(d)), on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan; or
(B) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Base Rate Loan as to which the interest rate is not determined by reference
to LIBOR as of the last day of such Interest Period; or (ii) in the case of Base
Rate Loans as to which the interest rate is determined by reference to LIBOR,
the Borrowers shall convert the then outstanding principal amount of each such
Loan to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Parent Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Parent Borrower that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or
Base Rate Loans as to which the interest rate is determined by reference to
LIBOR, and the right of the Borrowers to convert any Loan or continue any Loan
as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrowers
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto as a LIBOR Rate Loan, the applicable LIBOR
Rate Loan shall immediately be converted to a Base Rate Loan as to which the
interest rate is determined without giving effect to clause (c) of the
definition of Base Rate. To the extent of any conflict between this
Section 5.8(b) and Section 5.16, Section 5.16 shall control.

Section 5.9 Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by any Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of any Borrower to borrow, continue or convert on a
date

 

-64-



--------------------------------------------------------------------------------

specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
or (c) due to any payment, prepayment or conversion of any LIBOR Rate Loan on a
date other than the last day of the Interest Period therefor. The amount of such
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Parent Borrower through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.

Section 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, Letters of
Credit, participations in Letters of Credit, Commitments, or other Obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time upon written request of such
Lender or such Issuing Lender the Borrowers shall promptly pay to such Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.

 

-65-



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Parent
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant date on which interest
is due pursuant to Section 5.1(d), such additional interest shall be due and
payable 10 days from receipt of such notice.

Section 5.11 Taxes.

(a) Lender. For purposes of this Section 5.11, the term “Lender” includes any
Issuing Lender and any Swingline Lender and the term “Applicable Law” includes
FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.11) the
applicable Lender (or, in the case of any amount received by the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

-66-



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.11) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Parent Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) [RESERVED].

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, the
Parent Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Parent Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

-67-



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(i) (x) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party with respect to any
other applicable payment under any Loan Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of either Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to either Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

-68-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Administrative Agent, and any successor or supplemental Administrative
Agent, shall deliver to Parent Borrower, on or prior to the date on which it
becomes Administrative Agent, either (x) a properly completed and duly signed
copy of IRS Form W-9 or (y) a properly completed and duly signed copy of IRS
Form W-8ECI with respect to payments to be received under the Loan Documents for
its own account and a properly completed and duly signed copy of IRS Form W-8IMY
evidencing that it is treated as a U.S. person for U.S. federal withholding
purposes.

(iv) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

(v) Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 5.11(g).

(h) reatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.11 (including by the payment
of additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

-69-



--------------------------------------------------------------------------------

(i) Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements in this Section 5.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacements of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrowers to pay Indemnified
Taxes or any additional amount to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 5.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.10 or Section 5.11, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrowers are required to pay Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 14.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter,

(iv) such assignment does not conflict with Applicable Law, and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

-70-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 5.13 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Parent Borrower shall Cash Collateralize the
Fronting Exposure of the Issuing Lender and/or the Swingline Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 5.14(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than Liens permitted pursuant to Section 11.2(b), (i)
or (k)), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.13 or Section 5.14 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.13 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.14, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrowers, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

Section 5.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

-71-



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.13; fourth, as the Parent Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan or
funded participation in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 5.13;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.1 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.14(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

-72-



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.1(l) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.13.

(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to each Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.3 are satisfied at the time of
such reallocation (and, unless the Parent Borrower shall have otherwise notified
the Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 5.13.

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.14(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Parent Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

-73-



--------------------------------------------------------------------------------

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 5.15 Refinancing Amendments.

(a) At any time after the Restatement Date, the Borrowers may obtain, from any
Term Loan Lender, any Incremental Term Lender providing Incremental Term Loans
or any Increasing Revolving Lender increasing their Revolving Credit Commitments
and providing Revolving Credit Loans, Credit Agreement Refinancing Indebtedness
in respect of all or any portion of the Term Loans or Revolving Credit Loans
then-outstanding under this Agreement (which for the purposes of this clause
will be deemed to include any then outstanding Other Loans) in the form of
(x) Other Loans or Other Commitments or (y) Refinancing Notes, as the case may
be, in each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will have such pricing and optional
prepayment terms as may be agreed by the Borrowers and the Lenders thereof,
(ii) will have a maturity date that is not prior to the maturity date of the
Term Loans or Revolving Credit Loans being refinanced, as appropriate, and
(iii) the proceeds of such Credit Agreement Refinancing Indebtedness shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term Loans or Revolving Credit Loans, as appropriate
(and in the case of a prepayment of Revolving Credit Loans, a corresponding
amount of Revolving Credit Commitments shall be permanently reduced). Each class
of Credit Agreement Refinancing Indebtedness incurred under this Section 5.15
shall be in an aggregate principal amount that is (x) not less than $5,000,000
and (y) an integral multiple of $1,000,000 in excess thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agreed that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans, Other Commitments and/or Refinancing
Notes). Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section.

(b) Notwithstanding anything to the contrary, this Section 5.15 shall supersede
any provisions in Section 4.5(b)(vii), Section 5.6 or Section 14.2 to the
contrary.

Section 5.16 Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 14.2 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrowers or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrowers) that the Borrowers or
Required Lenders (as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary, or

 

-74-



--------------------------------------------------------------------------------

(b) the administrator of the LIBOR Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Rate shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section 5.16, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate
Loans or Interest Periods) and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

Section 6.1 Conditions to Closing. The obligation of the Lenders to make the
Delayed Draw Term Loan and up to $250,000,000 of Revolving Credit Loans on the
Closing Date to finance in part the Acquisition is subject solely to the
satisfaction (or waiver in accordance with Section 14.2) of each of the
following conditions:

(a) The Restatement Date shall have occurred.

(b) The Acquisition shall have been, or shall substantially concurrently with
the making of the Loans on the Closing Date be, consummated in all material
respects in accordance with the terms of the Acquisition Agreement without
giving effect to any amendment, consent, supplement or waiver of any provision
thereof that is materially adverse to the interests of the Lenders or the
Arranger without the prior written consent of the Arranger (such consent not to
be unreasonably withheld, delayed or conditioned); provided that (i) any
reduction in purchase price shall be deemed to be materially adverse to the
Lenders and the Arranger unless such reduction of the purchase price is less
than 10% and applied 100% to reduce the Delayed Draw Term Loan Commitment,
(ii) an increase in the purchase price shall be deemed to be not materially
adverse to the Lenders or the Arranger if such increase is funded 100% with

 

-75-



--------------------------------------------------------------------------------

equity, and (iii) any amendment to the definition of “Material Adverse Effect”
in the Acquisition Agreement shall be deemed to be materially adverse to the
Lenders and the Arranger; provided that, to the extent any of the Acquisition
Agreement Representations or (to the extent applicable to the Acquired Business)
any of the Specified Representations are qualified by or subject to a “material
adverse effect”, “material adverse change” or similar qualification, the
definition thereof for such purposes shall be the definition of Material Adverse
Effect (as defined in the Acquisition Agreement as in effect on February 28,
2019) for purposes of any such representations and warranties made or deemed
made on, or as of, the Closing Date (or any date prior thereto).

(c) The Acquisition Agreement Representations shall be true and correct in all
material respects, and the Specified Representations shall be true and correct
in all material respects (except, in each case, for any such representations and
warranties that are qualified or subject to materiality, which representations
and warranties shall be accurate in all respects after giving effect to such
qualification).

(d) Since February 28, 2019, there has not been a Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on February 28, 2019).

(e) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Parent Borrower certifying as to the satisfaction of
the condition precedent contained in Section 6.1(b), (c), (d), and (n).

(f) Subject to Section 6.2, each Domestic Subsidiary of the Borrowers that is
formed or acquired in connection with the Acquisition on the Closing Date (each,
a “New Guarantor”) shall (i) have delivered a duly executed supplement to the
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate so as to cause such Subsidiary to become a Subsidiary
Guarantor on the Closing Date and (ii) grant a security interest in all
Collateral owned by such Subsidiary by delivering to the Administrative Agent a
duly executed supplement to each Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose.

(g) The Administrative Agent shall have received a customary solvency
certificate from the Parent Borrower’s chief financial officer (or other officer
with reasonably equivalent responsibilities).

(h) The Administrative Agent shall have received each of the following in form
and substance reasonably satisfactory to the Administrative Agent:

(i) Certificate of Secretary of Each New Guarantor. A certificate of a
Responsible Officer of each New Guarantor certifying as to the incumbency and
genuineness of the signature of each officer of such New Guarantor executing
Loan Documents to which it is a party and certifying that attached thereto is a
true, correct and complete copy of (A) the articles or certificate of
incorporation or formation of such New Guarantor and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such New Guarantor as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors or other governing body of such New
Guarantor authorizing and approving the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 6.1(h)(ii) below.

(ii) Certificates of Good Standing. Certificates as of a recent date of the good
standing of each New Guarantor under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such New Guarantor is qualified to do business.

 

-76-



--------------------------------------------------------------------------------

(iii) Opinions of Counsel. Favorable opinions of counsel to each New Guarantor
addressed to the Administrative Agent and the Lenders with respect to the New
Guarantor, the Loan Documents and such other matters as the Lenders shall
request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).

(iv) Subject to Section 6.2, information reasonably necessary for the
Administrative Agent to perform customary UCC lien searches prior to closing
with respect to the New Guarantors. All documents and instruments required to
grant perfected liens on the Collateral in favor of the Administrative Agent
subject to Section 6.2 shall have been executed (to the extent applicable) and
delivered and be in appropriate form for filing (to the extent applicable).

(i) The Arranger shall have received (i) audited consolidated balance sheets and
related statements of income, changes in equity and cash flows of the Parent
Borrower for the three most recently completed fiscal years of the Parent
Borrower ended at least 90 days before the Closing Date and (ii) unaudited
consolidated balance sheets and related statements of income, changes in equity
and cash flows of the Parent Borrower for each of the first three subsequent
fiscal quarters after the date of the most recent financial statements delivered
pursuant to clause (i) above and ended at least 45 days before the Closing Date;
it being acknowledged and agreed by the Arranger that such Arranger has received
(x) the audited financial statements described in clause (i) above for the
fiscal years ended December 31, 2016 and December 31, 2017 and (y) the unaudited
financial statements described in clause (ii) above for the fiscal periods ended
March 31, 2018, June 30, 2018 and September 30, 2018. For purposes hereof, any
financial statements required to be delivered pursuant to this Section 6.1(i)
shall be deemed to have been received by the Arranger if such financial
statements are filed on EDGAR.

(j) The Arranger shall have received the following special purpose carve-out
financial statements of the Acquired Business: (a)(i) the audited Statements of
Assets Acquired and Liabilities Assumed as of December 31, 2017 and December 31,
2018 and as of the end of each subsequent fiscal year ended at least 90 days
before the Closing Date and (ii) the audited Statements of Revenues and Direct
Expenses for the fiscal years ended December 31, 2017 and December 31, 2018 and
for each subsequent fiscal year ended at least 90 days before the Closing Date
and (b)(i) the audited Statement of Assets Acquired and Liabilities Assumed as
of September 30, 2018 and the unaudited Statement of Assets Acquired and
Liabilities Assumed as of the end of each subsequent fiscal quarter (commencing
with the fiscal quarter ending March 31, 2019) ended at least 60 days before the
Closing Date and (ii) the audited Statement of Revenues and Direct Expenses for
the nine-month period ended September 30, 2018 and the unaudited Statement of
Revenues and Direct Expenses for each subsequent fiscal quarter (commencing with
the fiscal quarter ending March 31, 2019) ended at least 60 days before the
Closing Date, in each case, setting forth in comparative form such information
for the previous fiscal year and comparable fiscal quarter (as the case may be).

(k) The Arranger shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Parent Borrower as of
and for the period ending on the last day of the most recently completed
four-fiscal quarter period for which financial statements are required to be
delivered pursuant to Section 6.1(i)(i) or (ii) above (as the case may be),
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income).

(l) All fees required to be paid by the Borrowers on or prior to the Closing
Date to the Administrative Agent, the Arranger and the Lenders under the Fee
Letters shall have been paid, and all expenses required to be paid by the
Borrowers or reimbursed by the Borrowers on the Closing Date to the
Administrative Agent and the Lead Arranger invoiced at least three Business Days
prior to the Closing Date (except as otherwise agreed by the Borrowers) shall
have been paid.

 

-77-



--------------------------------------------------------------------------------

(m) The Borrowers and each of the Subsidiary Guarantors shall have provided the
documentation and other information to the Administrative Agent that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the PATRIOT Act, at least three (3) Business Days
prior to the Closing Date to the extent requested at least ten (10) Business
Days prior to the Closing Date. At least three (3) Business Days prior to the
Closing Date, (i) any Credit Party that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall deliver a beneficial ownership
certificate which shall be true and accurate in all respects as of the date
thereof and (ii) any Credit Party that does not qualify as a “legal entity
customer” under the Beneficial Ownership Regulation shall deliver a certificate
that such entity does not meet such qualification, in each case, to the
Administrative Agent or any Lender that has requested such certification, in
relation to such Credit Party.

(n) No Default or Event of Default pursuant to Section 12.1(a), (b), (i) or
(j) shall have occurred and be continuing.

(o) The Administrative Agent shall have received a Notice of Borrowing from the
Borrowers in accordance with Section 2.3(a).

(p) The Parent Borrower and its Subsidiaries shall be in compliance with
Regulation U of the Federal Reserve Board and the Administrative Agent shall
have received evidence that the Borrowers have delivered to the Board of
Governors of the Federal Reserve System each Form U-1 required to have been
delivered on or before the date of such Extension of Credit.

Section 6.2 Certain Funds Availability. Notwithstanding anything to the contrary
herein, (a) the only representations and warranties the accuracy of which shall
be a condition to the availability of the Delayed Draw Term Loans and up to
$250,000,000 of the Revolving Credit Facility on the Closing Date to finance in
part the Acquisition shall be (i) the Acquisition Agreement Representations and
(ii) the Specified Representations and (b) to the extent that any lien search
(other than UCC lien searches in the jurisdiction of organization of the
Borrowers and the Subsidiary Guarantors) cannot be obtained or any security
interest in any Collateral is not or cannot be perfected (if applicable) on the
Closing Date (other than any security interest in any Collateral which may be
perfected (if applicable) by (x) the filing of a financing statement under the
UCC or (y) the delivery to the Administrative Agent of certificated equity
interests with respect to certificated securities (and related stock powers or
other similar transfer instruments) of each domestic subsidiary of the Borrowers
required to be pledged to the extent possession of such certificates perfects a
security interest therein; provided that so long as each of the Borrowers has
used its commercially reasonable efforts to deliver the certificated equity
interests of the Acquired Business and/or its subsidiaries, such certificates
shall only be required to be delivered on the Closing Date if the Borrowers have
actually received such certificates from Western Union or its designee, and
otherwise shall be required to be delivered within five (5) days after the
Closing Date) after the Borrowers’ use of commercially reasonable efforts to do
so, then such lien search and/or the perfection of a security interest in such
Collateral shall not constitute a condition precedent to the funding of the
Delayed Draw Term Loan and up to $250 million of the Revolving Credit Facility
on the Closing Date, but instead shall be required to be obtained or perfected
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Administrative Agent and the Borrowers acting reasonably within 90 days
following the Closing Date (or such later date as may be reasonably agreed
between the Administrative Agent and the Borrowers).

 

-78-



--------------------------------------------------------------------------------

Section 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (other than the
Delayed Draw Term Loan and up to $250 million of Revolving Credit Loans on the
Closing Date to finance in part the Acquisition) and to convert or continue any
Loan and/or the Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, continuation, conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII and in other Loan Documents shall be true
and correct on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct in all respects as of
such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrowers in
accordance with Section 2.3(a), Section 2.8 or Section 5.2.

(d) Regulation U. The Parent Borrower and its Subsidiaries shall be in
compliance with Regulation U of the Federal Reserve Board and the Administrative
Agent shall have received evidence that the Borrowers have delivered to the
Board of Governors of the Federal Reserve System each Form U-1 required to have
been delivered on or before the date of such Extension of Credit.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

Section 7.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrowers hereby represent and warrant to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder, which representations and warranties shall
be deemed made on the Restatement Date and as otherwise set forth in
Section 7.2, that:

(a) Organization; Power; Qualification. Each of the Parent Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which the Parent Borrower and its Subsidiaries are organized and qualified to
do business as of the Restatement Date are described on Schedule 7.1(a).

(b) Ownership. Each Subsidiary of the Parent Borrower as of the Restatement Date
is listed on Schedule 7.1(b). As of the Restatement Date, the capitalization of
the Parent Borrower and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.1(b). All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable, with no

 

-79-



--------------------------------------------------------------------------------

personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 7.1(b). The
shareholders or other owners, as applicable, of Parent Borrower and its
Subsidiaries and the number of shares or other ownership interests owned by each
as of the Restatement Date are described on Schedule 7.1(b), both before and
after giving effect to the transactions on the Restatement Date. As of the
Restatement Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of the Parent Borrower or
its Subsidiaries, except as described on Schedule 7.1(b).

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the Parent
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of the Parent Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Parent Borrower or its Subsidiary party thereto, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Parent Borrower and its Subsidiaries
of the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (i) require any material Governmental Approval
relating to the Parent Borrower or any of its Subsidiaries, (ii) violate any
material provision of Applicable Law relating to the Parent Borrower or any of
its Subsidiaries, (iii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Parent Borrower or any of its Subsidiaries, (iv) conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
which could individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (v) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens arising under the Loan Documents or
(vi) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (A) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (B) consents or filings, if any,
under the UCC and (iii) filings with the United States Copyright Office and/or
the United Stated Patent and Trademark Office.

 

-80-



--------------------------------------------------------------------------------

(e) Compliance with Law; Governmental Approvals.

(i) Each of the Borrowers and their Subsidiaries (A) has all Governmental
Approvals required by any Applicable Law for it to conduct its business, each of
which is in full force and effect, is final and not subject to review on appeal
and is not the subject of any pending or, to its knowledge after due inquiry,
threatened attack by direct or collateral proceeding, (B) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (C) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law, except in each such case set forth in clauses (A), (B) or
(C) where the failure to have, comply, file or retain could not reasonably be
expected to have a Material Adverse Effect.

(ii) Neither the Borrowers nor any of their Subsidiaries (x) is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System), (y) is an “investment company” or a
company “controlled” by an “investment company” (as each such term is defined or
used in the Investment Company Act of 1940) or (z) is, or after giving effect to
any Extension of Credit will be, subject to regulation under the Interstate
Commerce Act, or any other Applicable Law which limits its ability to incur or
consummate the transactions contemplated hereby or by the other Loan Documents
to which it is a party. No part of the proceeds of any of the Loans or Letters
of Credit will be used for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrowers only or of the Borrowers and their Subsidiaries on a
Consolidated basis) subject to the provisions of Section 11.2 or Section 11.5 or
11.11 or subject to any restriction contained in any agreement or instrument
between the Borrowers and any Lender or any Affiliate of any Lender relating to
Indebtedness in excess of $5,000,000 will be “margin stock”. If requested by any
Lender (through the Administrative Agent) or the Administrative Agent, the
Parent Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

(f) Tax Returns and Payments. Each of the Parent Borrower and its Subsidiaries
has duly filed or caused to be filed all federal, state, local and other
material Tax returns required by Applicable Law to be filed, and has paid, or
made adequate provision for the payment of, all federal, state, local and other
material Taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable, except (x) Taxes
that are being con-tested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the Parent Borrower or any of its Subsidiaries or (y) to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(g) Environmental Matters. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect,

(i) the properties owned, leased or operated by the Parent Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;

 

-81-



--------------------------------------------------------------------------------

(ii) the Parent Borrower, each of its Subsidiaries and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

(iii) neither the Parent Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding Environmental Claims, Hazardous Materials, or
compliance with Environmental Laws, nor does the Parent Borrower or any of its
Subsidiaries have knowledge or reason to believe that any such notice will be
received or is being threatened;

(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the Parent Borrower and its Subsidiaries
in violation of, or in a manner or to a location which could give rise to
liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

(v) no judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Parent Borrower, threatened, under any Environmental
Law to which the Parent Borrower or any of its Subsidiaries is or will be named
as a potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Parent Borrower, any Subsidiary or such properties or such
operations; and

(vi) there has been no release, or to the Parent Borrower’s knowledge after due
inquiry, threat of release, of Hazardous Materials at or from properties owned,
leased or operated by the Parent Borrower or any Subsidiary, now or in the past,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

(h) ERISA.

(i) As of the Restatement Date, no Credit Party maintains or contributes to, or
has any obligation under, any Employee Benefit Plans or Multiemployer Plans
other than those identified on Schedule 7.1(h);

(ii) Each Credit Party is in compliance with all applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans or Multiemployer Plans, except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to have a Material Adverse
Effect, each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code, except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

 

-82-



--------------------------------------------------------------------------------

(iii) [RESERVED];

(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no Credit Party and no ERISA Affiliate has: (A) engaged
in a nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan or (D) failed to make a required installment or other
required payment under Section 412 of the Code;

(v) No Termination Event has occurred or is reasonably expected to occur; and

(vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding before any court, arbitrator or
Governmental Authority, claim (other than a benefits claim in the ordinary
course of business), lawsuit and/or investigation by any Governmental Authority
is existing or, to the knowledge of the Parent Borrower after due inquiry,
threatened concerning or involving any (A) Employee Benefit Plan, (B) Pension
Plan or (C) Multiemployer Plan (but only to the knowledge of the Parent Borrower
after due inquiry with respect to any Multiemployer Plan).

(i) Employee Relations. Neither the Parent Borrower nor any of its Subsidiaries
is, as of the Restatement Date, party to any collective bargaining agreement or
has any labor union been recognized as the representative of its employees
except as set forth on Schedule 7.1(i). The Parent Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

(j) Burdensome Provisions. Neither the Parent Borrower nor any of its
Subsidiaries is a party to any indenture, agreement, lease or other instrument,
or subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Parent
Borrower and its Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect. No Subsidiary is party to any agreement or instrument
or otherwise subject to any restriction or encumbrance that restricts or limits
its ability to make dividend payments or other distributions in respect of its
Capital Stock to the Parent Borrower or any Subsidiary or to transfer any of its
assets or properties to the Parent Borrower or any other Subsidiary in each case
other than existing under or by reason of the Loan Documents or Applicable Law.

(k) Financial Statements. The (i) audited financial statements delivered
pursuant to Section 6.1(i)(i), (ii) unaudited financial statements delivered
pursuant to Section 6.1(i)(ii) and (iii) audited financial statements delivered
pursuant to Section 6.1(j) are complete and correct and fairly present on a
Consolidated basis the assets, liabilities and financial position of the Parent

 

-83-



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, with respect to financial statements described in
foregoing clauses (i) and (ii), or the Acquired Business, with respect to
financial statements described in foregoing clause (iii), as at such dates, and
the results of the operations and changes of financial position for the periods
then ended (other than customary year-end adjustments for unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of the Parent Borrower and its Subsidiaries, with respect to
financial statements described in foregoing clauses (i) and (ii), or the
Acquired Business, with respect to financial statements described in foregoing
clause (iii), as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP. The pro forma financial statements and forecasts
delivered pursuant to Section 6.1(k) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions are reasonable in light of
then existing conditions except that such financial statements and forecasts
shall be subject to normal year end closing and audit adjustments.

(l) No Material Adverse Change. Since December 31, 2018, there has been no
material adverse change in the business, assets, liabilities (contingent or
otherwise), operations or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries, taken as a whole, and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.

(m) Solvency. As of the Restatement Date and after giving effect to each
Extension of Credit made hereunder, the Parent Borrower and each of its
Subsidiaries, taken as a whole, will be Solvent.

(n) Titles to Assets. Each of the Parent Borrower and each of its Subsidiaries
thereof has (i) such title to the Real Property owned or leased by it as is
necessary or desirable to the conduct of its business and (ii) valid and legal
title to all of its personal property and assets, including, but not limited to,
(A) all material franchises, licenses, copyrights, copyright applications,
patents, patent rights or licenses, patent applications, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights and
other rights with respect to the foregoing which are reasonably necessary to
conduct its business and (B) those reflected on the balance sheets of the Parent
Borrower and its Subsidiaries delivered pursuant to Section 6.1(i), except those
properties and/or assets reflected on such balance sheet which have been
disposed of by the Parent Borrower or its Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder. No event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any rights set forth in clause (ii)(A) above, and neither the Parent Borrower
nor any of its Subsidiaries is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations, except as could not reasonably be expected to have a Material
Adverse Effect.

(o) Insurance. The properties of the Parent Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Parent Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in locations where the Parent Borrower or the
applicable Subsidiary operates.

(p) Liens. None of the properties and assets of the Parent Borrower or any of
its Subsidiaries is subject to any Lien, except Permitted Liens. Neither the
Parent Borrower nor any of its Subsidiaries has signed any financing statement
or any security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

 

-84-



--------------------------------------------------------------------------------

(q) Indebtedness and Guaranty Obligations. Schedule 7.1(q) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the Parent
Borrower and its Subsidiaries as of the Restatement Date. The Parent Borrower
and its Subsidiaries have performed and are in compliance with all of the
material terms of such Indebtedness and Guaranty Obligations and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the Parent Borrower or any of its
Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.

(r) Litigation.

(i) Except for any other matter that could not reasonably be expected to have a
Material Adverse Effect, there are no actions, suits or proceedings pending nor,
to the knowledge of the Parent Borrower, threatened against or in any other way
relating adversely to or affecting the Parent Borrower or any of its
Subsidiaries or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority.

(ii) There are no actions, suits or proceedings pending nor to the knowledge of
the Parent Borrower, threatened against the Parent Borrower or any of its
Subsidiaries affecting or seeking to restrain the consummation of the
transactions contemplated hereby or the borrowing of the Loans hereunder.

(s) Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default, or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by the Parent Borrower or any of its Subsidiaries
under any Material Contract or judgment, decree or order to which the Parent
Borrower or its Subsidiaries is a party or by which the Parent Borrower or its
Subsidiaries or any of their respective properties may be bound or which would
require the Parent Borrower or its Subsidiaries to make any payment thereunder
prior to the scheduled maturity date therefor that, in any case under clause
(ii) could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(t) OFAC. No Credit Party nor any of its Subsidiaries nor any director, officer,
employee, agent or affiliate thereof, is an entity or person that is or is owned
or controlled by one or more individuals or entities that (i) are currently the
subject or target of Sanctions, (ii) are in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act,
(iii) are a Sanctioned Person, (iv) have any of its assets in Sanctioned
Countries, or (v) derive any of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund or facilitate any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country. Each Credit Party and each Subsidiary thereof has conducted its
businesses in compliance in all material respects with all applicable Sanctions
and has instituted and maintained policies and procedures designed to promote
and achieve compliance with all such Sanctions.

 

-85-



--------------------------------------------------------------------------------

(u) Anti-Corruption Laws. The Parent Borrower and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010, and other applicable
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(v) Disclosure. The Parent Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which the Parent Borrower or any of its
Subsidiaries are subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No financial statement, material report, material certificate or
other material information furnished (whether in writing or orally), taken
together as a whole, by or on behalf of any of the Parent Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

(w) Intellectual Property Matters. Each Credit Party and each Subsidiary thereof
owns or possesses rights to use all material franchises, licenses, copyrights,
copyright applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations.

(x) Investment Bankers’ and Similar Fees. No Credit Party has any obligation to
any Person in respect of any finders’, brokers’, investment banking or other
similar fee in connection with any of the transactions contemplated hereby.

(y) EEA Financial Institutions. No Credit Party is an EEA Financial Institution.

(z) Valid Liens. Each Security Document will, upon execution and delivery
thereof, be effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Credit Parties’ right, title and interest in
and to the Collateral thereunder, and (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and (ii) upon the taking of possession or control by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Credit
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.

 

-86-



--------------------------------------------------------------------------------

(aa) Beneficial Ownership Certification. As of the Restatement Date and the
Closing Date, to the knowledge of the Borrowers, the information included in any
Beneficial Ownership Certification is true and correct in all respects.

Section 7.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VII and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the
Restatement Date (except those that are expressly made as of a specific date),
shall survive the Restatement Date and shall not be waived by the execution and
delivery of this Agreement, any investigation made by or on behalf of the
Lenders or any borrowing hereunder.

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations (other than contingent indemnification obligations
not yet due) have been paid in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments
terminated, unless consent has been obtained in the manner set forth in
Section 14.2, the Parent Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

Section 8.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each of the first three (3) fiscal quarters of
each Fiscal Year, an unaudited Consolidated balance sheet of the Parent Borrower
and its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Parent Borrower in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by a Responsible
Officer of the Parent Borrower to present fairly in all material respects the
financial condition of the Parent Borrower and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
the Parent Borrower and its Subsidiaries for the respective periods then ended,
subject to normal year-end adjustments. Delivery by the Parent Borrower to the
Administrative Agent and the Lenders of the Parent Borrower’s quarterly report
to the SEC on Form 10-Q with respect to any fiscal quarter, or the availability
of such report on EDGAR Online, within the period specified above shall be
deemed to be compliance by the Parent Borrower with this Section 8.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the Parent Borrower and its Subsidiaries as of the close of such Fiscal
Year and audited Consolidated statements of income, retained earnings and cash
flows and a report containing management’s discussion and analysis of such
financial statements for the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with

 

-87-



--------------------------------------------------------------------------------

GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm of recognized
national standing acceptable to the Administrative Agent, and accompanied by a
report and opinion thereon by such certified public accountants prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification, exception or emphasis or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Parent Borrower or any of its Subsidiaries not in
accordance with GAAP. Delivery by the Parent Borrower to the Administrative
Agent and the Lenders of the Parent Borrower’s annual report to the SEC on Form
10-K with respect to any fiscal year, or the availability of such report on
EDGAR Online, within the period specified above shall be deemed to be compliance
by the Parent Borrower with this Section 8.1(b).

(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within ninety (90) days after the beginning of each Fiscal Year, a
business plan of the Parent Borrower and its Subsidiaries for such Fiscal Year,
such plan to be prepared in accordance with GAAP and to include the following: a
quarterly projected income statement, an annual statement of cash flows and an
annual balance sheet, calculations demonstrating projected compliance with the
financial covenants set forth in Article X and a report containing management’s
discussion and analysis of such budget with a reasonable disclosure of the key
assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer of the Parent Borrower to the effect
that, to the best of such officer’s knowledge, such projections are good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Parent Borrower and its Subsidiaries for such four (4) fiscal
quarter period.

Section 8.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 8.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, an Officer’s Compliance
Certificate.

Section 8.3 [RESERVED].

Section 8.4 Other Reports.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Parent Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto.

(b) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of the Parent Borrower or any of its
Subsidiaries thereof in excess of the $5,000,000 pursuant to the terms of any
indenture, loan or credit or similar agreement;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent Borrower, and copies of all annual, regular, periodic and special
reports and registration statements which the Parent Borrower may file or be
required to file with the SEC under Sections 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto; it being understood
that the availability of any such annual report, proxy or financial statement or
financial statement or other report or communication on EDGAR Online, within the
period specified above shall be deemed to be compliance by the Parent Borrower
with this Section 8.4(c);

 

-88-



--------------------------------------------------------------------------------

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by the Parent Borrower or any of its Subsidiaries thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Credit Party or any Subsidiary thereof;

(e) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation), as from time to time
reasonably requested by the Administrative Agent or any Lender; and

(f) such other information regarding the operations, business affairs and
financial condition of the Parent Borrower or any of its Subsidiaries thereof as
the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.4(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s website on the Internet at the website address listed in
Section 14.1; or (ii) on which such documents are posted on the Parent Borrower
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Parent Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Parent Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents. Notwithstanding anything
contained herein, in every instance the Parent Borrower shall be required to
provide paper copies of the Officer’s Compliance Certificates required by
Section 8.2 to the Administrative Agent. Except for such Officer’s Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger may, but is not obligated to, make available to the Lenders and the
Issuing Lender materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrowers Materials”) by posting the
Borrowers Materials on IntraLinks, SyndTrak, ClearPath, or a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Parent Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Parent Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrowers
Materials that may be distributed to the Public Lenders and that (w) all such
Borrowers Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrowers Materials “PUBLIC,” the Parent
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the Issuing Lender and the Lenders to treat such Borrowers Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Parent Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrowers Materials constitute Information,
they shall be treated as set forth in Section 14.11); (y) all Borrowers
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform

 

-89-



--------------------------------------------------------------------------------

designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrowers Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”. Notwithstanding the foregoing, the Parent
Borrower shall be under no obligation to mark any Borrowers Materials “PUBLIC”.

Section 8.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of the Parent Borrower obtains
knowledge thereof) telephonic and written notice of:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Parent Borrower or any of its
Subsidiaries or any of their respective properties, assets or businesses that if
adversely determined could reasonably be expected to result in material
liability to the Parent Borrower and its Subsidiaries;

(b) any notice of any violation received by the Parent Borrower or any of its
Subsidiaries from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(c) any attachment, judgment, lien, levy or order exceeding $2,000,000 that may
be assessed against or threatened against the Parent Borrower or any of its
Subsidiaries;

(d) (i) any Default or Event of Default or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Parent
Borrower or any of its Subsidiaries is a party or by which the Parent Borrower
or any of its Subsidiaries or any of their respective properties may be bound
which, in the case of clause (ii), could reasonably be expected to have a
Material Adverse Effect;

(e) (i) a Termination Event, and, except for any of the following events or
conditions set forth in clauses (ii) through (v) of this clause (e) that would
not reasonably be expected to have a Material Adverse Effect, (ii) any
unfavorable determination letter from the IRS regarding the qualification of an
Employee Benefit Plan under Section 401(a) of the Code (along with a copy
thereof), (iii) all notices received by any Credit Party or any ERISA Affiliate
of the PBGC’s intent to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan, (iv) all notices received by any
Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability imposed pursuant to
Section 4202 of ERISA and (v) the Parent Borrower obtaining knowledge or reason
to know that any Credit Party or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA; and

(f) any event which makes any of the representations set forth in Section 7.1
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Section 7.1 that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.

Each notice pursuant to Section 8.5 (other than Section 8.5(f)) shall be
accompanied by a statement of a Responsible Officer of the Parent Borrower
setting forth details of the occurrence referred to therein and stating what
action the Parent Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 8.5(d)(i) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.

 

-90-



--------------------------------------------------------------------------------

Section 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrowers
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement or any other Loan Document shall, at
the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.1(u).

ARTICLE IX

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.2, the Parent Borrower will, and will cause each of its
Subsidiaries to:

Section 9.1 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.

Section 9.2 Maintenance of Property. In addition to the requirements of any of
the Security Documents, protect and preserve all properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property necessary in and material to its business; and from time to
time make or cause to be made all repairs, renewals and replacements thereof and
additions to such property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner; except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 9.3 Insurance.

(a) Maintain insurance with financially sound and reputable insurance companies
against at least such risks and in at least such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard,
flood and business interruption insurance). All such insurance shall,
(a) provide that no cancellation or material modification thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender’s loss payee. On Restatement Date and
from time to time thereafter deliver to the Administrative Agent upon its
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

-91-



--------------------------------------------------------------------------------

(b) If any portion of any Material Real Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Parent Borrower or
applicable Credit Party shall (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in amounts and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

Section 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

Section 9.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all Taxes that may be levied or assessed upon it or any of its
property, and (b) all other material indebtedness, obligations and liabilities
in accordance with customary trade practices; provided, that the Parent Borrower
or such Subsidiary may contest any item described in clauses (a) or (b) of this
Section in good faith so long as adequate reserves are maintained with respect
thereto in accordance with GAAP.

Section 9.6 Compliance With Laws and Approvals. Observe and remain in compliance
in all respects with all Applicable Laws and maintain in full force and effect
all Governmental Approvals, in each case applicable to the conduct of its
business except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Parent Borrower or any such Subsidiary, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

Section 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA, the
Code and the regulations thereunder with respect to all Employee Benefit Plans
or Multiemployer

 

-92-



--------------------------------------------------------------------------------

Plans, (ii) not take any action or fail to take action the result of which could
be a liability under Title IV of ERISA to the PBGC (other than the payment of
premiums) or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under Section 502(i) of ERISA
or tax under Section 4975 of the Code and (iv) operate each Employee Benefit
Plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code and (b) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Employee
Benefit Plan or Multiemployer Plan as may be reasonably requested by the
Administrative Agent.

Section 9.9 Visits and Inspections. Permit representatives of the Administrative
Agent or any Lender from time to time (no more frequently than twice during any
calendar year unless a Default or Event of Default shall have occurred and be
continuing) upon prior reasonable notice and at such times during normal
business hours, at the Parent Borrower’s expense, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at the expense of the Parent Borrower at any time
without advance notice.

Section 9.10 Additional Subsidiaries and Real Property.

(a) Notify the Administrative Agent of the creation or acquisition of any
(i) Domestic Subsidiary that is a Material Subsidiary (which, for the purposes
of this paragraph, shall include any Domestic Subsidiary that was previously an
Immaterial Subsidiary that becomes a Material Subsidiary) or (ii) Disregarded
Foreign Entity and, provided that such entities are not owned, directly or
indirectly, by a Foreign Subsidiary that is not a Disregarded Foreign Entity,
(A) in the case of any such Domestic Subsidiary, promptly after such creation or
acquisition (subject to clause (d) below, and in any event within thirty
(30) days after such creation or acquisition, or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), including,
without limitation, an acquired business, cause such Domestic Subsidiary to, or
(B) in the case of any Disregarded Foreign Entity, promptly upon the request of
the Administrative Agent (subject to clause (d) below, and in any event within
thirty (30) days after such request, or such longer period as may be agreed to
by the Administrative Agent in its sole discretion), cause such Person to
(1) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Subsidiary Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(2) grant a security interest in all Collateral (subject to the exceptions
specified in the Collateral Agreement) owned by such Subsidiary by delivering to
the Administrative Agent a duly executed supplement to each Security Document or
such other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each Security Document, including, to the
extent any such Subsidiary owns Material Real Property, Mortgages and other
related real estate deliverables pursuant to Section 9.10(e) below, (3) deliver
to the Administrative Agent such documents and certificates (including, without
limitation, legal opinions and, in the case of a Disregarded Foreign Entity,
legal opinions of local counsel) referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (4) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Person and (5) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent
or required by the other Loan Documents, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

-93-



--------------------------------------------------------------------------------

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a First-Tier Foreign Subsidiary, and promptly thereafter
(and in any event within ninety (90) days after notification), cause (i) the
applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging sixty-five percent (65%) of the total outstanding voting
Capital Stock (and one hundred percent (100%) of any non-voting Capital Stock)
of any such new First-Tier Foreign Subsidiary and a consent thereto executed by
such new First-Tier Foreign Subsidiary (including, without limitation, if
applicable, original stock certificates (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Capital Stock of such new First-Tier Foreign Subsidiary, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof), (ii) such Person to deliver to the
Administrative Agent such documents and certificates referred to in Section 7.1
as may be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and
(iv) such Person to deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(c) [RESERVED].

(d) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 9.10(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 9.10(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition).

(e) Real Property. If any fee owned Real Property of any Credit Party is, when
acquired by any Credit Party after the Original Closing Date, Material Real
Property, then, if such Material Real Property shall not already be subject to a
perfected Lien in favor of the Administrative Agent, promptly give notice
thereof to the Administrative Agent and in any event within sixty (60) days
after such acquisition (unless waived or extended by the Administrative Agent in
its sole discretion) thereafter cause such Material Real Property to be
subjected to a Lien in favor of the Administrative Agent and take, or cause the
relevant Credit Party to take, such actions as shall be reasonably requested by
the Administrative Agent to grant and perfect or record such Lien, including
providing each of the following:

(i) evidence that counterparts of Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary in order to create a valid and subsisting perfected Lien
(subject to Permitted Liens) on the Real Property and/or rights described
therein in favor of the Administrative Agent, for the benefit of the Secured
Parties, and that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;

(ii) title insurance policies or a marked-up commitment or signed pro forma
thereof for such Material Real Property available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amounts, reasonably acceptable to the Administrative Agent (not to exceed
the value of the Material Real Property covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the Real Property
described therein, free and clear of all defects and encumbrances, subject to
Permitted Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents) and such coinsurance
and direct access reinsurance, in each case as the Administrative Agent may
reasonably request;

 

-94-



--------------------------------------------------------------------------------

(iii) to the extent requested by the Administrative Agent, opinions, addressed
to the Administrative Agent and the Secured Parties, from local counsel in each
jurisdiction (A) where such Material Real Property is located regarding the
enforceability of the Mortgage and (B) where the applicable Credit Party
granting the Mortgage on said Material Real Property is organized, regarding the
due authorization, execution and delivery of such Mortgage, and in each case,
such other matters as may be in form and substance reasonably satisfactory to
the Administrative Agent;

(iv) either new ALTA surveys in form and substance reasonably acceptable to the
Administrative Agent or such existing surveys together with no change affidavits
sufficient for the title insurance company to remove all standard survey
exceptions from the Mortgage Policies and issue the endorsements required in
(ii) above to the extent such coverage and endorsements are available in the
applicable jurisdictions and at commercially reasonable rates;

(v) (y) “Life of Loan” Federal Emergency Management Agency standard flood hazard
determinations with respect to each Material Real Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Parent Borrower and each applicable Credit Party relating
thereto, in the form required under the Flood Insurance Laws), and (z) if any
improved Material Real Property encumbered by any Mortgage is located in a
special flood hazard area, a policy of flood insurance that (1) covers such
improved Material Real Property, (2) (i) maintains, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in amounts and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) provides the
Administrative Agent with evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance. and (3) is otherwise
on terms reasonably satisfactory to the Administrative Agent;

(vi) evidence reasonably acceptable to the Administrative Agent of payment of
all Mortgage Policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording Taxes, fees, charges, costs and expenses
required for the recording of the Mortgage and issuance of the Mortgage Policies
referred to above; and

(vii) such other documents as the Administrative Agent may reasonably request
with respect to any such Material Real Property.

Section 9.11 Use of Proceeds. The Borrowers shall use (i) the proceeds of any
Delayed Draw Term Loans and Revolving Credit Loans on the Closing Date to
finance in part the Acquisition and (ii) the proceeds of any Revolving Credit
Loans other than on the Closing Date for general corporate purposes of the
Parent Borrower and its Subsidiaries, including, without limitation, working
capital, capital expenditures in the ordinary course of business and Permitted
Acquisitions.

Section 9.12 Further Assurances. Maintain the security interest created by the
Security Documents in accordance with Section 5.1 of the Collateral Agreement,
subject to the rights of the Credit Parties to dispose of the Collateral
pursuant to the Loan Documents; and make, execute and deliver all such
additional and further acts, things, deeds, instruments and documents as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of renewing

 

-95-



--------------------------------------------------------------------------------

the rights of the Secured Parties with respect to the Collateral as to which the
Administrative Agent, for the ratable benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.

Section 9.13 Anti-Corruption Laws; Sanctions. Conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other applicable anti-corruption legislation in other
jurisdictions and with all applicable Sanctions, and maintain policies and
procedures designed to promote and achieve compliance with such laws and
Sanctions.

Section 9.14 Post-Closing Matters. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the parties hereto
acknowledge and agree that the Credit Parties shall be required to take the
actions specified in Schedule 9.14 as promptly as practicable, and in any event
within the time periods set forth in Schedule 9.14. The provisions of Schedule
9.14 shall be deemed incorporated by reference herein as fully as if set forth
herein in its entirety.

ARTICLE X

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Parent Borrower and its Subsidiaries on a Consolidated
basis will not:

Section 10.1 Maximum Consolidated Total Net Leverage Ratio. As of any fiscal
quarter end, permit the Consolidated Total Net Leverage Ratio to be greater than
(a) 4.25:1.00 for any fiscal quarter ending prior to the Closing Date and (b) on
and following the Closing Date, (i) 5.00:1.00 until the end of the first three
(3) full fiscal quarters after the Closing Date, (ii) 4.75:1.00 for the next
three (3) full fiscal quarters, (iii) 4.50:1.00 for the next three (3) full
fiscal quarters and (iv) 4.25:1.00 for each full fiscal quarter thereafter.

Notwithstanding the foregoing, at the Parent Borrower’s election once after the
sixth (6th) full fiscal quarter after the Closing Date and prior to the
Revolving Credit Maturity Date, the applicable maximum Consolidated Total Net
Leverage Ratio level shall be increased by 0.25:1.00 in connection with the
calculation of pro forma compliance for purposes of clause (e) in the definition
of “Permitted Acquisition” and for a period of four (4) fiscal quarters
following the consummation of such Permitted Acquisition. For the avoidance of
doubt, if an election is made pursuant to the immediately preceding sentence
during the period from the beginning of the seventh (7th) full fiscal quarter
through the end of the ninth (9th) full fiscal quarter following the Closing
Date, the applicable maximum Consolidated Total Net Leverage Ratio level shall
be 4.75:1.00 until the end of the ninth (9th) full fiscal quarter following the
Closing Date and shall decrease to 4.50:1.00 for the tenth (10th) full fiscal
quarter (which is 0.25:1.00 above the maximum Consolidated Total Net Leverage
Ratio level that would otherwise be applicable) and further decrease to
4.25:1.00 after the period of four (4) fiscal quarters following the
consummation of such Permitted Acquisition.

Section 10.2 Minimum Interest Coverage Ratio. As of any fiscal quarter end,
permit the Consolidated Interest Coverage Ratio to be less than 3.00:1.00.

Section 10.3 Maximum Consolidated Senior Secured Net Leverage Ratio. As of any
fiscal quarter end, permit the Consolidated Senior Secured Net Leverage Ratio to
be greater than (a) 3.50:1.00 for any fiscal quarter ending prior to the Closing
Date and (b) 3.75:1:00 for any fiscal quarter ending on or after the Closing
Date.

 

-96-



--------------------------------------------------------------------------------

ARTICLE XI

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Parent Borrower has not and will not and will not permit
any of its Subsidiaries to:

Section 11.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 11.1(b));

(b) Indebtedness incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided that any counterparty that is
a Lender shall be deemed satisfactory to the Administrative Agent;

(c) Indebtedness existing on the Restatement Date and not otherwise permitted
under this Section and listed on Schedule 11.1, and the renewal, refinancing,
extension and replacement (but not the increase in the aggregate principal
amount) thereof;

(d) purchase money Indebtedness and Indebtedness incurred in connection with
Capital Leases in an aggregate amount not to exceed $40,000,000 on any date of
determination;

(e) Guaranty Obligations of any Subsidiary in favor of the Administrative Agent
for the benefit of the Administrative Agent and the Lenders;

(f) Guaranty Obligations of any Subsidiary with respect to Indebtedness
permitted pursuant to subsections (a) through (d) of this Section;

(g) Indebtedness (i) of a Person that becomes a Subsidiary of the Parent
Borrower after the Restatement Date in connection with any Permitted Acquisition
or (ii) assumed in connection with any assets acquired in connection with any
Permitted Acquisition, and the refinancing, refunding, renewal and extension
(but not the increase in the aggregate principal amount) thereof; provided, that
such Indebtedness (x) exists at the time such Person becomes a Subsidiary or
such assets are acquired and is not created in contemplation of, or in
connection with, such Person becoming a Subsidiary or such assets being acquired
and (y) shall not exceed $35,000,000 in the aggregate on any date of
determination;

(h) Indebtedness owed by any Subsidiary Guarantor to another Credit Party;

(i) Subordinated Indebtedness; provided that in the case of each issuance of
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness and (ii) the Administrative Agent shall have received
satisfactory written evidence that the Borrowers would be in compliance with all
covenants contained in this Agreement on a Pro Forma Basis after giving effect
to the issuance of any such Subordinated Indebtedness;

 

-97-



--------------------------------------------------------------------------------

(j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business, and any refinancings
thereof to the extent not provided to secure the repayment of other
Indebtedness;

(k) Indebtedness owed by any Subsidiary that is not a Credit Party to any other
Subsidiary that is not a Credit Party;

(l) Indebtedness owed by (A) any Credit Party to any Subsidiary which is not a
Credit Party; provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent and
(B) any Subsidiary which is not a Credit Party to any Credit Party; provided
that the aggregate amount of all such intercompany Indebtedness permitted
pursuant to the foregoing clauses (A) and (B), together with any equity or
capital investments permitted pursuant to Section 11.3(h)(ii), in each case
incurred or made after the Restatement Date, shall not exceed, as of the date
such Indebtedness is incurred, made or increased, $225,000,000; provided,
further, that, any Indebtedness owed to any Credit Party pursuant to this clause
(l) shall be evidenced by a promissory note in form and substance reasonably
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Administrative Agent pursuant to the Security Documents;

(m) senior unsecured Indebtedness; provided, that: (i) the Parent Borrower and
its Subsidiaries shall be in pro forma compliance (as of the date of the
incurrence of such Indebtedness and after giving effect thereto) with each
covenant contained in Article X; (ii) no Default or Event of Default has
occurred and is continuing at the time of such incurrence (or would exist after
giving effect thereto); (iii) such Indebtedness shall rank no higher than pari
passu in right of payment with the Obligations; (iv) such Indebtedness is not
subject to any scheduled amortization, mandatory redemption, mandatory repayment
or mandatory prepayment, sinking fund or similar payment (other than, in each
case, reasonable and customary offers to repurchase upon a change of control or
asset sale and acceleration rights after an event of default) or have a final
maturity date, prior to the date occurring one (1) year following the Revolving
Credit Maturity Date; (v) the indenture or other applicable agreement governing
such Indebtedness (including any related guaranties and any other related
documentation) shall not include any financial performance “maintenance”
covenants (whether stated as a covenant, default or otherwise, although
“incurrence-based” financial tests may be included) or cross-defaults (but may
include cross-defaults at the final stated maturity thereof and
cross-acceleration); (vi) the terms of such Indebtedness (including, without
limitation, all covenants, defaults, guaranties and remedies, but excluding
provisions as to interest rate, call protection and redemption premiums), taken
as a whole, are no more restrictive or onerous than the terms applicable to the
Parent Borrower and its Subsidiaries under this Agreement and the other Loan
Documents, (vii) such Indebtedness shall not be recourse to, or guaranteed by,
any Person that is not a Credit Party, (viii) prior to the incurrence of such
Indebtedness the Parent Borrower shall have delivered to the Administrative
Agent a certificate from a Responsible Officer of the Parent Borrower certifying
as to compliance with the requirements of the preceding clauses (i) through
(vii) above and containing calculations, in form and substance reasonably
satisfactory to the Administrative Agent with respect to clause (i) above;

 

-98-



--------------------------------------------------------------------------------

(n) Indebtedness with respect to the 2026 Senior Notes (including any guarantees
thereof), in an aggregate amount not to exceed $400,000,000, or any
modification, refinancing, refunding, renewal or extension of the 2026 Senior
Notes (but not increasing the aggregate principal amount thereof); and

(o) additional Indebtedness of the Subsidiaries not otherwise permitted pursuant
to this Section in an aggregate amount outstanding not to exceed $75,000,000.

Section 11.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any property, including Real Property or personal
property, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents and (ii) Liens on cash or
deposits granted in favor of the Swingline Lender of the Issuing Lender to Cash
Collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;

(b) Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) not yet due or as to which the period
of grace (not to exceed sixty (60) days), if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(c) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(d) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation, or deposits to
secure the performance of bids, tenders, trade contracts, liability to insurance
carriers and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds,
contractual or warranty obligations and other obligations of a like nature
incurred in the ordinary course of business, in each case, so long as no
foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof;

(e) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of Real Property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or impair the use
thereof in the ordinary conduct of business;

(f) Liens on assets of any Subsidiary acquired pursuant to a Permitted
Acquisition, or on assets of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition (provided
that such Liens (i) are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, (ii) are applicable only to specific assets,
(iii) are not “blanket” or all asset Liens and (iv) do not attach to any other
property or assets of any Credit Party);

(g) Liens not otherwise permitted by this Section and in existence on the
Restatement Date and described on Schedule 11.2;

 

-99-



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness permitted under Section 11.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related property, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such property at the time it was acquired;

(i) (a) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (b) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Parent Borrower or any of its Subsidiaries;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 12.1(m) or securing appeal or other surety bonds
related to such judgments;

(k) any extension, renewal or replacement of any Lien permitted by clauses
(a) through (j); provided that (i) the Liens permitted under this clause
(k) shall not (A) secure any Indebtedness other than the Indebtedness that was
secured by the Lien being extended, renewed or replaced and (B) be extended to
cover any property that was not encumbered by the Lien being extended, renewed
or replaced; (ii) the principal amount of Indebtedness secured by the Lien
permitted by this clause (k) shall not be increased over the principal amount of
such Indebtedness immediately prior to such extension, renewal or replacement
and (iii) both before and after giving effect to such extension, renewal or
replacement, no Default or Event of Default shall occur and be continuing or
would result therefrom; and

(l) Liens not otherwise permitted hereunder on assets other than the Collateral
securing obligations not at any time exceeding in the aggregate $25,000,000.

Section 11.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person (any such transaction, an
“Investment”) except:

(a) (i) Investments existing on the Restatement Date in Subsidiaries existing on
the Restatement Date, (ii) investments in Domestic Subsidiaries (other than
Investments existing on the Restatement Date and Investments in Domestic
Subsidiaries of Foreign Subsidiaries) so long as the Parent Borrower and its
Subsidiaries comply with the applicable provisions of Section 9.10 and (iii) the
other loans, advances and Investments described on Schedule 11.3 existing on the
Restatement Date;

(b) (i) Investments in (A) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof,
(B) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating

 

-100-



--------------------------------------------------------------------------------

obtainable from either Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or Moody’s Investors Service, Inc., (C) certificates
of deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided, that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, (D) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder, or
(E) money market funds that invest in any Investments described in items
(A) through (D) above, (ii) Investments by any Foreign Subsidiary in the form of
cash on deposit in any commercial bank up to an aggregate amount of $10,000,000,
and (iii) Investments permitted pursuant to that certain investment policy of
the Parent Borrower in effect as of the Original Closing Date and previously
provided to the Administrative Agent (such Investments described in items (i),
(ii), and (iii) above, “Cash Equivalents”);

(c) Investments by the Parent Borrower or any of its Subsidiaries in the form of
Permitted Acquisitions so long as the Parent Borrower and its Subsidiaries are
in compliance on a Pro Forma Basis with a Consolidated Total Net Leverage Ratio
of at least 0.25:1.00 less than the then-applicable Consolidated Total Net
Leverage Ratio that would otherwise be required under Section 10.1 determined
for the most recently ended fiscal quarter of the Parent Borrower prior to such
Permitted Acquisition (such Consolidated Total Net Leverage Ratio to be
calculated after giving effect to such Permitted Acquisition and any
Indebtedness incurred in connection therewith); provided that the Permitted
Acquisition Consideration for any acquired Subsidiary that does not become a
Subsidiary Guarantor (or the assets of which are not acquired by the either
Borrower or a Subsidiary Guarantor) (x) shall not exceed $125,000,000 for any
such acquisition (or series of related acquisitions) and (y) when taken together
with the aggregate Permitted Acquisition Consideration for all such acquired
businesses acquired after the Restatement Date pursuant to the proviso in clause
(d) of the definition of “Permitted Acquisition” and this Section 11.3(c), shall
not exceed $300,000,000 in the aggregate;

(d) Hedging Agreements not prohibited by Section 11.1;

(e) purchases of assets in the ordinary course of business;

(f) Investments in the form of loans and advances to employees in the ordinary
course of business, which, in the aggregate, do not exceed at any time
$5,000,000;

(g) Investments in the form of (i) intercompany loans and advances permitted
pursuant to Section 11.1(h) and (k) and (ii) equity or capital Investments made
by (A) the Parent Borrower or any of its Subsidiaries in any Credit Party or
(B) any Subsidiary that is not a Credit Party in any other Subsidiary that is
not a Credit Party;

(h) Investments in the form of (i) intercompany loans and advances permitted
pursuant to Section 11.1(l) and (ii) equity or capital investments made by any
Credit Party in any Subsidiary which is not a Credit Party; provided that the
aggregate amount of such equity or capital investments permitted pursuant to the
foregoing clause (ii), together with any intercompany Indebtedness permitted
pursuant to Section 11.1(l), in each case, incurred or made after the
Restatement Date, shall not exceed, as of the date such Investment is made or
increased, $225,000,000;

 

-101-



--------------------------------------------------------------------------------

(i) so long as no Default or Event of Default (including, without limitation, a
Change in Control) shall have occurred and be continuing or would result
therefrom, Investments by the Parent Borrower or any of its Subsidiaries (other
than any investment by the Parent Borrower or any of its Subsidiaries in the
form of acquisitions of all or substantially all of the business or a line of
business (whether by the acquisition of Capital Stock, assets or any combination
thereof) of any other Person) not otherwise permitted hereunder paid solely with
proceeds from the issuance of Capital Stock of the Parent Borrower;

(j) other additional investments not otherwise permitted pursuant to this
Section incurred or made after the Restatement Date not to exceed, as of the
date such Investment is made or increased, the greater of (A) $75,000,000 and
(B) five percent (5%) of Consolidated Total Assets as of such date of
determination (provided that in making such determination, such amount shall be
calculated as the net balance of such loans, advances and equity or capital
investments (as of such date of determination) as reduced by any repayments or
distributions made with respect thereto (as of such date of determination));

(k) Investments in any Subsidiary in connection with any Corporate
Restructuring; and

(l) the Acquisition.

Section 11.4 Limitations on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) any Subsidiary of the Parent Borrower (other than the Subsidiary Borrower)
may be merged or consolidated with or into either Borrower (provided that such
Borrower shall be the continuing or surviving Person) or with or into any
Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving Person);

(b) any Subsidiary may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Parent Borrower or any Wholly Owned Subsidiary; provided that if the transferor
in such a transaction is the Subsidiary Borrower or a Subsidiary Guarantor, then
the transferee must either be a Borrower or a Subsidiary Guarantor; provided,
further that if the transferee in such transaction is either Borrower or a
Subsidiary Guarantor, the consideration paid or payable in connection with such
transaction shall be no more than the fair market value of the assets sold,
leased, transferred or otherwise disposed of in connection therewith;

(c) any Wholly Owned Subsidiary of the Parent Borrower may merge into the Person
such Wholly Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition; provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Parent Borrower shall comply with Section 9.10 in connection therewith;

(d) any Subsidiary of the Parent Borrower may wind-up into either Borrower or
any Subsidiary Guarantor; provided that (i) in the case of a merger involving
either Borrower or a Subsidiary Guarantor, the continuing or surviving Person
shall be such Borrower or such Subsidiary Guarantor and (ii) the continuing or
surviving Person shall be a Borrower or a Wholly Owned Subsidiary of the Parent
Borrower;

 

-102-



--------------------------------------------------------------------------------

(e) the Parent Borrower and its Subsidiaries may consummate any Corporate
Restructuring; and

(f) any Subsidiary that is not a Credit Party may merge into any other
Subsidiary that is not a Credit Party.

Section 11.5 Limitations on Sales of Assets. Convey, sell, lease, assign
transfer or otherwise dispose of its property, business or assets (including,
without limitation, (x) the sale of any receivables and leasehold interests,
(y) any sale-leaseback or similar transaction and (z) any division of the
assets, liabilities and/or obligations of a Person among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement)) whether now
owned or hereafter acquired except:

(a) the sale of inventory in the ordinary course of business;

(b) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Parent Borrower or any of its Subsidiaries;

(c) the transfer of assets to a Borrower or any Subsidiary Guarantor pursuant to
Section 11.4;

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(e) the disposition of any Hedging Agreement;

(f) dispositions of investments in cash and Cash Equivalents;

(g) conveyances, sales, leases, assignments, transfers or other dispositions of
assets by any Subsidiary that is not a Credit Party as required at any time by
Applicable Law;

(h) additional conveyances, sales, leases, assignments, transfers or other
dispositions of assets not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed the greater of (A) $75,000,000 and (B) five
percent (5%) of Consolidated Total Assets (determined as of the date of any
proposed conveyance, sale, lease, assignment, transfer or other disposition);

(i) the consummation of any Corporate Restructuring by the Parent Borrower and
its Subsidiaries; and

(j) conveyances, sales, leases, assignments, transfers or other dispositions of
assets (i) by any Subsidiary that is not a Credit Party to any other Subsidiary
that is not a Credit Party or (ii) by any Credit Party to any other Credit
Party.

Section 11.6 Restricted Payments.

(a) Other than as permitted pursuant to clause (b) below, (i) make any change in
its capital structure which such change in its capital structure could
reasonably be expected to have a Material Adverse Effect, (ii) declare or pay
any dividend or make any other payment or distribution of cash, property or
assets on account of the Parent Borrower’s, or any Subsidiary’s, Capital Stock,
(iii) purchase, redeem or otherwise acquire or retire for value any Capital
Stock of the Parent Borrower, or (iv) cancel, forgive,

 

-103-



--------------------------------------------------------------------------------

make any payment or prepayment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value (including, without limitation,
(A) by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due and (B) at the maturity
thereof, but excluding regularly scheduled payments of interest thereon) any
Subordinated Indebtedness, except a payment of principal or interest on
Indebtedness owed to a Credit Party by a Person other than a Borrower (all such
payments and other actions set forth in clauses (ii) through (iv) above being
collectively referred to as “Restricted Payments”); unless:

(i) no Default or Event of Default has occurred and is continuing at the time of
such Restricted Payment or would occur as a consequence of such Restricted
Payment;

(ii) (x) the Parent Borrower and its Subsidiaries are, at the time of such
Restricted Payment, in compliance on a Pro Forma Basis with a Consolidated
Senior Secured Net Leverage Ratio of less than 2.25:1.00 as of the last day of
the fiscal quarter most recently ended or (y) if such Consolidated Senior
Secured Net Leverage Ratio is equal to or greater than 2.25:1.00 (but less than
2.75:1.00), Restricted Payments may be made pursuant to this Section 11.6(a) in
an aggregate amount not to exceed $75,000,000 (provided that $25,000,000 of such
amount shall only be made or used in connection with purchasing, redeeming or
otherwise acquiring or retiring for value any Capital Stock of the Parent
Borrower);

(iii) after giving effect to such Restricted Payment and any Extension of Credit
made in connection with such Restricted Payment, the aggregate unused portion of
the Revolving Credit Commitments at such time shall be greater than or equal to
$50,000,000; and

(iv) such Restricted Payment is made on or after the Restatement Date.

(b) Notwithstanding clause (a) above, (i) the Parent Borrower or any Subsidiary
may pay dividends in shares of its own Qualified Capital Stock, (ii) any
Subsidiary may pay cash dividends to the Parent Borrower, (iii) the Parent
Borrower may purchase, redeem or otherwise acquire Qualified Capital Stock of
the Parent Borrower or warrants or options to acquire any such Qualified Capital
Stock, with the proceeds received from the substantially concurrent issue of new
shares of Qualified Capital Stock of the Parent Borrower, (iv) any Wholly Owned
Subsidiary may make Restricted Payments to a Credit Party and (v) any Wholly
Owned Subsidiary that is not a Credit Party may make Restricted Payments to any
other Wholly Owned Subsidiary that is not a Credit Party.

Section 11.7 [RESERVED].

Section 11.8 Transactions with Affiliates. Directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:

(i) transactions permitted by Sections 11.3, 11.4 and 11.6;

(ii) transactions existing on the Restatement Date and described on
Schedule 11.8;

(iii) normal compensation, indemnity and reimbursement of reasonable expenses of
officers and directors; and

 

-104-



--------------------------------------------------------------------------------

(iv) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arms-length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors of the Parent Borrower.

Section 11.9 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.

Section 11.10 Amendments of Subordinated Indebtedness. Amend or modify (or
permit the modification or amendment of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially adversely affect
the rights or interests of the Administrative Agent and Lenders hereunder.

Section 11.11 Restrictive Agreements.

(a) Enter into any Indebtedness which contains any negative pledge on assets or
any covenants more restrictive than the provisions of Articles IX, X and XI
hereof, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness; provided that the foregoing
shall not apply to those limitations in the 2026 Notes Indenture (or any
modification, refinancing, refunding, renewal or extension of any Indebtedness
in connection with the 2026 Senior Notes issued thereunder (but not increasing
the aggregate principal amount thereof)) or in any indenture or similar
agreement governing any Indebtedness issued pursuant to Section 11.1(m) so long
as such limitations are no more restrictive than those limitations set forth in
the 2026 Senior Notes Indenture and permits, as of the date of execution
thereof, Liens to secure the Commitments and Loans as well as the unused amount
available for Incremental Term Loans or increases in the Revolving Credit
Commitment pursuant to Sections 2.7(c)(v) and 2.8(c)(v).

(b) Enter into or permit to exist any agreement or instrument which impairs,
restricts, limits or otherwise encumbers (by covenant or otherwise) the ability
of any Subsidiary of the Parent Borrower to make any payment to the Parent
Borrower or any of its Subsidiaries (in the form of dividends, intercompany
advances or otherwise) for the purpose of enabling the Parent Borrower to pay
the Obligations except for (i) such impairments, restrictions, limitations or
encumbrances existing under the Loan Documents and (ii) such impairments,
restrictions, limitations or encumbrances existing under the Indebtedness
permitted pursuant to Section 11.1(d) with respect to the asset which is the
subject of such Indebtedness.

Section 11.12 Nature of Business. Alter in any material respect the character or
conduct of the business conducted by the Parent Borrower and its Subsidiaries as
of the Restatement Date.

Section 11.13 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swingline Lender, or otherwise) of
Sanctions.

Section 11.14 Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
anti-corruption legislation in other jurisdictions.

 

-105-



--------------------------------------------------------------------------------

Section 11.15 Limitation on Luxembourg Holding. Permit Luxembourg Holding to:

(a) hold any assets other than (i) the Capital Stock of its Subsidiaries, minute
books and corporate records and (ii) miscellaneous non-material assets;

(b) have any liabilities other than (i) Indebtedness permitted under
Section 11.1(d), (ii) any other Indebtedness which it would otherwise be
permitted to create, incur, assume or suffer to exist under Section 11.1 so long
as such Indebtedness is unsecured and (iii) corporate, administrative and tax
expenses in the ordinary course of business; or

(c) engage in any operations or business other than (i) holding the assets and
incurring the liabilities described in this Section 11.15 and activities
incidental and related thereto and (ii) making payments, dividends or
distributions permitted pursuant to Section 11.6.

ARTICLE XII

DEFAULT AND REMEDIES

Section 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrowers shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Parent Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of five (5) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. The Parent Borrower or any
other Credit Party shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2 or 8.5(d)(i) or Articles X
or XI.

(e) Default in Performance of Other Covenants and Conditions. The Parent
Borrower or any other Credit Party shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this Section) or
any other Loan Document and such default shall continue for a period of thirty
(30) days after the earlier of (i) the Administrative Agent’s delivery of
written notice thereof to the Parent Borrower and (ii) a Responsible Officer of
the Parent Borrower having obtained knowledge thereof.

 

-106-



--------------------------------------------------------------------------------

(f) Indebtedness Cross-Default. The Parent Borrower or any other Credit Party
shall:

(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $20,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or

(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation), the aggregate outstanding amount (or, with respect to
any Hedging Agreement, the Termination Value) of which Indebtedness is in excess
of $20,000,000 or contained in any instrument or agreement evidencing, securing
or relating thereto or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice and/or lapse of
time, if required, any such Indebtedness to become due prior to its stated
maturity (any applicable grace period having expired).

(g) Other Cross-Defaults. The Parent Borrower or any other Credit Party shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract unless, but only as long as,
the existence of any such default is being contested by the Parent Borrower or
any such Subsidiary in good faith by appropriate proceedings and adequate
reserves in respect thereof have been established on the books of the Parent
Borrower or such Credit Party to the extent required by GAAP.

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. The Borrowers or any Credit Party thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate or other company action for the purpose
of authorizing any of the foregoing.

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrowers or any Credit Party thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrowers or any Credit Party thereof or for all or any substantial part
of their respective assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of sixty (60) consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such federal
bankruptcy laws) shall be entered.

 

-107-



--------------------------------------------------------------------------------

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrowers or any other Credit Party party thereto or any such Person shall
so state in writing or, if applicable, any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (other than Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby or any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall be
asserted by Borrowers or any other Credit Party not to be a valid, perfected,
first priority security interest in or Lien on the Collateral covered thereby,
in each case other than in accordance with the express terms hereof or thereof.

(l) Termination Event. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such failure is reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect or (ii) a Termination Event or
(iii) any Credit Party or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and, as a consequence of such withdrawal, the Credit Party or
ERISA Affiliate incurs a withdrawal liability, and such withdrawal liability has
or is reasonably likely to have a Material Adverse Effect.

(m) Judgment. Any other judgment or order for the payment of money not referred
to in the foregoing clause (i), which causes the aggregate amount of all such
judgments under this clause (ii) to exceed $20,000,000 in any Fiscal Year (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) shall be entered against the Borrowers or any
Credit Party by any court and such judgment or order shall continue without
having been discharged, vacated or stayed for a period of thirty (30) days after
the entry thereof.

(n) Environmental. Any one or more Environmental Claims shall have been asserted
against the Parent Borrower or any Credit Party; the Parent Borrower and any
Credit Party would be reasonable likely to incur liability as a result thereof;
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.

Section 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers:

(a) Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the
Borrowers to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 12.1(i) or (j),
the Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

-108-



--------------------------------------------------------------------------------

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrowers.

(c) Rights of Collection. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

Section 12.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 14.4 (subject to the terms
of Section 5.4), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.4(d), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

-109-



--------------------------------------------------------------------------------

Section 12.4 Crediting of Payments and Proceeds. In the event that the Borrowers
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 12.2 or the Administrative Agent or any Lender
has exercised any remedy set forth in this Agreement or any other Loan Document,
all payments received by the Lenders upon the Secured Obligations and all net
proceeds from the enforcement of the Secured Obligations shall be applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (and the Swingline Lender in its capacity as such ratably among
the Administrative Agent and the Issuing Lender and Swingline Lender in
proportion to the respective amounts described in this clause First payable to
them);

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and payment
obligations then owing under Secured Hedging Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the Issuing Lender, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedging Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XIII
for itself and its Affiliates as if a “Lender” party hereto.

 

-110-



--------------------------------------------------------------------------------

Section 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.1(l), 5.3 and 13.3) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
5.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 12.6 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including accepting some or all of
the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under
Section 363, 1123 or 1129 of the Bankruptcy Code of the United States, or any
similar Applicable Laws in any other jurisdictions to which a Credit Party is
subject or (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any Applicable Law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Stock or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized (x) to form one or more
acquisition vehicles to make a bid and (y) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 14.2 of this Agreement), (ii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Capital Stock

 

-111-



--------------------------------------------------------------------------------

and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iii) to
the extent that Obligations that are assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Lenders
pro rata and the Capital Stock and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

Section 13.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Parent Borrower nor
any of its Subsidiaries shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
III for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article XIII and
Article XIV (including Section 14.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 13.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

-112-



--------------------------------------------------------------------------------

Section 13.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 14.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Parent Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or

 

-113-



--------------------------------------------------------------------------------

otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 13.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 13.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Parent Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Parent Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Parent
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Parent Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

-114-



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring (or removed) Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor. After the retiring or
removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 14.3 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them (i) while the retiring (or
removed) Administrative Agent was acting as Administrative Agent and (ii) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

Section 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 13.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

 

-115-



--------------------------------------------------------------------------------

Section 13.9 Collateral and Guaranty Matters. Each of the Lenders (including in
its or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion to release any Lien on any Collateral granted to or held
by the Administrative Agent, for the ratable benefit of the Secured Parties,
under any Loan Document (A) upon the termination of the Commitments and payment
in full of all Secured Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements (to the extent constituting Secured Obligations) or Secured Hedging
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made), (B) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (C) if approved, authorized or ratified in writing in accordance
with Section 14.2:

(a) to subordinate any Lien on any collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted Lien
expressly permitted hereunder to be senior to the lien held by the
Administrative Agent; and

(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement and any other Loan Documents if all of the Capital
Stock of such Subsidiary Guarantor owned by any Credit Party is sold or
transferred as a result of a transaction permitted hereunder (including pursuant
to a waiver or consent), to the extent that, after giving effect to such
transaction, such Subsidiary would not be required to guaranty any Obligations
pursuant to Section 9.10.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section. In each case as specified in this
Section 13.9, the Administrative Agent will, at the Borrowers’ expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 13.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting a sale (other than a sale to a Credit
Party) of assets permitted pursuant to Section 11.5, the Liens created by any of
the Security Documents on such property shall be automatically released without
need for further action by any person.

(c) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

-116-



--------------------------------------------------------------------------------

Section 13.10 Secured Hedging Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 12.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedging
Agreements unless the Administrative Agent has received written notice of such
Secured Cash Management Agreements and Secured Hedging Agreements, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

Section 13.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and for the benefit of the Borrowers, that at least one of the
following is and will be true:

(i) with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments, or this Agreement, such Lender is not using “plan assets” (within
the meaning of 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA) of
one or more (a) “employee benefit plans” (as defined in ERISA) that is subject
to Title I of ERISA, (b) “plans” as defined in Section 4975 of the Code or
(c) Persons whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84- 14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96- 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, each Borrower
and such Lender.

 

-117-



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

Section 13.12 Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable income, stamp or other Taxes imposed, levied,
collected or assessed by any Governmental Authority. Without limiting or
expanding the provisions of Section 5.11, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after written demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including, without
limitation, fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold any amounts from payments to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of such required
withholding ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 13.12. For purposes of
this Section 13.12, the term “Lender” includes any Issuing Lender and any
Swingline Lender. The agreements in this Section 13.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail or telecopy, (ii) on the next
Business Day if sent by recognized overnight courier service, (iii) on the third
Business Day following the date sent by certified mail, return receipt requested
and (iv) upon the deemed receipt pursuant to clause (i) above by the intended
recipient at its electronic mail address of notification that any notice or
communication that has been posted to an internet webpage is available and
identifying the website address therefor. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.

 

-118-



--------------------------------------------------------------------------------

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to the Borrowers:

   ACI Worldwide, Inc.
3520 Kraft Road
Suite 300
Naples, FL 34105
Attention: Craig Maki, Executive Vice President, Treasurer and
Corporate Development Officer
Phone: (239) 403-4600
Fax: (239) 403-4601

With copies to:

   Jones Day
77 West Wacker Drive
Chicago, Illinois 60601
Attention: Robert J. Graves
Telephone No.: (312) 269-4356
Telecopy No.: (312) 782-8585

If to Bank of America, as

Administrative Agent (for

payments and requests for

credit extensions):

  

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attention: Christopher Jefferson

Telephone: 972-338-3793

Email: cjefferson@baml.com

If to Bank of America, as

Administrative Agent (for all

other notices/deliveries):

  

Bank of America, N.A.

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, Illinois 60604

Attention: Lisa A. Colbert

Telephone: 312-904-8435

Facsimile: 312-992-6271

Email: lisa.colbert@baml.com

  

Bank of America, N.A.

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention: Michael Grizzanti

Telephone: 570-496-9621

Facsimile: 800-755-8743

Email: Michael.a.grizzanti@baml.com

If to any Lender:

   To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (c) below, shall be effective as provided in said
paragraph (c).

 

-119-



--------------------------------------------------------------------------------

(c) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing
Lender pursuant to Article II if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the Issuing Lender or the Parent
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or
communication is not sent during the normal business hours of the recipient,
such notice, email or other communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

(d) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth in paragraph (b) above, or any
subsequent office which shall have been specified for such purpose by written
notice to the Parent Borrower and Lenders, as the Administrative Agent’s Office
referred to herein, to which payments due are to be made and at which Loans will
be disbursed and Letters of Credit requested.

(e) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(f) Platform. Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrowers Materials available to the Issuing
Lender and the other Lenders by posting the Borrowers Materials on the Platform.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWERS
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWERS MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWERS MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Credit
Party’s or the Administrative Agent’s transmission of Borrowers Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.

 

-120-



--------------------------------------------------------------------------------

(g) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrowers Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

Section 14.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Parent Borrower; provided, that no amendment, waiver or consent shall:

(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.1 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.1, any substantially concurrent request by
the Parent Borrower for a borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so, (ii) the amount of the Swingline Commitment or (iii) the amount of the
L/C Commitment;

(b) without the prior written consent of the Required Delayed Draw Term Loan
Lenders, amend, modify or waive (i) Section 6.1 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Delayed Draw Term Loan Lenders (pursuant to, in the case of any such
amendment to a provision hereof other than Section 6.1, any substantially
concurrent request by the Parent Borrower for a borrowing of Delayed Draw Term
Loans) to make Delayed Draw Term Loans when such Delayed Draw Term Loan Lenders
would not otherwise be required to do so;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 12.2) or the amount of Loans of any Lender
without the written consent of such Lender;

(d) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrowers to pay interest at the
rate set forth in Section 5.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;

 

-121-



--------------------------------------------------------------------------------

(f) (i) change Section 5.4 or Section 12.4 in a manner that would alter the pro
rata sharing of payments required thereby or (ii) change Section 12.4 in a
manner that would alter the order in which payments and proceeds received by the
Lenders are applied to repay the Obligations or Secured Obligations, in either
case without the written consent of each Lender directly affected thereby;

(g) change any provision of this Section or the definition of “Required
Lenders”, “Required Delayed Draw Term Loan Lenders” or “Required Revolving
Credit Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

(h) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender;

(i) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Subsidiary Guaranty Agreement (other than as authorized in
Section 13.9), without the written consent of each Lender; or

(j) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Parent Borrower and the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time; and (vi) the Administrative Agent and the Parent
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the Parent
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

-122-



--------------------------------------------------------------------------------

In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement (including, without
limitation, amendments to this Section 14.2) and the other Loan Documents or to
enter into additional Loan Documents as the Administrative Agent may reasonably
deem appropriate in order to effectuate (x) any increase in the Revolving Credit
Commitment pursuant to Section 2.7 or any Incremental Term Loans pursuant to
Section 2.8, including, without limitation, amendments to permit such increases
in the Revolving Credit Commitment and any Incremental Term Loans to share
ratably in the benefits of this Agreement and the other Loan Documents and to
include appropriately any Lenders under such increases in the Revolving Credit
Commitment and any Incremental Term Loans in any determination of Required
Lenders and (y) any amendment in connection with a Refinancing Amendment;
provided that no such amendment shall adversely affect in any material respect
the rights of any Lender, in each case, without the written consent of such
Lender.

Section 14.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrowers and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse each Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers or any other Credit Party, other than such Indemnitee or its
Related Parties, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Parent Borrower or
any of its Subsidiaries, or any Environmental Claim related in any way to the
Parent Borrower or any of its Subsidiaries, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Parent Borrower, any other Credit Party or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out

 

-123-



--------------------------------------------------------------------------------

of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Parent Borrower, any other Credit Party or any Subsidiary
thereof against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Parent Borrower
or such Credit Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 14.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrowers and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

(f) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

 

-124-



--------------------------------------------------------------------------------

Section 14.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Issuing Lender or the
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender, the Swingline Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 12.4 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, the Issuing Lender and the Swingline Lender agrees to notify
the Parent Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 14.5 Governing Law.

(a) Governing Law, Governing Law. This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York;
provided, however, that (i) the determination of the accuracy of any Acquisition
Agreement Representation and whether as a result of any inaccuracy thereof
either of the Borrowers (or its applicable Affiliate) have the right to
terminate its obligations pursuant to the Acquisition Agreement or otherwise
decline to consummate the Acquisition pursuant to the Acquisition Agreement as a
result of a breach of such representations and warranties in the Acquisition
Agreement, (ii) the interpretation of whether a Material Adverse Effect (as
defined in the Acquisition Agreement) has occurred, and (iii) the determination
of whether the Acquisition has been consummated in accordance with the terms of
the Acquisition Agreement shall, in each case, be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

(b) Submission to Jurisdiction. The Borrowers and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and

 

-125-



--------------------------------------------------------------------------------

determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrowers or any other Credit Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Borrowers and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section 14.5. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.6.

Section 14.7 Reversal of Payments; Payments Set Aside.

(a) To the extent the Borrowers makes a payment or payments to the
Administrative Agent for the ratable benefit of the Lenders or the
Administrative Agent receives any payment or proceeds of any Collateral which
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

(b) To the extent that any payment by or on behalf of the Borrowers is made to
the Administrative Agent, the Issuing Lender or any Lender, or the
Administrative Agent, the Issuing Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof

 

-126-



--------------------------------------------------------------------------------

originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender and the Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the Issuing Lender under clause (ii) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 14.8 Injunctive Relief; Punitive Damages.

(a) The Borrowers recognize that, in the event the Borrowers fail to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrowers agree that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Parent Borrower (on behalf of
itself and the Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

Section 14.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

Section 14.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section, New Lenders pursuant to
Section 2.7 or Section 2.8 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

-127-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $2,500,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$2,500,000, in the case of any assignment in respect of the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Parent Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
the Parent Borrower shall be deemed to have given its consent ten (10) Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Parent Borrower prior to such tenth (10th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) such assignment is made during the period commencing on the Restatement Date
and ending on the date that is ninety (90) days following the Restatement Date;
provided, that the Parent Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

-128-



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender and (ii) the Term Loans to a Person who is not
a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of the Issuing Lender and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of the Parent Borrower’s Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested, but not funded by,
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment

 

-129-



--------------------------------------------------------------------------------

and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its office at Gateway Village – 900
Building, 900 W. Trade Street, Charlotte, NC, 28255, a copy of each Assignment
and Assumption and each Lender joinder agreement, if applicable, delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice. This Section 14.10(c) shall be
construed so that all Loans at all times maintained in “registered form” within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any
related Treasury regulations (or any other relevant or successor provisions of
the Code or of such Treasury regulations).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 14.3(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 14.2 that directly
affects such Participant and could not be effected by a vote of the Required
Lenders. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 5.8, 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such

 

-130-



--------------------------------------------------------------------------------

Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 5.10 or 5.11, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) [RESERVED].

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 14.11 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under any Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 14.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement, (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Parent Borrower or its Subsidiaries
or the Credit Facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers of other market identifiers with respect to the Credit Facilities
provided hereunder; (h) with the consent of the Parent Borrower to the extent
such Information (x) becomes publicly available other than as a result of a
breach of

 

-131-



--------------------------------------------------------------------------------

this Section 14.11 (y) becomes available to the Administrative Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers or (z) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrowers or violating the terms of this
Section 14.11. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section 14.11, “Information” means all information received
from any Credit Party or any Subsidiary thereof relating to any Credit Party or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Lender on a nonconfidential basis prior to disclosure by the Parent
Borrower or any subsidiary; provided that, in the case of information received
from the Parent Borrower or any subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 14.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Parent Borrower or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with Applicable Law, including United States Federal
and state securities laws.

Section 14.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

Section 14.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

Section 14.14 Survival of Indemnities.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Restatement Date (except those that are expressly made as of a
specific date), shall survive the Restatement Date and shall not be waived by
the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XIV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

-132-



--------------------------------------------------------------------------------

Section 14.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

Section 14.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 14.17 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 6.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 14.18 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 14.19 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 14.20 Term of Agreement. This Agreement shall remain in effect from the
Original Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

 

-133-



--------------------------------------------------------------------------------

Section 14.21 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

Section 14.22 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Parent Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Act. The Parent Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

Section 14.23 Inconsistencies with Other Documents; Independent Effect of
Covenants. In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Parent Borrower or its Subsidiaries or further
restricts the rights of the Parent Borrower or its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

Section 14.24 Independent Effect of Covenants. The Borrowers expressly
acknowledge and agrees that each covenant contained in Articles IX, X and XI
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles IX, X and XI, before or after giving effect to such
transaction or act, the Borrowers shall or would be in breach of any other
covenant contained in Articles IX, X and XI.

Section 14.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:(a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and the effects of any Bail-In Action on any such liability, including, if
applicable:

(a) a reduction in full or in part or cancellation of any such liability;

 

-134-



--------------------------------------------------------------------------------

(b) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion powers of any EEA Resolution Authority.

Section 14.26 Obligations Joint and Several. The Borrowers shall have joint and
several liability in respect of all Obligations in respect of the Loans (the
“Loan Obligations”) hereunder and under any other Loan Document to which any
Borrower is a party, without regard to any defense (other than the defense that
payment in full has been made), setoff or counterclaim which may at any time be
available to or be asserted by any other Credit Party against the Lenders, or by
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers’ liability hereunder, in bankruptcy or in
any other instance, and the Loan Obligations of the Borrowers hereunder shall
not be conditioned or contingent upon the pursuit by the Lenders or any other
person at any time of any right or remedy against the Borrowers or against any
other person which may be or become liable in respect of all or any part of the
Loan Obligations or against any Collateral or Guarantee therefor or right of
offset with respect thereto. The Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of each Borrower (regardless
of which Borrower shall have delivered a Notice of Borrowing) and may be
enforced against each Borrower separately, whether or not enforcement of any
right or remedy hereunder has been sought against any other Borrower. Each
Borrower hereby expressly waives, with respect to any of the Loans made to any
other Borrower hereunder and any of the amounts owing hereunder by such other
Credit Parties in respect of such Loans, diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against such other Credit Parties under this Agreement or any other agreement or
instrument referred to herein or against any other person under any other
guarantee of, or security for, any of such amounts owing hereunder.

Section 14.27 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, (B) each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrowers is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arranger and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, the Arranger nor any Lender has
any obligation to the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger, the Lenders, and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers and their respective Affiliates, and neither
the Administrative Agent, the Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrowers or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

-135-



--------------------------------------------------------------------------------

Section 14.28 Appointment of Parent Borrower. The Subsidiary Borrower hereby
appoints the Parent Borrower to act as its agent for all purposes of this
Agreement, the other Loan Documents and all other documents and electronic
platforms entered into in connection herewith and agrees that (a) the Parent
Borrower may execute such documents and provide such authorizations on behalf of
the Subsidiary Borrower as the Parent Borrower deems appropriate in its sole
discretion and the Subsidiary Borrower shall be obligated by all of the terms of
any such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, the Issuing Lender or a
Lender to the Parent Borrower shall be deemed delivered to the Subsidiary
Borrower and (c) the Administrative Agent, Issuing Lender or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Parent Borrower on behalf of the Subsidiary Borrower.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

-136-



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF]

REVOLVING CREDIT NOTE

 

$ ________    __________ , 20__

FOR VALUE RECEIVED, the undersigned, ACI WORLDWIDE, INC., a Delaware corporation
(the “Parent Borrower”), and ACI WORLDWIDE CORP., a Nebraska corporation (the
“Subsidiary Borrower”, together with the Parent Borrower, the “Borrowers”),
promise to pay, on a joint and several basis, to _____________________(the
“Lender”) or its registered assigns, at the place and times provided in the
Credit Agreement referred to below, the principal sum of _____________ DOLLARS
($ ______________) or, if less, the unpaid principal amount of all Revolving
Credit Loans made by the Lender from time to time pursuant to that certain
Second Amended and Restated Credit Agreement, dated as of April 5, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrowers, the lenders who are or may
become a party thereto, as Lenders, and Bank of America, N.A., as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 5.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States of America
in immediately available funds to the account designated in the Credit
Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

[Signature Page Follows]

 

A-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit Note
under seal as of the day and year first above written.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

ACI WORLDWIDE CORP. By:       Name:       Title:    

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF]

TERM LOAN NOTE

 

$ ___________    _______________ , 20__

FOR VALUE RECEIVED, the undersigned, ACI WORLDWIDE, INC., a Delaware corporation
(the “Parent Borrower”), and ACI WORLDWIDE CORP., a Nebraska corporation (the
“Subsidiary Borrower”, together with the Parent Borrower, the “Borrowers”),
promise to pay, on a joint and several basis, to [ ] (the “Lender”) or its
registered assigns, at the place and times provided in the Credit Agreement
referred to below, the principal sum of ______________ DOLLARS ($
______________) or, if less, the unpaid principal amount of all Term Loans made
by the Lender from time to time pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of April 5, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrowers, the lenders who are or may become a party thereto, as
Lenders, and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

The unpaid principal amount of this Term Loan Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement. All payments of principal and interest on this Term Loan Note shall
be payable in lawful currency of the United States of America in immediately
available funds to the account designated in the Credit Agreement.

The Borrowers shall make scheduled principal payments on this Term Loan Note as
set forth in Section 4.4 of the Credit Agreement.

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrowers are permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.

[Signature Page Follows]

 

A-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Term Loan Note under seal
as of the day and year first above written.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

ACI WORLDWIDE CORP. By:       Name:       Title:    

 

A-2-2



--------------------------------------------------------------------------------

EXHIBIT A-3

[FORM OF]

SWINGLINE NOTE

 

$ ______________    _______________ , 20__

FOR VALUE RECEIVED, the undersigned, ACI WORLDWIDE, INC., a Delaware corporation
(the “Parent Borrower”), and ACI WORLDWIDE CORP., a Nebraska corporation (the
“Subsidiary Borrower”, together with the Parent Borrower, the “Borrowers”),
promise to pay, on a joint and several basis, to the order of BANK OF AMERICA,
N.A. (the “Lender”), at the place and times provided in the Credit Agreement
referred to below, the principal sum of ____________ DOLLARS ($____________) or,
if less, the unpaid principal amount of all Swingline Loans made by the Lender
from time to time pursuant to that certain Second Amended and Restated Credit
Agreement, dated as of April 5, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrowers, the lenders who are or may become a party thereto, as Lenders, and
Bank of America, N.A., as Administrative Agent. Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrowers as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States of America in immediately available funds to the account
designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrowers are permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

[Signature Page Follows]

 

A-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Swingline Note under seal
as of the day and year first above written.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

ACI WORLDWIDE CORP. By:       Name:       Title:    

 

A-3-2



--------------------------------------------------------------------------------

EXHIBIT A-4

[FORM OF]

DELAYED DRAW TERM LOAN NOTE

 

$ ___________    _______________ , 20__

FOR VALUE RECEIVED, the undersigned, ACI WORLDWIDE, INC., a Delaware corporation
(the “Parent Borrower”), and ACI WORLDWIDE CORP., a Nebraska corporation (the
“Subsidiary Borrower”, together with the Parent Borrower, the “Borrowers”),
promise to pay, on a joint and several basis, to [    ] (the “Lender”) or its
registered assigns, at the place and times provided in the Credit Agreement
referred to below, the principal sum of ______________ DOLLARS ($
______________) or, if less, the unpaid principal amount of all Delayed Draw
Term Loans made by the Lender from time to time pursuant to that certain Second
Amended and Restated Credit Agreement, dated as of April 5, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrowers, the lenders who are or may become a
party thereto, as Lenders, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The unpaid principal amount of this Delayed Draw Term Loan Note from time to
time outstanding is subject to mandatory repayment from time to time as provided
in the Credit Agreement and shall bear interest as provided in Section 5.1 of
the Credit Agreement. All payments of principal and interest on this Delayed
Draw Term Loan Note shall be payable in lawful currency of the United States of
America in immediately available funds to the account designated in the Credit
Agreement.

The Borrowers shall make scheduled principal payments on this Delayed Draw Term
Loan Note as set forth in Section 4.4 of the Credit Agreement.

This Delayed Draw Term Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Delayed Draw Term Loan Note and for a
statement of the terms and conditions on which the Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Delayed Draw Term Loan Note and on which such Obligations may
be declared to be immediately due and payable.

THIS DELAYED DRAW TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Delayed Draw Term Loan Note is senior in
right of payment to all Subordinated Indebtedness referred to in the Credit
Agreement.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Delayed Draw Term Loan Note.

[Signature Page Follows]

 

A-4-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Delayed Draw Term Loan
Note under seal as of the day and year first above written.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

ACI WORLDWIDE CORP. By:       Name:       Title:    

 

A-4-2



--------------------------------------------------------------------------------

EXHIBIT A-5

[FORM OF]

NOTICE OF BORROWING

Dated as of: ____________, ____

Bank of America. N.A.,

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, Illinois 60604

Attention: Lisa Colbert

Bank of America Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention: Michael Grizzanti

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to [Section
2.3] [Section 2.8] [Section 4.2] of the Second Amended and Restated Credit
Agreement dated as of April 5, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among ACI
Worldwide, Inc., a Delaware corporation (the “Parent Borrower”), ACI Worldwide
Corp., a Nebraska corporation (the “Subsidiary Borrower”, together with the
Parent Borrower, the “Borrowers”), the lenders who are or may become a party
thereto, as Lenders, and Bank of America, N.A., as Administrative Agent.

1. The Parent Borrower hereby requests that [the Revolving Credit Lenders make a
Revolving Credit Loan] [the Incremental Term Lenders make an Incremental Term
Loan] [the Delayed Draw Term Loan Lenders make a Delayed Draw Term Loan] to the
Borrowers in the aggregate principal amount of $ ____________.1

2. The Parent Borrower hereby requests that such Loan be made on the following
Business Day: _____________.2

3. The Parent Borrower hereby requests that such Loan be a [LIBOR Rate Loan]
[Base Rate Loan].

 

1 

Complete with an amount in accordance with Section 2.3(a); Section 2.8(c) or
Section 4.2(a), as applicable, of the Credit Agreement.

2 

Complete with a Business Day in accordance with Section 2.3(a); Section 2.8 or
Section 4.2(a) of the Credit Agreement.

 

A-5-1



--------------------------------------------------------------------------------

4. [The Parent Borrower hereby requests an Interest Period of [one] [two]
[three] [six] month[s].]3

5. The principal amount of all Loans and L/C Obligations outstanding as of the
date hereof (including the requested Loan(s)) does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

6. All of the conditions applicable to the Loan(s) requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan(s).

7. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

 

3 

Include for Borrowings of LIBOR Rate Loans.

 

A-5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

A-5-3



--------------------------------------------------------------------------------

EXHIBIT A-6

[FORM OF]

SWINGLINE LOAN NOTICE

Bank of America, N.A.

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, Illinois 60604

Attention: Lisa Colbert

Bank of America Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention: Michael Grizzanti

[•] [•], 20[•]1

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 5, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among ACI Worldwide,
Inc., a Delaware corporation (the “Parent Borrower”), ACI Worldwide Corp., a
Nebraska corporation (the “Subsidiary Borrower”, together with the Parent
Borrower, the “Borrowers”), the lenders who are or may become a party thereto,
as Lenders, and Bank of America, N.A., as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.

The undersigned hereby gives you irrevocable notice pursuant to Section 2.3 of
the Credit Agreement that the undersigned hereby requests a Swingline Borrowing
under the Credit Agreement and sets forth below the information relating to such
Borrowing (the “Proposed Swingline Borrowing”) as required by Section 2.3(a) of
the Credit Agreement:

The date of the Proposed Swingline Borrowing (which shall be a Business Day) is
[•] [•], 20[•].

The aggregate amount of the Proposed Swingline Borrowing is $ __________.2

 

 

1 

To request a Swingline Loan, the Borrower must notify the Administrative Agent
of such request by (i) telephone (promptly confirmed by delivery of a Swingline
Loan Notice), not later than 11:00 a.m. on the day of the proposed Swingline
Loan, or (ii) delivery of a Swingline Loan Notice not later than 11:00 a.m. on
the day of the proposed Swingline Loan.

2 

Must be in a minimum principal amount of not less than $500,000.

 

A-6-1



--------------------------------------------------------------------------------

The principal amount of all Loans and L/C Obligations outstanding as of the date
hereof (including the requested Loan(s)) does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

All of the conditions applicable to the Loan(s) requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan(s).

[Signature Page Follows]

 

A-6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Loan Notice as
of the day and year first written above.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

A-6-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE OF ACCOUNT DESIGNATION

Dated as of: _____________, ____

Bank of America. N.A.,

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, Illinois 60604

Attention: Lisa Colbert

Bank of America Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention: Michael Grizzanti

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Second Amended and Restated Credit Agreement dated as of
April 5, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among ACI Worldwide, Inc., a
Delaware corporation (the “Parent Borrower”), and ACI Worldwide Corp., a
Nebraska corporation (the “Subsidiary Borrower”, together with the Parent
Borrower, the “Borrowers”), the lenders who are or may become party thereto, as
Lenders, and Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”).

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

___________________________________

ABA Routing Number: _______________

Account Number: ____________________

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

NOTICE OF PREPAYMENT

Dated as of: ______________, ____

Bank of America. N.A.,

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, Illinois 60604

Attention: Lisa Colbert

Bank of America Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention: Michael Grizzanti

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to [Section
2.4(c)] [Section 4.5(a)] of the Second Amended and Restated Credit Agreement
dated as of April 5, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among ACI Worldwide,
Inc., a Delaware corporation (the “Parent Borrower”), and ACI Worldwide Corp., a
Nebraska corporation (the “Subsidiary Borrower”, together with the Parent
Borrower, the “Borrowers”), the lenders who are or may become party thereto, as
Lenders, and Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”).

1. The Parent Borrower hereby provides notice to the Administrative Agent that
it shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
___________.1

2. The Loan to be prepaid is a [check each applicable box]

 

  ☐

Swingline Loan

 

  ☐

Revolving Credit Loan

 

  ☐

Initial Term Loan and Delayed Draw Term Loan

 

  ☐

Incremental Term Loan

 

1 

Complete with an amount in accordance with Section 2.4(c) or Section 4.5(a), as
applicable, of the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

3. The Borrowers shall repay the above-referenced Loan(s) on the following
Business Day: ___________________.2

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

2 

To be (x) the same day or a later day with respect to any Base Rate Loan or
Swingline Loan and (y) at least three (3) Business Days subsequent with respect
to any LIBOR Rate Loan.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

NOTICE OF CONVERSION/CONTINUATION

Dated as of: ______________, ____

Bank of America. N.A.,

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, Illinois 60604

Attention: Lisa Colbert

Bank of America Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pennsylvania 18507

Attention: Michael Grizzanti

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you pursuant to Section 5.2 of the Second Amended and Restated Credit
Agreement dated as of April 5, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among ACI
Worldwide, Inc., a Delaware corporation, ACI Worldwide Corp., a Nebraska
corporation, the lenders who are or may become party thereto, as Lenders, and
Bank of America, N.A. as Administrative Agent.

1. The Loan(s) to which this Notice relates is/are [a Revolving Credit Loan(s)]
[a Term Loan].

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ☐

Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is $_____.

 

  (b)

The principal amount of such Loan to be converted is $_____.

 

  (c)

The requested effective date of the conversion of such Loan is _____.

 

  (d)

The requested Interest Period applicable to the converted Loan is _____.

 

  ☐

Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is $_____.

 

D-1



--------------------------------------------------------------------------------

  (b)

The last day of the current Interest Period for such Loan is _____.

 

  (c)

The principal amount of such Loan to be converted is $_____.

 

  (d)

The requested effective date of the conversion of such Loan is _____.

 

  ☐

Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

  (a)

The aggregate outstanding principal balance of such Loan is $_____.

 

  (b)

The last day of the current Interest Period for such Loan is _____.

 

  (c)

The principal amount of such Loan to be continued is $_____.

 

  (d)

The requested effective date of the continuation of such Loan is _____.

 

  (e)

The requested Interest Period applicable to the continued Loan is _____.

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice as of the day and
year first written above.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of: ___________, ____

The undersigned, on behalf of ACI WORLDWIDE, INC., a Delaware corporation (the
“Parent Borrower”), hereby certifies to the Administrative Agent and the Lenders
each as referred to below, as follows:

1. This Officer’s Compliance Certificate (this “Certificate”) is delivered to
you pursuant to Section [2.7][2.8][8.2] of the Second Amended and Restated
Credit Agreement dated as of April 5, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Parent Borrower, ACI Worldwide Corp., a Nebraska Corporation, the lenders
party thereto (the “Lenders”) and Bank of America, N.A. (the “Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Borrowers and their
Subsidiaries dated as of _________ and for the _________ period[s] then ended
and such statements fairly present in all material respects the financial
condition of the Borrowers and their Subsidiaries as of the dates indicated and
the results of their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrowers and
their Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as of the date of this
Certificate [except, if such condition or event existed or exists, describe the
nature and period of existence thereof and what action the Borrowers have taken,
are taking and propose to take with respect thereto].

4. As of the date of this Certificate, the Applicable Margin, Commitment Fee
rate and calculations determining such figures are set forth on the attached
Schedule 1. The Borrowers and their Subsidiaries are in compliance with (a) the
financial covenants contained in Article X of the Credit Agreement as shown on
such Schedule 1 and (b) the other covenants and restrictions contained in the
Credit Agreement.

[Signature Page Follows]

 

E-1



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

ACI WORLDWIDE, INC. By:       Name:       Title:    

 

E-2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

[To be provided by Borrower in form acceptable to Administrative Agent]

 

Schedule 1-1



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified on the Schedules hereto as “Assignor” or
“Assignors” (collectively, the “Assignors” and each an “Assignor”) and
[the][each]2 Assignee identified on the Schedules hereto as “Assignee” or
“Assignees” (collectively, the “Assignees” and each an “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Second Amended
and Restated Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1



--------------------------------------------------------------------------------

and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor(s):   

See Schedules attached hereto

[Assignor [is] [is not] a Defaulting Lender]

2.    Assignee(s):    See Schedules attached hereto 3.    Borrowers:   

ACI Worldwide, Inc., as Parent Borrower and ACI

Worldwide Corp., as Subsidiary Borrower.

4.    Administrative Agent:   

Bank of America, N.A., as the administrative agent under

the Credit Agreement

5.    Credit Agreement:    The Second Amended and Restated Credit Agreement
dated as of April 5, 2019 by and among ACI Worldwide, Inc., a Delaware
corporation, as Parent Borrower, ACI Worldwide Corp., a Nebraska corporation, as
Subsidiary Borrower, together with the Parent Borrower, the Borrowers, the
lenders who are or may become parties thereto, as Lenders, and Bank of America,
N.A., as Administrative Agent. 6.    Assigned Interest:    See Schedules
attached hereto [7.    Trade Date:    _____________________]5

[Remainder of Page Intentionally Left Blank]

 

5 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-2



--------------------------------------------------------------------------------

Effective Date: ________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR(S)

See Schedules attached hereto

ASSIGNEE(S)

See Schedules attached hereto

 

F-3



--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned1

   Aggregate
Amount of
Commitment/
Loans for all
Lenders2      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment
/ Loans3    CUSIP Number      $        $        %       $        $        %   
   $        $        %   

 

[NAME OF ASSIGNEE]

[and is an Affiliate/Approved Fund of [identify Lender]4]

By:  

 

         Name:  

 

         Title:  

 

 

1 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment”).

2 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 

Select as applicable.

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

to Assignment and Assumption

By its execution of this Schedule, the Assignor agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility Assigned1

   Aggregate
Amount of
Commitment/
Loans for all
Lenders2      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment
/ Loans3    CUSIP Number      $        $        %       $        $        %   
   $        $        %   

 

[NAME OF ASSIGNOR]

By:  

 

         Name:  

 

         Title:  

 

 

1 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment”).

2 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Schedule 2-1



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent[, Issuing Lender and Swingline Lender]

By:  

 

  Name:   Title:

 

[Consented to:]5

ACI WORLDWIDE, INC.,

as Parent Borrower

By:  

 

  Name:   Title:

 

4 

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Issuing Lender is required by the terms of the Credit Agreement. May
also use a Master Consent.

5 

To be added only if the consent of the Parent Borrower is required by the terms
of the Credit Agreement. May also use a Master Consent.

 

Schedule 2-2



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 14.10(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 14.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which, by the terms of the Loan Documents, are required to be
performed by it as a Lender.

 

Annex 1-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1-2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

GUARANTY AGREEMENT

(See attached)

 

G-1



--------------------------------------------------------------------------------

Execution Version

 

 

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

dated as of [•], 2019

by and among

certain Subsidiaries of ACI WORLDWIDE, INC. and

ACI WORLDWIDE CORP.,

as Guarantors,

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINED TERMS

     2  

SECTION 1.1

  Definitions      2  

SECTION 1.2

  Other Definitional Provisions      3  

SECTION 1.3

  Amendment and Restatement      3  

ARTICLE II GUARANTY

     3  

SECTION 2.1

  Guaranty      3  

SECTION 2.2

  Bankruptcy Limitations on Guarantors      4  

SECTION 2.3

  Agreements for Contribution      4  

SECTION 2.4

  Nature of Guaranty      6  

SECTION 2.5

  Waivers      7  

SECTION 2.6

  Modification of Loan Documents, etc      8  

SECTION 2.7

  Demand by the Administrative Agent      9  

SECTION 2.8

  Remedies      9  

SECTION 2.9

  Benefits of Agreement      10  

SECTION 2.10

  Termination; Reinstatement      10  

SECTION 2.11

  Payments      10  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     11  

ARTICLE IV MISCELLANEOUS

     11  

SECTION 4.1

  Notices      11  

SECTION 4.2

  Amendments in Writing      11  

SECTION 4.3

  No Waiver by Course of Conduct, Cumulative Remedies      11  

SECTION 4.4

  Expenses; Indemnification; Waiver of Consequential Damages, etc.      11  

SECTION 4.5

  Right of Set-off      12  

SECTION 4.6

  Governing Law; Jurisdiction; Venue; Service of Process      12  

SECTION 4.7

  Waiver of Jury Trial      13  

SECTION 4.8

  Successors and Assigns      14  

SECTION 4.9

  Survival of Indemnities      14  

SECTION 4.10

  Titles and Captions      14  

SECTION 4.11

  Severability of Provisions      14  

SECTION 4.12

  Counterparts      14  

SECTION 4.13

  Integration      14  

SECTION 4.14

  Advice of Counsel, No Strict Construction      14  

SECTION 4.15

  Acknowledgements      15  

SECTION 4.16

  Releases      15  

SECTION 4.17

  Additional Guarantors      15  

SECTION 4.18

  All Powers Coupled With Interest      15  

SECTION 4.19

  Keepwell      15  

 

-i-



--------------------------------------------------------------------------------

Execution Version

SECOND AMENDED AND RESTATED GUARANTY AGREEMENT (as amended, restated,
supplemented or otherwise modified, this “Agreement”), dated as of April 5,
2019, is made by ACI WORLDWIDE CORP., a Nebraska corporation and certain
Subsidiaries of ACI WORLDWIDE, INC. party hereto (collectively, the
“Guarantors,” each, a “Guarantor”), in favor of BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of the Secured Parties (as defined below).

STATEMENT OF PURPOSE

Pursuant to the terms of the Second Amended and Restated Credit Agreement dated
as of even date herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among ACI Worldwide,
Inc. and ACI Worldwide Corp., as co-borrowers (the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”) and the Administrative Agent,
the Lenders have agreed to make Extensions of Credit to the Borrowers upon the
terms and subject to the conditions set forth therein.

The Hedge Banks have agreed to enter into and/or maintain one or more Secured
Hedging Agreements and the Cash Management Banks have agreed to enter into
and/or maintain one or more Secured Cash Management Agreements, in each case, on
the terms and conditions set forth in such Secured Hedge Agreements and in such
Secured Cash Management Agreements, as applicable.

The Borrowers and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and (i) all Extensions of Credit to the
Borrowers, (ii) the entering into and/or maintaining by the Hedge Banks of
Secured Hedging Agreements with one or more of the Credit Parties and (iii) the
entering into and/or maintaining by the Cash Management Banks of Secured Cash
Management Agreements with one or more of the Credit Parties will inure,
directly or indirectly to the benefit of each of the Guarantors.

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrowers under the Credit Agreement, the
Hedge Banks to enter into and/or maintain such Secured Hedging Agreements and
the Cash Management Banks to enter into and/or maintain such Secured Cash
Management Agreements that the Guarantors shall have executed and delivered this
Agreement to the Administrative Agent, for the ratable benefit of the Secured
Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the
Borrowers thereunder, the Hedge Banks to enter into and/or maintain such Secured
Hedging Agreements and the Cash Management Banks to enter into and/or maintain
such Secured Cash Management Agreements, the Guarantors hereby agree with the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINED TERMS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Guarantor” means each Domestic Subsidiary of the Parent Borrower
which hereafter becomes a Guarantor pursuant to Section 4.17 hereof and
Section 9.10 of the Credit Agreement.

“Applicable Insolvency Laws” means all Applicable Laws that are Debtor Relief
Laws.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guarantee
thereof provided for herein) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee provided for herein of such Guarantor
becomes effective with respect to such Swap Obligation or (y) as it relates to
all or a portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Original Guaranty Agreement” means the unconditional amended and restated
subsidiary guaranty agreement, dated as of February 24, 2017, executed by the
Guarantors party thereto in favor of the Administrative Agent for the ratable
benefit of itself and the Secured Parties.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-2-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Agreement including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section references are to this Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to collateral or any part thereof, when used in
relation to a Guarantor, shall refer to the collateral owned by such Guarantor
or the relevant part thereof.

SECTION 1.3 Amendment and Restatement. This Second Amended and Restated Guaranty
Agreement is an amendment and restatement of, and not a novation or
extinguishment of, the Original Guaranty Agreement and supersedes the Original
Guaranty Agreement in its entirety. Each party hereto acknowledges and agrees
that the guarantees granted by any Guarantor party hereto under the Original
Guaranty Agreement shall continue under this Agreement, and shall not in any
event be terminated, extinguished or annulled, but shall hereafter be governed
by this Agreement. All references to the “Guaranty Agreement” in any Loan
Document (other than this Second Amended and Restated Guaranty Agreement) or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Second Amended and Restated Guaranty Agreement and the
provisions hereof. It is understood and agreed that the Original Guaranty
Agreement is being amended and restated by entry into this Second Amended and
Restated Guaranty Agreement on the date hereof.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of itself and the other Secured Parties, and their respective
permitted successors, endorsees, transferees and assigns, the prompt payment and
performance of all Secured Obligations, whether primary or secondary (whether by
way of endorsement or otherwise), whether now existing or hereafter arising,
whether or not from time to time reduced or extinguished (except by payment
thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against any Credit Party, whether or not discharged, stayed or
otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any Secured Party or
acquired by the Administrative Agent or any other Secured Party through
assignment or endorsement or otherwise, whether matured or unmatured,

 

-3-



--------------------------------------------------------------------------------

whether joint or several, as and when the same become due and payable (whether
at maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
but excluding the Excluded Swap Obligations (all such obligations of the Credit
Parties being hereafter collectively referred to as the “Guaranteed
Obligations”); provided that in no event shall the Guaranteed Obligations of any
Guarantor include its Secured Obligations as a Borrower under the Credit
Agreement and each Guarantor that is also a Co-Borrower is executing this
Guaranty solely in its capacity as a Guarantor and not as a Co-Borrower.

SECTION 2.2 Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor and
the Secured Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Guarantor or its
assets, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations shall be equal to, but not in excess of, the maximum
amount thereof not subject to avoidance or recovery by operation of Applicable
Insolvency Laws after giving effect to Section 2.3(a). To that end, but only in
the event and to the extent that after giving effect to Section 2.3(a) such
Guarantor’s obligations with respect to the Guaranteed Obligations or any
payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this Section 2.2, be subject to avoidance or
recovery in any such proceeding under Applicable Insolvency Laws after giving
effect to Section 2.3(a), the amount of such Guarantor’s obligations with
respect to the Guaranteed Obligations shall be limited to the largest amount
which, after giving effect thereto, would not, under Applicable Insolvency Laws,
render such Guarantor’s obligations with respect to the Guaranteed Obligations
unenforceable or avoidable or otherwise subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made pursuant to the
Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 2.2 shall in all events remain in full force and effect
and be fully enforceable against such Guarantor. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Administrative
Agent hereunder against such Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Guarantor, either
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

SECTION 2.3 Agreements for Contribution.

(a) Contribution.

(i) The Guarantors hereby agree among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the

 

-4-



--------------------------------------------------------------------------------

Guaranteed Obligations until such time as the Guaranteed Obligations have been
paid in full in cash, and none of the Guarantors shall exercise any right or
remedy under this Section 2.3(a) against any other Guarantor until such
Guaranteed Obligations have been paid in full in cash. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
This Section 2.3(a) shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
Applicable Law against either Borrower in respect of any payment of the
Guaranteed Obligations.

 

  (ii)

For purposes of this Section 2.3(a):

(A) “Contribution Share” means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (1) the amount by which the aggregate present
fair salable value of all of such Guarantor’s assets and properties exceeds the
amount of all of such Guarantor’s debts and liabilities (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Guarantors hereunder) to (2) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors other than the maker of such Excess
Payment; provided, however, that, for purposes of calculating the Contribution
Shares of the Guarantors in respect of any Excess Payment, any Guarantor that
became a Guarantor subsequent to the date of any such Excess Payment shall be
deemed to have been a Guarantor on the date of such Excess Payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such Excess
Payment;

(B) “Excess Payment” means the amount paid by any Guarantor in excess of its
Ratable Share of any Guaranteed Obligations; and

(C) “Ratable Share” means, for any Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (1) the amount by which the aggregate
present fair salable value of all of such Guarantor’s assets and properties
exceeds the amount of all of such Guarantor’s debts and liabilities (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder) to (2) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Guarantors exceeds the amount of all of the debts and
liabilities (including probable contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Guarantors
hereunder) of the Guarantors; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Guaranteed Obligations,

 

-5-



--------------------------------------------------------------------------------

any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

(b) No Subrogation. Notwithstanding any payment or payments by any of the
Guarantors hereunder, or any set-off or application of funds of any of the
Guarantors by the Administrative Agent or any other Secured Party, or the
receipt of any amounts by the Administrative Agent or any other Secured Party
with respect to any of the Guaranteed Obligations, none of the Guarantors shall
be entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrowers or the other Guarantors or against
any collateral security held by the Administrative Agent or any other Secured
Party for the payment of the Guaranteed Obligations nor shall any of the
Guarantors seek any reimbursement from either Borrower or any of the other
Guarantors in respect of payments made by such Guarantor in connection with the
Guaranteed Obligations, until all amounts owing to the Administrative Agent and
the other Secured Parties on account of the Guaranteed Obligations are paid in
full in cash and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full in cash, such amount
shall be held by such Guarantor in trust for the Administrative Agent,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

SECTION 2.4 Nature of Guaranty.

(a) Each Guarantor agrees that this Agreement is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Agreement shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement or any other Loan Document or
any other agreement, document or instrument to which any Borrower or any
Guarantor or any of their respective Subsidiaries or Affiliates is or may become
a party;

(ii) the absence of any action to enforce this Agreement, the Credit Agreement,
any other Loan Document, Hedging Agreement or Cash Management Agreement, or the
waiver or consent by the Administrative Agent or any other Secured Party with
respect to any of the provisions of this Agreement, the Credit Agreement or any
other Loan Document, Hedging Agreement or Cash Management Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

 

-6-



--------------------------------------------------------------------------------

(iv) any structural change in, restructuring of or other similar changes of a
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates;
or

(v) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Agreement shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations and the termination of the Commitments.

(b) Each Guarantor represents, warrants and agrees that its obligations under
this Agreement are not and shall not be subject to any counterclaims, offsets or
defenses of any kind (other than the defense of payment) against the
Administrative Agent, the other Secured Parties or the Borrowers whether now
existing or which may arise in the future.

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement, and all dealings between either Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall conclusively be presumed to have been
had or consummated in reliance upon this Agreement.

SECTION 2.5 Waivers. To the extent permitted by Applicable Law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any other Secured
Party to proceed in respect of the Guaranteed Obligations against either
Borrower or any other Person or against any security for or other guaranty of
the payment and performance of the Guaranteed Obligations before proceeding
against, or as a condition to proceeding against, such Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Guaranteed Obligations
against either Borrower, such Guarantor, any other Guarantor or any other Person
or any security for the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Administrative
Agent or the other Secured Parties of this Agreement;

 

-7-



--------------------------------------------------------------------------------

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Guaranteed Obligations and waives, to the fullest extent permitted by
Applicable Law, the benefit of all provisions of law which are or might be in
conflict with the terms of this Agreement; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon, or acceptance of, this
Agreement.

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Secured Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Agreement
for the reason that such pleading or introduction would be at variance with the
written terms of this Agreement, unless the Administrative Agent and the
Required Lenders have specifically agreed otherwise in writing. The foregoing
waivers are of the essence of the transaction contemplated by the Credit
Agreement, the other Loan Documents, Hedging Agreements and Cash Management
Agreements and, but for this Agreement and such waivers, the Administrative
Agent and the other Secured Parties would decline to enter into the Credit
Agreement, the other Loan Documents, the Hedging Agreements and the Cash
Management Agreements.

SECTION 2.6 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Guarantor as
a result of any of the following, and none of the following shall impair or
release this Agreement or any of the obligations of any Guarantor under this
Agreement:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, the other Loan
Documents, the Hedging Agreements or the Cash Management Agreements in the
exercise of any remedy, power or privilege contained therein or available to any
of them at law, in equity or otherwise, or waiver or refraining from exercising
any such remedies, powers or privileges;

(c) any amendment to, or modification of, in any manner whatsoever, any Loan
Document, any Hedging Agreement or any Cash Management Agreement;

(d) any extension or waiver of the time for performance by any Guarantor, either
Borrower or any other Person of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under a Loan Document, Hedging
Agreement or Cash Management Agreement, or waiver of such performance or
compliance or consent to a failure of, or departure from, such performance or
compliance;

 

-8-



--------------------------------------------------------------------------------

(e) the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Guarantor or Borrower to the Administrative Agent
or the other Secured Parties;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Guarantor or Borrower to the Administrative Agent or any
other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor or Borrower are subordinated to the claims of the Administrative Agent
or any other Secured Party; or

(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Guarantor or Borrower to the Administrative
Agent or any other Secured Party in such manner as the Administrative Agent or
any other Secured Party shall determine in its reasonable discretion.

SECTION 2.7 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Guarantors shall, upon
demand in writing therefor by the Administrative Agent to the Guarantors, pay
all or such portion of the outstanding Guaranteed Obligations due hereunder then
declared due and payable. Notwithstanding the foregoing, each Guarantor agrees
that, in the event of the dissolution or insolvency of either Borrower or any
Guarantor, or the inability or failure of either Borrower or any Guarantor to
pay debts as they become due, or an assignment by either Borrower or any
Guarantor for the benefit of creditors, or the commencement of any case or
proceeding in respect of either Borrower or any Guarantor under bankruptcy,
insolvency or similar laws, and if such event shall occur at a time when any of
the Guaranteed Obligations may not then be due and payable, each Guarantor will
pay to the Administrative Agent, for the ratable benefit of the Secured Parties
and their respective successors, endorsees, transferees and assigns, forthwith
the full amount which would be payable hereunder by each Guarantor if all such
Guaranteed Obligations were then due and payable.

SECTION 2.8 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their obligations and liabilities
hereunder and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement, the other Loan
Documents, any Hedging Agreements, any Cash Management Agreements or otherwise.

 

-9-



--------------------------------------------------------------------------------

SECTION 2.9 Benefits of Agreement. The provisions of this Agreement are for the
benefit of the Administrative Agent and the other Secured Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrowers, the Administrative
Agent and the other Secured Parties, the obligations of the Borrowers under the
Loan Documents, any Hedging Agreements or any Cash Management Agreements. In the
event all or any part of the Guaranteed Obligations are transferred, endorsed or
assigned by the Administrative Agent or any other Secured Party to any Person or
Persons as permitted under the Credit Agreement, any reference to an
“Administrative Agent,” or “Secured Party” herein shall be deemed to refer
equally to such Person or Persons.

SECTION 2.10 Termination; Reinstatement.

(a) Subject to clause (c) below, this Agreement shall remain in full force and
effect until all the Guaranteed Obligations and all the obligations of the
Guarantors shall have been paid in full in cash and the Commitments terminated.

(b) No payment made by either Borrower, any Guarantor, or any other Person
received or collected by the Administrative Agent or any other Secured Party
from either Borrower, any Guarantor, or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the obligations of the
Guarantors or any payment received or collected from such Guarantor in respect
of the obligations of the Guarantors), remain liable for the obligations of the
Guarantors up to the maximum liability of such Guarantor hereunder until the
Guaranteed Obligations and all the obligations of the Guarantors shall have been
paid in full in cash and the Commitments terminated.

(c) Each Guarantor agrees that, if any payment made by either Borrower or any
other Person applied to the Guaranteed Obligations is at any time annulled, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or is repaid in whole or in part
pursuant to a good faith settlement of a pending or threatened claim, or the
proceeds of any collateral are required to be refunded by the Administrative
Agent or any other Secured Party to either Borrower, its estate, trustee,
receiver or any other Person, including, without limitation, any Guarantor,
under any Applicable Law or equitable cause, then, to the extent of such payment
or repayment, each Guarantor’s liability hereunder (and any Lien or collateral
securing such liability) shall be and remain in full force and effect, as fully
as if such payment had never been made, and, if prior thereto, this Agreement
shall have been canceled or surrendered (and if any Lien or collateral securing
such Guarantor’s liability hereunder shall have been released or terminated by
virtue of such cancellation or surrender), this Agreement (and such Lien or
collateral, if any) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of such Guarantor in respect of the amount of
such payment (or any Lien or collateral securing such obligation).

SECTION 2.11 Payments. Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 12.4 of the Credit Agreement, in immediately
available Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.

 

-10-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the other Secured Parties to enter into
the Loan Documents, Hedging Agreements and Cash Management Agreements and to
make any Extensions of Credit, each Guarantor hereby represents and warrants
that each representation and warranty contained in Article VII of the Credit
Agreement relating to such Guarantor is true and correct as if made by such
Guarantor herein.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 14.1 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Borrowers set forth in
Section 14.1 of the Credit Agreement.

SECTION 4.2 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 14.2 of the Credit Agreement.

SECTION 4.3 No Waiver by Course of Conduct, Cumulative Remedies. The enumeration
of the rights and remedies of the Administrative Agent and other Secured Parties
set forth in this Agreement is not intended to be exhaustive and the exercise by
the Administrative Agent and the other Secured Parties of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any other Secured Party in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default. No
course of dealing between the Borrowers, the Administrative Agent and the other
Secured Parties or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

SECTION 4.4 Expenses; Indemnification; Waiver of Consequential Damages, etc.

(a) The Guarantors, jointly and severally, shall pay all out-of-pocket expenses
incurred by the Administrative Agent and each other Secured Party to the extent
the Borrowers would be required to do so pursuant to Section 14.3 of the Credit
Agreement.

(b) The Guarantors, jointly and severally, shall pay and shall indemnify the
Secured Parties against Indemnified Taxes and Other Taxes to the extent the
Borrowers would be required to do so pursuant to Section 5.11 of the Credit
Agreement.

 

-11-



--------------------------------------------------------------------------------

(c) The Guarantors, jointly and severally, shall indemnify each Indemnitee to
the extent the Borrowers would be required to do so pursuant to Section 14.3 of
the Credit Agreement.

(d) To the fullest extent permitted by Applicable Law, each Guarantor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, any Hedging Agreement, any Cash
Management Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of proceeds therefrom. No Indemnitee referred to in this Section 4.4 shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement, the other Loan Documents, any Hedging Agreements or any Cash
Management Agreements or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section 4.4 shall be payable promptly after
demand therefor.

SECTION 4.5 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Secured Party or
any such Affiliate to or for the credit or the account of a Guarantor against
any and all of the obligations of such Guarantor now or hereafter existing under
this Agreement or any other Loan Document to such Secured Party, irrespective of
whether or not such Secured Party shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party and its
Affiliates under this Section 4.5 are in addition to other rights and remedies
(including other rights of setoff) that such Secured Party or its Affiliates may
have. Each Secured Party agrees to notify such Guarantor and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

SECTION 4.6 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Agreement and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

-12-



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Secured Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Guarantor or its properties in the courts of
any jurisdiction.

(c) Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section 4.6. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.

(e) Appointment of Parent Borrower as Agent for Guarantors. Each Guarantor
hereby irrevocably appoints and authorizes the Parent Borrower to act as its
agent for service of process and notices required to be delivered under this
Agreement or under the other Loan Documents, it being understood and agreed that
receipt by the Parent Borrower of any summons, notice or other similar item
shall be deemed effective receipt by such Guarantor and its Subsidiaries.

SECTION 4.7 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-13-



--------------------------------------------------------------------------------

SECTION 4.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of each
Guarantor (and shall bind all Persons who become bound as a Guarantor under this
Agreement), the Administrative Agent and the other Secured Parties and their
successors and assigns; provided that no Guarantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the other Secured Parties (given
in accordance with Section 4.2).

SECTION 4.9 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 4.4 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.

SECTION 4.10 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 4.11 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 4.12 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf’ or “tif’) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 4.13 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement. This Agreement was drafted with the joint participation of
the respective parties hereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning hereof.

 

-14-



--------------------------------------------------------------------------------

SECTION 4.14 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 4.15 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) it has received a copy of the Credit Agreement and has reviewed and
understands the same;

(c) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Guarantors and the Secured Parties.

SECTION 4.16 Releases. At such time as the Guaranteed Obligations shall have
been paid in full in cash and the Commitments have been terminated, this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the other Secured Parties and each
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party.

SECTION 4.17 Additional Guarantors. Each Subsidiary of the Parent Borrower that
is required to become a party to this Agreement pursuant to Section 9.10 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of a supplement in form and
substance satisfactory to the Administrative Agent.

SECTION 4.18 All Powers Coupled With Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Guaranteed Obligations remain unpaid or unsatisfied, any of the
Commitment remains in effect or the Credit Facility has not been terminated.

SECTION 4.19 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 4.19 for the maximum amount of such liability

 

-15-



--------------------------------------------------------------------------------

that can be hereby incurred without rendering its obligations under this
Section 4.19, or otherwise under this Guaranty, as it relates to such Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 4.19 shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends that this Section 16 constitute, and this
Section 16 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature Pages to Follow]

 

-16-



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Agreement
under seal by its duly authorized officers, all as of the day and year first
above written.

 

Guarantors ACI WORLDWIDE CORP. By:       Name:   Title:   Vice President and
Treasurer OFFICIAL PAYMENTS CORPORATION By:       Name:   Title:   Vice
President and Treasurer

[Signature Pages Continue]

Subsidiary Guaranty Agreement — ACI Worldwide, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:       Name:   Title:   Vice
President and Treasurer

100%

Subsidiary Guaranty Agreement — ACI Worldwide, Inc.



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 5, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among ACI Worldwide,
Inc., a Delaware corporation (the “Parent Borrower”), and ACI Worldwide Corp., a
Nebraska corporation (the “Subsidiary Borrower”, together with the Parent
Borrower the “Borrowers”), the lenders who are or may become party thereto, as
Lenders, and Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”).

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of either Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a controlled foreign corporation related to either Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments on
the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W–8BEN–E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Parent Borrower and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Parent
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

H-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     , 20[    ]

 

H-2



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 5, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among ACI Worldwide,
Inc., a Delaware corporation (the “Parent Borrower”), and ACI Worldwide Corp., a
Nebraska corporation (the “Subsidiary Borrower”, together with the Parent
Borrower the “Borrowers”), the lenders who are or may become party thereto, as
Lenders, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of either Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) the interest payments on the Loan(s) are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W–8BEN–E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                     , 20[    ]

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 5, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among ACI Worldwide,
Inc., a Delaware corporation (the “Parent Borrower”), and ACI Worldwide Corp., a
Nebraska corporation (the “Subsidiary Borrower”, together with the Parent
Borrower the “Borrowers”), the lenders who are or may become party thereto, as
Lenders, and Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”).

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of either Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to either Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments with respect to
such participation are not effectively connected with the conduct of a U.S.
trade or business by the undersigned or any direct or indirect partners/members
that are claiming the portfolio interest exemption.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W–8BEN–E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W–BEN–E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

H-2-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                     , 20[    ]

 

H-2-2



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of April 5, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among ACI Worldwide,
Inc., a Delaware corporation (the “Parent Borrower”), and ACI Worldwide Corp., a
Nebraska corporation (the “Subsidiary Borrower”, together with the Parent
Borrower the “Borrowers”), the lenders who are or may become party thereto, as
Lenders, and Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”).

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of either Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to either Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments on the Loan(s)
are not effectively connected with the conduct of a U.S. trade or business by
the undersigned or its direct or indirect partners/members that are claiming the
portfolio interest exemption.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W–8BEN–E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W–8BEN–E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Parent Borrower and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Parent Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-3-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     , 20[    ]

 

H-3-2